       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 1 of 124


                                                               SUPPRESSED
                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI             FILED
                                EASTERN DNISION
                                                                 JUL, 12 2017
UNITED STATES OF AMERICA,                 )
                                                                US DISTRICT COURT
                                          )                   EASTERN DISTRICT Of MO
                                                                    ST.LOUIS
       Plaintiff,                         )
                                          )
v.                                        )   No. S2-4: 16-cr-00466-JAR-SPM
                                          )
MICHAEL McNEILL                           )
      a/k/a Mr. White                     )
      a/k/a Todd Lockwood,                )
DONALD SCHNOCK,                           )
JOSHUA FLYNN                              )
      a/k/a Mr. Pink                      )
      a/kla Jeff Thomas,                  )
TIMOTHY MURPHY                            )
      a/k/a Mr. Black                     )
      a/k/a Colby Muhlberg                )
      a/k/a Arthur Whitton,               )
ASHLEY POWELL                             )
      a/k/a Ashley Bazin                  )
      a/k/a Ashley Payne                  )
      a/k/a Brittany Wilson,              )
THOMAS SILHA                              )
      a/k/a Keith Henderson               )
      a/k/a Dave Marsh,                   )
SHAWN CASEY                               )
      a/k/a Shawn Anderson                )
      a/k/a Daniel Arenson,               )
SCOTT SHOCKLEE                            )
      a/kla Fredo,                        )
JENNIFER HANSEN                           )
      a/k/a Hailee Randall,               )
JASON GALLAGHER,                          )
ANDRE DEVOE,                              )
JOHN BALLEWEG                             )
      a/k/a Trent Lombardi,               )
DEAN MILLER,                              )
      a/k/a Jeffrey Wilkes                )
MICHAEL SILVER                            )
      a/k/a Michael Wright,               )
BRUCE DOLL,                               )
ANTHONY SWIANTEK,                         )
PHILIP HALE,                              )

                     ~
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 2 of 124




CYBILL OSTERMAN,                                      )
BRIAN PHILLIPS, and                                   )
RUSSELL HIBBERT,                                      )
                                                      )
       Defendants.                                    )

                          SECOND SUPERSEDING INDICTMENT

                                        COUNTl
              Conspiracy to Commit Mail Fraud, Wire Fraud and Bank Fraud
                   18 U.S.C. § 1349 (18 U.S.C. §§ 1341, 1343and1344)

The Grand Jury charges:

        1.     Beginning on or about sometime prior to April 2012, with the exact date unknown

to the Grand Jury, and continuing until on or about July 2015, with the exact date unknown to the

Grand Jury, in the Eastern District of Missouri and elsewhere,

              MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                             DONALD SCHNOCK,
                 JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
       TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
       ASHLEY POWELL a/k/a Ashley Bazin a/k/a Ashley Payne a/k/a Brittany Wilson,
               THOMAS SILHA a/k/a Keith Henderson a/k/a Dave Marsh,
             SHAWN CASEY a/k/a Shawn Anderson a/k/a Daniel Arenson,
                        SCOTT SHOCKLEE a/k/a Fredo,
                    JENNIFER HANSEN a/k/a Hailee Randall,
                             JASON GALLAGHER,
                                ANDRE DEVOE,
                    JOHN BALLEWEG a/k/a Trent Lombardi,
                      DEAN MILLER a/k/a Jeffrey Wilkes
                    MICHAEL SILVER a/k/a Michael Wright,
                                 BRUCE DOLL,
                            ANTHONY SWIANTEK,
                                 PHILIP HALE,
                             CYBILL OSTERMAN,
                             BRIAN PHILLIPS, and
                              RUSSELL HIBBERT,

the defendants herein, and other persons known and unknown to the Grand Jury, did knowingly

and willfully combine, conspire, confederate and agree together and with each other to commit

various offenses defined in Title 18, United States Code, Part 1, Chapter 63, that is mail fraud, in
                                                 2
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 3 of 124




violation of Title 18, United States Code, Section 1341; wire fraud, in violation of Title 18,

United States Code, Section 1343; and bank fraud, in violation of Title 18, United States Code,

Section 1344.
\
       2.       The allegations of Paragraphs 1 through 108 of Count 2 of this Indictment are

hereby realleged and incorporated herein by reference as if fully set forth herein.

       In violation of Title 18, United States Code, Section 1349 (Title 18, United States Code,

Sections \341, 1343 and 1344).

                                          COUNT2
                       Wire Fraud, Telemarketing, Aiding and Abetting
                            '   18 U.S.C. §§ 1343, 2326 and 2

The Grand Jury further charges:

A.     INTRODUCTION AND OVERVIEW OF THE TELEMARKETING
       ENTERPRISE

At all times material to this Indictment:

        1.      "Telemarketing" refers to a plan, program, promotion, or campaign that is

conducted to induce the purchase of goods or services by the use of one or more interstate

telephone calls initiated by a person who is conducting or participating in the plan, program,

promotion, or campaign.

       2.       The "Telemarketing Enterprise" and the defendants herein, as members of the

Telemarketing Enterprise, sold "business opportunities" as part of a plan, program, promotion,

and campaign related to the business of merchant processing; The Telemarketing Enterprise

consisted of and utilized:

                a.     multiple frontend call rooms based primarily in and around Phoenix,

                                                                                           a
Arizona; frontend rooms, also known as boiler rooms, were outbound call centers where seller



                                                 3
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 4 of 124




or employee of a seller, uses a telephone to make interstate cold calls and seeks sales of any

goods or services to a consumer for an initial payment;

               b.      one and more backend rooms based in and around Phoenix, Arizona; a

backend room consisted of a call center for both inbound and outbound interstate calls related to

customer service, reloading, and campaign management; a backend location also typically served

as the operational base for the management and administration of the Telemarketing Enterprise;

               c.      a network of individuals, agents, affiliates and nominees (and the entities

and financial accounts created, and caused to be created, as part of the network) that served the

Telemarketing Enterprise by supplying the frontend and backend rooms with "merchant

accounts"; merchant accounts enabled the Telemarketing Enterprise to:

                      L         capture, authorize and process credit card account transactions;

                      11.       settle credit card transactions pursuant to merchant account

               agreements; and,

                      111.      ultimately, receive deposits from settled credit card transactions;

               d.      a series of entities, typically limited liability companies, created by, and

through, nominees for the purpose of obtaining merchant accounts necessary for the

Telemarketing Enterprise; the Telemarketing Enterprise's nominees and nominee companies, in

turn, applied for, opened and held merchant accounts at financial institutions insured by the
                                                                                       -
Federal Deposit Insurance Corporation, including, but not limited to, Wells Fargo Bank, NA,
                            I




BMO Harris Bank, Synovus Bank and National Bank of California; merchant account

agreements with financial institutions governed the settlement of funds generated by credit card

transactions and the terms by which the accounts would operate and remain open;




                                                  4
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 5 of 124




               e.     a self-described "fulfillment" operation based initially in Utah and then in

Nevada; as used by the Telemarketing Enterprise, "fulfillment" activities revolved around

contesting chargebacks initiated by credit card customers of the Telemarketing Enterprise;

fulfillment activities also involved managing ancillary services and products sold by the

Telemarketing Enterprise, such as LLC creation and tax services;

               f.     entities created primarily for the purpose of obtaining business bank.

accounts for the Telemarketing Enterprise which, in tum, enabled the Telemarketing Enterprise ·

to accept and deposit backend payments from individuals via wire transfers and mailed checks;

               g.     entities created primarily for the purpose of obtaining bank accounts used

in the promotion, management and administration of the Telemarketing Enterprise; and

               h.     entities created primarily for the purpose of obtaining bank accounts used

by individual members of the Telemarketing Enterprise to receive payments from the

Telemarketing Enterprise.

       I.      THE SCHEME AND CONSPIRACY

       3.      Beginning on or about sometime prior to April 2012, with the exact date unknown

to the Grand Jury, and continuing until on or about July 2015, with the exact date unknown to the

Grand Jury, in the Eastern District of Missouri and elsewhere,

             MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                            DONALD SCHNOCK,
                JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
      TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
      ASHLEY POWELL a/k/a Ashley Bazin a/k/a Ashley Payne a/k/a Brittany Wilson,
             THOMAS SILHA a/k/a Keith Henderson a/k/a Dave Marsh,
            SHAWN CASEY a/k/a Shawn Anderson a/k/a Daniel Arenson,
                       SCOTT SHOCKLEE a/k/a Fredo,
                   JENNIFER HANSEN a/k/a Hailee Randall,
                            JASON GALLAGHER,
                               ANDRE DEVOE,
                   JOHN BALLEWEG a/k/a Trent Lombardi,
                                                5
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 6 of 124




                             DEAN MILLER a/k/a Jeffrey Wilkes
                           MICHAEL SILVER a/k/a Michael Wright,
                                    BRUCE DOLL,
                                ANTHONY SWIANTEK,
                                    PHILIP HALE,
                                 CYBILL OSTERMAN,
                                 BRIAN PHILLIPS, and
                                  RUSSELL HIBBERT,

the defendants herein, and other persons known and unknown to the Grand Jury, devised and

intended to devise a scheme and artifice to defraud, and to obtain money and property by means

of materially false and fraudulent pretenses, representations and promises from purchasers of

"business opportunities" promoted, offered and sold as part of the Telemarketing Enterprise, and

in connection with telemarketing that victimized ten or more persons over the age of 55 and

targeted persons over the age of 55, and knowingly executed and attempted to execute a scheme

and artifice to defraud financial institutions regarding high risk merchant accounts for the

Telemarketing Enterprise, and to obtain any of the money, funds, credits, assets, securities and

property owned by, and under the custody and control of such financial institutions, by means of

materially false and fraudulent pretenses, representations, and promises.

       II.     MANNER AND MEANS OF THE SCHEME AND CONSPIRACY

       4.      The purpose of the joint scheme and artifice to defraud of the defendants herein

and the conspiracy was to make unsolicited interstate telephone calls to sell goods and services

for false and fictitious "business opportunities." The represented business opportunities related

to merchant processing services. The primary function of merchant processing services is to

establish and provide merchants and businesses, such as a restaurant or store, with a processing

system to accept, validate and process credit card transactions. Yet, none of the telemarketing

entities selling business opportunities in merchant processing were actually in the business of

merchant processing. Thus, no real business opportunity existed and the telemarketing plan,
                                                 6
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 7 of 124




program, promotion, and campaign was, at every point of sale, a sham. Over the course of the

scheme and conspiracy, the frontend and backend rooms of the Telemarketing Enterprise

generated in excess of $20,000,000 in telemarketing sales. The Telemarketing Enterprise

targeted persons over the age of 55 and the scheme and artifice to defraud did, in fact, victimize

ten or more persons over the age of 55. This scheme and artifice to defraud and to obtain money

and property by means of materially false and fraudulent pretenses, representations, and

promises and the conspiracy was carried out by the defendants herein in the following manner:

B.     ENTITIES INVOLVED IN THE SCHEME

       5.      The Telemarketing Enterprise operated under multiple business names and

utilized multiple business entities over the course of the scheme including, but not limited to, the

following: ABS Management Group; ACME Business Services, LLC;'Alpha Lead Holdings,

LLC; APEX Business Development, LLC; Biz Management Pros; Biz System Now, LLC;

Canyon State Merchant Services, LLC DBA Complete Market Share; Capital Marketing Pros,

LLC; Cash Box SEO, LLC; CC Payroll Services, LLC; CM Marketing Biz, LLC; Corporate

Business Builders; Corporate Business Structure, LLC; Corporate Edge Alliance, LLC; Cyber

System Now; Digital Blog World, LLC; Direct MarketingSource, LLC; DM Business Solutions;

Dynamic Virtual Office, LLC; ENF, LLC DBA Network Market Solutions; Epic Financial

Resources; Financial Lead Brokers, LLC; Fremont Marketing Services; Fulfillment Specialists;

Global National Company, LLC; H&R Investments DBA Biz Management Pros; H&R

~vestments   DBA Digital Blog World; Internet Biz System; Internet Market Master, LLC;

Market Options, LLC; MCV Lead Holdings, LLC; M-Power Online, LLC; Premiere Portfolio

Select, LLC; Prestige Training Solutions, LLC; Quick Online Biz, LLC; RLR Enterprises, LLC;

Secured Drop, LLC; Smart Business Pros, LLC; S[] S[] Consulting, LLC, Universal Marketing


                                                 7
              Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 8 of 124




   & Training, LLC; VMC Business Development, LLC; VMC Income, LLC; VMC Marketing

   Pros, LLC; WJ Security Consulting, LLC; and WJ Staffing, LLC.

              6.   The Telemarketing Enterprise utilized multiple merchant accounts over the course

   of the scheme and conspiracy. Entities of the Telemarketing Enterprise with merchant accounts

   included the following:

Merchant         Merchant Account name                  Represented     Primary use by
account(s) in                                           Merchant        Telemarketing Enterprise
use on and after                                        Location
April, 2012      ENF, LLC DBA Network Market            Phoenix, AZ     backend sales
                             (
                 Solutions
April, 2012        Universal Marketing & Training,      Glendale, AZ    frontend sales
                   LLC
September, 2012    Canyon State Merchant Services       Phoenix, AZ     backend sales
                   LLC, DBA Complete Market
                   Share
October, 2012      Epic Financial Resources             Bluffdale, UT   frontend and/or backend sales

January, 2013      Fremont Marketing Services           Phoenix, AZ     backend sales

April, 2013        DM Business Solutions                Phoenix, AZ     frontend and/or backend sales

May, 2013          Direct Marketing Source, LLC         Salt Lake       frontend and/or backend sales
                                                        City, Utah
June, 2013         H&R Investments DBA Biz              Parker, CO      frontend and/or backend sales
                   Management Pros
                                                          '

June, 2013         H&R Investments DBA Digital          Parker, CO      frontend and/or backend sales
                   Blog World
August, 2013       Quick Online Biz, LLC                Henderson,      Frontend and/or backend sales
                                                        NV
January, 2014      Biz System Now, LLC                  Marshalltown,   frontend and/or backend sales
                                                        IA
March, 2014        Cyber System Now                     Derby, KS       Frontend and/or backend sales

June,2014          Internet Biz System                  Las Vegas,      frontend and/or backend sales
                                                        NV
July, 2014         Internet Market Master, LLC          Pembroke        frontend and/or backend sales
                   www.InternetMarketMaster.net         Pines, FL

                                                    8
               Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 9 of 124




July, 2014           Smart Business Pros, LLC            Warson            frontend and/or backend sales
                     www.SmartBusinessPros.net           Woods, MO              ;

                                                         (St. Louis,
                                                         MO)
September, 2014      Cash Box SEO, LLC                   Torrance, CA      backend sales

February, 2015       Global National Company, LLC        San Jose, CA      frontend and/or backend sales
                     www.GlobalNational.net .

March, 2015          Capital Marketing Pros, LLC         West              frontend and/or backend sales
                     www.Ca12italMarketingPros.net       Hollywood,
                                                         CA

             · 7.   The Telemarketing Enterprise utilized multiple business bank accounts over the

    course of the scheme and conspiracy. Bank accounts utilized by the Telemarketing Enterprise

    include the following:

Beginning Date Name on               Account                          State         Credit         Wire and/or
in Use         Account                                                Opened        Card           Check
(on or before)                                                        in            Deposits       Deposits
April, 2012    ENF, LLC              Midfirst Bank Acct.              AZ            x          v   x
                                     #xxx3426
                                 ~




April, 2012         ENF, LLC         Midfirst Bank Acct.              AZ            x              x
                                     #xxx3434
April, 2012         Universal        Bank of America Acct.            AZ            x
                    Marketing &      #xxx6573
                    Training, LLC-
                    "Drop Account"
April, 2012         Universal        Bank of America Acct.            AZ
                    Marketing&       #xxx6560
                    Training, LLC-
                    "Operations
                    Account"
April, 2012         Universal        Bank of America Acct.            AZ
                    Marketing &      #xxx4208
                    Training, LLC-
                    "Savings
                    Account"
May,2012            ENF, LLC-        Bank of America Acct.            AZ            x
                    Drop Account     #xxx6939

May,2012            ENF, LLC-        Bank of America Acct.            AZ                           x
                    Operations       #xxx6955

                                                     9
              Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 10 of 124




Beginning Date Name on              Account                  State    Credit      Wire and/or
in Use         Account                                       Opened   Card        Check
(on or before)                                               in       Deposits    Deposits
May,2012       ENF, LLC-            Bank of America Acct.    AZ                   x
               Savings              #xxx6968
                                                                            /




September,         Canyon State     Bank of America Acct.    AZ       x
2012               Merchant         #xxxl595
                   Services, LLC
September,         Canyon State      Bank of America Acct.   AZ                   x
2012               Merchant         ,#xxx7782
                   Services, LLC
September,         Canyon State     Bank of America Acct.    AZ
2012               Merchant         #xxx8728
                   Services, LLC
October, 2012      Epic Financial   JPMorgan Chase Acct.     UT       x
                   Resources        #xxx0960
November,          Epic Financial   JPMorgan.Chase Acct.     UT
2012               Resources        #xxx0900
December,          Fremont          Bank of America Acct.    AZ       x           x
2012               Marketing        #xxx0834
                   Services, LLC
December,          Fremont           Bank of America Acct.   AZ
2012               Marketing        '#xxx0847
                   Services, LLC
December,          Fremont          Bank of America Acct.    AZ
2012               Marketing        #xxx0850
                   Services, LLC
F~bruary,   2013   Epic Financial   JPMorgan Chase Acct.     UT       x
                   Resources        #xxx3961
February, 2013     Arnerify LTD,    JPMorgan Chase Acct.     NV       x
                   DBA Digital      #xxx0817
                   Blog World
February, 2013     S[] S []         Bank of America Acct.    AZ
                   Consulting       #xxx6390
March, 2013        DM Business      JPMorgan Chase Acct.     AZ
                   Solutions        #xxx7849
March, 2013        DM Business      JPMorgan Chase Acct.     AZ       x           x
                   Solutions        #xxx5306
April, 2013        WJ Security      Wells Fargo Bank Acct.   AZ                   x
                   Consulting,      #xxx9598
                   LLC
April, 2013        Direct           Wells Fargo Bank Acct.   VT       x           x   ,
                   Marketing        #xxx0870
                   Source, LLC

                                                  10
          Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 11 of 124




Beginning Date Name on           Account                  State    Credit     Wire and/or
in Use          Account                                   Opened   Card       Check
(on or before)                                            in       Deposits   Deposits
May,2013        DM Business      Midfirst Bank Acct.      AZ                  x
                Solutions        #xxx5085
August, 2013    WJ Staffing,     Wells Fargo Bank Acct.   AZ
                LLC              #xxx4308
August, 2013    WJ Staffing,     Wells Fargo Bank Acct.   AZ
               .LLC              #xxx8968
September,      RLR              Bank of America Acct.    AZ                  x
2013            Enterprises,     #xxx9920
                LLC
October, 2013   Fulfillment      JPMorgan Chase Acct.     NV
                Specialists,     #xxx3586
                LLC
October, 2013   RLR              Wells Fargo Bank Acct.   AZ                  x
                Enterprises,     #xxx8624
                LLC
October, 2013   RLR              Wells Fargo Bank Acct.   AZ                  x
                Enterprises,     #xxx8533
                LLC
November,       Biz System       Wells Fargo Bank Acct.   IA       x
2013            Now,LLC          #xxx8343
November,       H&R              Wells Fargo Bank Acct.   co       x
2013            Investments,     #xxx7846
                LLC (Biz
                Management
                Pros &
                4Business
                Power)
November,       H&R              Wells Fargo Bank Acct.   co       x
2013            Investments,     #xxx7853
                LLC (Biz
                Management
                Pros)
December,       Corporate        Wells Fargo Bank Acct.   AZ       x
2013            Business         #xxx9805
    '
                Structure, LLC
December,       Quick Online     Wells Fargo Bank Acct.   AZ       x
2013            Biz, LLC         #xxx2337
December,       Corporate        Wells Fargo Bank Acct.   AZ
2013            Business         #xxx4341
                Structure, LLC                                            ~




December,       Quick Online     Wells Fargo Bank Acct.   AZ
2013            Biz, LLC         #xxx9649

                                              11
             Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 12 of 124




Beginning Date Name on            Account                  State    Credit         Wire and/or
in Use         Account                                     Opened   Card           Check
(on or before)                                             in       Deposits       Deposits
January, 2014  Cyber Systems      Wells Fargo Bank Acct.   KS       x
               Now,LLC            #xxx1646
January, 2014  Biz System         Wells Fargo Bank Acct.   IA
               Now,LLC            #xxx2469
January, 2014  PCWJ Staffing,     Wells Fargo Bank Acct.   DE
               LLC                #xxx7565,
February, 2014 ABS                Bank of America Acct.    MO       x
               Management         #xxx2776
               Group
March, 2014    Financial Lead     Bank of America Acct.    NM                      x
               Brokers, LLC       #xxx0942
March, 2014    Financial Lead     Wells Fargo Bank Acct.   NM                      x
               Brokers, LLC       #xxxl520
April, 2014    Quick Online       Wells Fargo Bank Acct.   NV       x
               Biz, LLC           #xxx8628
April, 2014    Quick Online       Wells Fargo Bank Acct.   NV       x
               Biz, LLC           #xxx2931
April, 2014    Biz System         Wells Fargo Bank Acct.   IA
               Now,LLC            #xxx9045
Ty.lay,2014    ABS                Bank of America Acct.    MO
               Management         #xxx3381
               Group
May,2014       ABS                Bank of America Acct.    MO
               Management         #xxx3394                                     )

               Group
May,2014       CC Payroll         Wells Fargo Bank Acct.   AZ
               Services, LLC      #xxx3554
May,2014       Secured Drop,      Wells Fargo Bank Acct.   CA                      x
               LLC                #xxx4958
June,2014      Corporate          Wells Fargo Bank Acct.   AZ       x
               Business           #xxx7317
               Structure, LLC
June,2014      Intemetbizsyste    Wells Fargo Bank Acct.   CA       x              x
               m.com              #xxx7663
June,2014      Internet Market    Wells Fargo Bank Acct.   FL       x              x
               Masters, LLC       #xxx2084

July, 2014        Biz System      Wells Fargo Bank Acct.   IA       x
                  Now,LLC         #xxx0702
July, 2014        Cyber Systems   Wells Fargo Bank Acct.   KS       x
                  Now,LLC         #xxx7043


                                               12
           Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 13 of 124




Beginning Date Name on           Account                  State    Credit      Wire and/or
in Use         Account                                    Opened   Card        Check
(on or before)                                            in       Deposits    Deposits
July, 2014     Cyber Systems     Bank of America Acct.    KS       x
               Now,LLC           #xxx6569
July, 2014     Smart Business    US Bank Acct. #xxx5401   MO       x
               Pros, LLC
July, 2014     Cyber Systems     Bank of America Acct.    KS
               Now,LLC           #xxx3054
July, 2014     Internet Market   Wells Fargo Bank Acct.   FL-
               Masters, LLC      #xxx9764
July, 2014     Smart Business    US Bank Acct. #xxx4842   MO
               Pros, LLC
July, 2014     Internet Market   Wells Fargo Bank Acct.   FL
               Masters, LLC      #xxx9772
July, 2014     ACME              Wells Fargo Bank Acct.   AZ,                  x
               Business          #xxx6644
               Services, LLC
July, 2014     Smart Business    US Bank Acct. #xxx4859   MO                   x
               Pros, LLC
August, 2014   Cash Box SEO,     Wells Fargo Bank Acct.   CA       x
               LLC               #xxx5141
August, 2014   Cash Box SEO,     Wells Fargo Bank Acct.   CA
               LLC               #xxx5166
August, 2014   Cash Box SEO,     Wells Fargo Bank Acct.   CA
               LLC               #xxx5158
S~ptember,     APEX Business     Bank of America Acct.    MO
2014           Development,      #xxx7690
               LLC
September,     APEX Business     Bank of America Acct.    MO
2014           Development,      #xxx7700
               LLC
October, 2014  Capital           Wells Fargo Bank Acct.   CA       x
               Marketing Pros,   #xxx8454
               LLC
October, 2014  VMC Business      Bank of America Acct.    NV       x
               Development,      #xxx4270
               LLC
October, 2014  Internet Market   Bank of America Acct.    FL       x           x             /
               Masters, LLC      #xxx2760


October, 2014   H&R              Wells Fargo Bank Acct.   co       x                  t



                Investments,     #xxx8729
                LLC (Biz

                                              13
            Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 14 of 124




Beginning Date Name on              Account                               State    Credit      Wire and/or
                                                                      0


in Use         Account                                                    0pened   Card        Check
(on or before)                                                            in       Deposits    Deposits
               Management
                                                                  '
               Pros)

October, 2014    Capital            Wells Fargo Bank Acct.                CA
                 Marketing Pros,    #xxx0768
                 LLC
October, 2014    VMC Business       Bank of America Acct.                 NV
                 Development,       #xxx4267 -
                 LLC
October, 2014    Capital            Wells Fargo Bank Acct.                CA
                 Marketing Pros,    #xxx0743
                 LLC
November,        Corporate          Wells Fargo Bank Acct.                AZ
2014             Business           #xxx7005
                 Structure, LLC
December,        Global National    Bank of America Acct.                 CA       x
2014             Company; LLC       #xxx4261
December,        MCVLead            Wells Fargo Bank Acct.                AZ
2014             Holdings, LLC      #xxx7003
December,        MCVLead            Bank of America Acct.                 AZ
2014             Holdings, LLC      #xxx0793
December,        Global National    Bank of America Acct.                 CA
2014 '           Company, LLC       #xxx4274
December,        MCVLead            Wells Fargo Bank Acct.                AZ                   x
2014             Holdings, LLC      #xxx7011
December,        MCVLead            Bank of America Acct.                 AZ                   x
2014             Holdings, LLC'     #xxx0780
January, 2015    Alpha Lead         Wells Fargo Bank Acct.                AZ                   x
                 Holdings, LLC      #xxx6673

February, 2015   Alpha Lead         Bank of America Acct.                 AZ                   x
                 Holdings, LLC      #xxx7178

March, 2015      Cash Box SEO,      Wells Fargo Bank Acct.                CA
                 LLC                #xxx3938

    C.      DEFENDANTS AND THEIR ROLES IN THE SCHEME

            8.    Beginning sometime prior to January 2013, with the exact date unknown to the

    Grand Jury, and continuing until on or about July 2015, defendant Michael McNeill, with one or

    more partners, owned, led, directed, controlled and managed the Telemarketing Enterprise
                                                  14
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 15 of 124




including, but not limited to, the Telemarketing Enterprise's "frontend" and "backend" rooms.

Beginning sometime prior to April 2012, with the exact date unknown to the Grand Jury, and

continuing until sometime after November 2012, defendant McNeill was a "Reloader" for one or

more backend room of the Telemarketing Enterprise. As a Reloader, defendant McNeill was

responsible for upselling and reloading by selling individuals "leads" for their business

_opportunity. Defendant McNeill also trained one or more Reloaders for the Telemarketing

Enterprise. Bank accounts opened and used by defendant McNeill for the Telemarketing

Enterprise included one or more bank accounts opened under the names LMF AO, LLC and

Wilkinson Construction, LLC. Bank accounts controlled by defendant McNeill for the

Telemarketing Enterprise through an associate included one or more bank accounts opened under

the names Canyon State Merchant Services, LLC; Fremont Marketing Services; DM Business

Solutions; and S[] S[] Consulting, LLC. Names used by defendant McNeill for the

Telemarketing Enterprise included "Mr. White" and "Todd Lockwood."

       9.      Beginning sometime prior to April 2012, with the exact date unknown to the

Grand Jury, and continuing until sometime after July 2013, with the exact date unknown to the

Grand Jury, defendant Donald Schnock, with one or more partners, including defendant Michael

McNeill, owned, led, directed, controlled and managed the Telemarketing Enterprise including,

but nqt limited to, the Telemarketing Enterprise's "frontend" and "backend" rooms. Bank

accounts opened and used by defendant Schnock for the Telemarketing Enterprise included one

or more bank accounts opened under the name 4 Group Holdings, LLC.

       10.     Beginning sometime in 2013 and continuing until on or about July 2015,

defendant Joshua Flynn, with one or more partners, including defendant Michael McNeill,

owned, led, directed, controlled and managed the Telemarketing Enterprise including, but not


                                                15
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 16 of 124



limited to, the Telemarketing Enterprise's "frontend" and "backend" rooms. Defendant Flynn

was, as of September 24, 2013, subject to a judicial order issued in the State of Arizona

prohibiting his involvement in telemarketing activities, specifically, a stipulated consent

judgment entered in Maricopa County Superior Court, Civil Case number CV2013-012700.

Names used for the Telemarketing Enterprise by defendant Flynn included "Mr. Pink" and "Jeff

Thomas."

        11.    Beginning sometime in 2013 and continuing until on or about July 2015,

defendant Timothy Murphy managed and directed the Telemarketing Enterprise including, but

not limited to, the Telemarketing Enterprise's "frontend" and "backend" rooms. Defendant

Murphy also had day-to-day responsibilities overseeing and directing the financial transactions

of the Telemarketing Ent~rprise including, but not limited to, establishing and managing

financial accounts, including bank and merchant accounts, utilized by the Telemarketing

Enterprise. Names used by defendant Murphy for the Telemarketing Enterprise included "Mr.

Black," "Colby Muhlberg" and "Arthur Whitton."

       12.     Beginning sometime in 2012, with the exact date unknown to the Grand Jury, and

continuing until on or about July 2015, defendant Ashley Powell managed and administered day-

to-day operations of the backend rooms of the Telemarketing Enterprise. Defendant PowellJs

responsibilities included managing Reloader appointments, "docking" Reloader calls, finalizing

frontend and backend transactions, and communicating with customers of the Telemarketing

Enterprise. Names used by defendant Powell for the Telemarketing Enterprise included

"Brittany Wilson" and "Mary." Bank accounts used by defendant Powell for the Telemarketing

Enterprise included one or more bank accounts opened under the name NLV        Con~truction.
                                                                                    '




                                                 16
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 17 of 124



       13.     Beginning sometime in 2013 and continuing until July 2015, defendant Thomas

Silha was a "Campaign Manager" for the backend rooms of the Telemarketing Enterprise. As a

Campaign Manager for the backend rooms, defendant Silha provided those individuals who

purchased leads from the Telemarketing Enterprise post-sale updates on their business

opportunity, including information on the status of their leads and future commissions. Names

used by defendant Silha for the Telemarketing Enterprise included "Keith Henderson" and

"Dave Marsh."

       14.     Beginning sometime prior to January 2014, and continuing until on or about July

2015, defendant Shawn Casey was a Reloader for the backend rooms of the Telemarketing

Enterprise. As a-Reloader, defendant Casey was responsible for upselling and reloading by

selling individuals "leads" for their business opportunity. Names used by defendant Casey for

the Telemarketing Enterprise included "Shawn Anderson" and "Daniel Arenson."

       15.     Beginning sometime in 2014, with the exact date unknown to the Grand Jury, and

continuing until on or about July 2015, defendant Scott Shocklee managed, directly and

indirectly, Telemarketing Enterprise's frontend room operations and personnel. Defendant

Shocklee also supervised individual frontend room managers. Defendant Shocklee was also

responsible for accompanying individuals and overseeing the execution and delivery of certain

high-dollar financial transactions for the backend room managers and owners. Defendant

Shocklee was, as of April 11, 2014, subject to an "Assurance of Discontinuance" issued in the

State of Arizona prohibiting his involvement in telemarketing activities, specifically, an

agreement entered in Maricopa County Superior Court, Civil Case number CV2014-006859.

Names used by defendant Shocklee for the Telemarketing Enterprise included "Fredo."




                                                17
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 18 of 124



       16.     Beginning sometime in 2013 and continuing until July 2015, defendant Jennifer

Hansen was a backend room administrator responsible for day-to-day operations of the

Telemarketing Enterprise including, but not limited to, accounting and assisting with

coordinating frontend, backend and "fulfillment" operations related to chargebacks. Names used

by defendant Hansen for the Telemarketing Enterprise included "Hailee Randall." Defendant

Hansen was a signatory on one or more accounts in the name of RLR Enterprises, LLC.

       17.     Beginning sometime prior to April 2012, with the exact date unknown to the

Grand Jury, and continuing until on or after January 2013, defendant Jason Gallagher managed

one or more backend rooms of the Telemarketing Enterprise including one or more backend

rooms where defendant McNeill was a "Reloader." Bank accounts used by defendant Gallagher

for the Telemarketing Enterprise included one or more bank accounts opened under the name

CJJC Inc.

       18.     Beginning sometime in 2013, with the exact date unknown to the Grand Jury, and

continuing until on or about July 2015, defendant Andre Devoe was a senior frontend room

manager for the Telemarketing Enterprise with responsibilities over Rollers, Closers, and

transferring deals from his frontend room to the backend room. Defendant Devoe' s

responsibilities included the day-to-day operations of his frontend call room. These

responsibilities included managing the call room, keeping employees on task and on script, and

hiring and firing employees. Defendant Devoe's ultimate responsibility was to ensure his

frontend room generated viable deals, also known as "paper" for reload by the backend.

Defendant Devoe' s responsibilities included supervising one or more frontend managers. Prior

to 2013, defendant Devoe was a Roller and a Closer for the Telemarketing Enterprise. Bank




                                               18
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 19 of 124



accounts used by defendant Devoe for the Telemarketing Enterprise included one or more bank

accounts opened under the name AD Consulting Services.

       19.     Beginning on or about 2013 and continuing until on or about July 2015, defendant

John Balleweg was a frontend room manager for the Telemarketing Enterprise with

responsibilities over Rollers, Closers, and transferring deals from his frontend room to the

backend room. Defendant Balleweg was responsible for his frontend call room's day-to-day

operations, which included, but was not limited to, managing the call room, keeping employees

on task and on script, and hiring and firing employees. Defendant Balleweg's ultimate

responsibility was to ensure his frontend room generated viable deals for reload by the backend.

Defendant Balleweg was responsible for supervising one or more frontend managers. Names

used by defendant Balleweg for the Telemarketing Enterprise included "Trent Lombardi."

       20.     Beginning on or about 2013 and continuing until on or about July 2015, defendant

Dean Miller was a frontend room manager for the telemarketing operation with responsibilities

over Rollers, Closers, and transferring deals from his frontend room to the backend room.

Defendant Miller was responsible for his frontend call room's day-to-day operations, which

included, but was not limited to, managing the call room, keeping employees on task and on

script, and hiring and firing employees. Defendant Miller's ultimate responsibility was to ensure

his frontend room generated viable deals for reload by the backend. Names used by defendant

Miller for the Telemarketing Enterprise included "Jeffrey Wilkes."

       21.     Beginning in 2014 and continuing until on or about July 2015, defendant Michael

Silver was a frontend room manager for the telemarketing operation with responsibilities over

Rollers, Closers, and transferring deals from his frontend room to the backend room. Defendant

Silver was responsible for his frontend call room's day-to-day operations, which included, but


                                                19
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 20 of 124



was not limited to, managing the call room,
                                       ,
                                            keeping employees on task and on script,I and hiring

and firing employees. Defendant Silver's ultimate responsibility was to ensure his frontend room

generated viable deals for reload by the backend. Prior to 2014, Silver was a Roller and a Closer

for the Telemarketing Enterprise. Names used by defendant Silver for the Telemarketing

Enterprise included "Michael Wright."

       22.     Beginning sometime in 2013, with the exact date unknown to the Grand Jury, and

continuing until on or about July 2015, defendant Bruce Doll, with one or more partners, owned,

led, directed, controlled and managed the Telemarketing Enterprise including, but not limited to,

the Telemarketing Enterprise's "fulfillment" operation. The primary responsibility of the

fulfillment operation was to contest and win chargebacks for the Telemarketing Enterprise.
                                                                 '\
Defendant Doll's company, "Fulfillment Specialists," was the entity that contested chargebacks

and did so under Doll's direction and supervision. Defendant Doll's responsibilities for the

Telemarketing Enterprise extended to activities necessary for obtaining merchant accounts such

as recruiting nominees and communicating with agents involved in merchant processing.

       23.     Beginning sometime in 2013, with the exact date unknown to the Grand Jury, and

continuing until on or about July 2015, defendant AnthonySwiantek obtained merchant accounts

for the Telemarketing Enterprise and recruited and directed nom~nees who also obtained or

attempted to obtain merchant accounts for the Telemarketing Enterprise. In addition, defendant

Swiantek, with one or more partners, owned a frontend room of the Telemarketing Enterprise

that, while operational for a limited period of time, did generate frontend deals for the

Telemarketing Enterprise. Defendant Devoe, and others, managed this particular frontend room.

       24.     Beginning sometime in 2014, with the exact date unknown to the Grand Jury, and

continuing until on or about July 2015, defendant Philip Hale, a resident of the Eastern District


                                                 20
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 21 of 124



of Missouri, was the named owner and fictitious manager of Smart Business Pros, LLC, an entity

created for the Telemarketing Enterprise. Defendant Hale opened the associated business and

merchant accounts of Smart Business Pros, LLC. Defendant Hale also executed one or more

merchant account applications in the name of Smart Business Pros, LLC. Defendant Hale also

recruited and attempted to recruit other merchant account nominees for the Telemarketing

Enterprise.

       25.     Beginning sometime prior to 2014, with the exact date unknown to the Grand

Jury, and continuing until on or about July 2015, defendant Cybill Osterman was the named

owner of CC Payroll Services, LLC and the associated bank accounts of CC Payroll Services,

LLC. Defendant Osterman conducted financial transactions for the Telemarketing Enterprise

and did so at the direction of defendant Murphy and others.

       26.     Beginning sometime in 2014, with the exact date unknown to the Grand Jury, and

continuing until on or about July 2015, defendant Brian Phillips was the named owner of ACME

Business Services, LLC and the associated bank accounts of ACME Business Services, LLC.

Defendant Phillips conducted financial transactions for the Telemarketing Enterprise and did so

at the direction of defendant Murphy and others.

       27.     Beginning sometime in 2013, with the exact date unknown to the Grand Jury, and

continuing until on or about July 2015, defendant Russell Hibbert, Vice President ofMiCamp

Solutions, obtained, and sought to obtain, merchant accounts for the telemarketing enterprise by

and through multiple agent and sub-agent relationships within the high risk merchant processing

industry. Defendant Hibbert's responsibilities included communicating with agents and sub-

agents for financial institutions regarding underwriting and risk associated with a series of

merchant accounts applied for and/or used by the Telemarketing Enterprise. In addition,


                                                21
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 22 of 124



 beginning sometime on or about January 2015, defendant Hibbert established and directed a

 partnership between the Telemarketing Enterprise and Sprout Financial, an affiliated company of

 Mi Camp Solutions. As directed by defendant Hibbert and others, Sprout Financial provided

 "financing and credit consulting services" to. individuals referred to Sprout Financial by the

 Telemarketing Enterprise .

. D.    OPERATION OF THE TELEMARKETING ENTERPRISE

        28.     It was part of the joint scheme and artifice to defraud and the conspiracy that the

 defendants herein represented that they were offering business opportunities that would generate

 additional income for individuals when, in fact, they knew that business opportunities sold by the

 frontend and backend rooms of the Telemarketing Enterprise were false and fictitious and there

 was no real opportunity for the individual to make additional income in the manner represented.

        29.     It was further part of the scheme to defraud and the conspiracy that the defendants

herein falsely represented they were with, connected to, contracting with or otherwise affiliated

with MasterCard, Visa and FDIC insured banks when, in fact, they were not.

        30.     It was further part of the scheme to defraud and the conspiracy that the defendants

represented to individuals that by becoming "referral agents" and/or by purchasing "leads" they

 could generate income from the business opportunity when, in fact, a "referral agent" was a

meaningless designation. There was no legitimate entity connected to the Telemarketing

 Enterprise to refer business to. Moreover, the "leads" sold were fictitious and not as represented.

Thus, there was no mechanism or opportunity within the Telemarketing Enterprise by which a

 lead purchased from the Telemarketing Enterprise could possibly generate a commission or be

turned into income as represented.




                                                 22
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 23 of 124



        31.    It was further part of the scheme to defraud and the conspiracy that the

Telemarketing Enterprise was designed to conceal the nature of their operation and the identities

of individuals involved in the enterprise, including the involvement of the defendants herein.

The Telemarketing Enterprise was able to conceal the nature of the Telemarketing Enterprise and
                                                                                        I




those individuals in control of the enterprise by:

               a.      creating a series of entities with no public or disclosed connection to an

overarching Telemarketing Enterprise or apparent relationship to past and future entities of the

Telemarketing Enterprise;

               b.      using said entities to open bank and merchant accounts for the

Telemarketing Enterprise in a manner designed not to reveal the nature of the busines·s, the risks

associated with the accounts, and the individuals directing, controlling and benefiting from the

transactions engaged in by those entities;

               c.      using false individual identities in telephone communications with

individuals;

               d.      using aliases within the telemarketing enterprise and with third parties;

               e.      using fictitious and misleading business addresses in communications and

on sales documents, such as invoices, and other documents provided to individuals and third

parties including, but not limited to, banks;

               f.      using telephone numbers, including "customer service" numbers, which

would only be in service or otherwise answered for a limited period of time; and

               g.      using a self-described fulfillment operation to contest merchant account

chargebacks initiated by customers in a manner designed to further conceal and mislead

individuals, banks and other third parties regarding the nature, operation and extent of the


                                                 23
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 24 of 124



Telemarketing Enterprise as well as the products and services sold by the Telemarketing

Enterprise.

The Frontend Pitch

        32.     It was further part ohhe scheme and conspiracy that the defendants, as part of the
                         '
Telemarketing Enterprise, employed multiple frontend call rooms. A frontend call room

consisted of "Rollers," "Closers," and a "Manager."

        33.     Typically, the scheme and the execution of the scheme would begin with an initial

telemarketing cold-call to an individual from a frontend call room location; the initial call would

be made by a "Roller." Rollers were responsible for making the initial interstate telephone

solicitation and would work from a script provided by the frontend Manager. Rollers would

make numerous interstate phone calls on a daily basis from phone numbers generated from a

leads list or auto dialer.

         34.    The frontend Rollers of the Telemarketing Enterprise typically utilized a common

script. Beginning sometime on or before 2015, the title of the common script was: "BAD ASS

OPENING SCRIPT!!!" At the beginning of the call, the Roller, typically using a name other

than their own, would identify the company they represented. While the company name would

change frequently over the course of the scheme, the script used by the frontend rooms would

essentially remain the same.

        35.     Thus, as part of the Telemarketing Enterprise, a frontend room interstate

telephone call from a Roller would typically begin as follows:

        HELLO - - - - - - -, MY NAME IS                              , AND I'M
        CALLING FROM,                                  WITH VISA & MASTERCARD.

        THE REASON FOR THE CALL IS THAT WE RECENTLY HAD AN AGENT
        REFERRAL POSITION BECOME AVAILABLE IN YOUR AREA AND


                                                24
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 25 of 124



        YOUR NAME CAME ACROSS MY DESK AS A PERSON INTERESTED IN
        GENERATING ADDITIONAL INCOME.

        36.    After confirming the individual was interested in generating additional income,

the Roller would attempt to gain information from the individual regarding their finances.

Typically, the Roller would make such inquiries as:

       WHAT DO YOU CURRENTLY DO FOR A LIVING? RETIRED? HOW
       LONG? AND WHAT DID YOU DO PRIOR TO RETIREMENT?

       NOW, OUT OF THE 4 MAJOR CREDIT CARDS, WHICH ONE GIVES YOU
       THE BEST REWARDS, PERSONALLY I LOVE MY DISCOVER

       OKAY, IF I WERE TO WRITE YOU A CHECK TODAY TO ELIMINATE
       ALL OF YOUR CREDIT CARD DEBT, HOW MUCH WOULD THAT CHECK
       BE FOR? HOW MANY OF YOUR CARDS IS THAT DEBT ON?

       THE REASON YOU'VE BEEN SELECTED IS ... OUR RECORDS
       INDICATE YOU NORMALLY USE LESS THAN HALF OF YOUR
       AVAILABLE CREDIT. IS THAT STILL THE CASE?

       IF YES - THEN YOU HAVE AT LEAST$_ _ _ AVAILABLE NOW,
       CORRECT?

       37.     The Roller would generally describe the business opportunity being sold as an

opportunity in merchant processing.

       38.     After playing a short audio presentation regarding the business opportunity, the

initial frontend call would transition to efforts to close the frontend deal. After the audio

presentation, the "Roller" would turn the call over to a "Closer."

       39.     The frontend Closer would also use a common script. Beginning sometime on or

before 2015, the title of the Closer's script was: "BAD ASS CLOSING SCRIPT!!!"

       40.     The Closer was responsible for persuading the individual to become a Referral

Agent and purchase goods and services for the merchant processing business opportunity.




                                                 25
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 26 of 124



       41.     The Closer, typically using a name other than their own, would typically represent

to the individual that he or she was a recruiting director with, or for, Visa and/or MasterCard or a

recruiting director with, or for, an affiliate of Visa and/or MasterCard. The Closer would then go

on to explain the business opportunity to the individual by representing that:

               a.      A Referral Agent is someone that refers business names and their contact

information, to the Closer's company. The Closer's company would then contact those

businesses and offer them a lower processing rate on their credit card transactions;

               b.      A Referral Agent would then get paid commissions on every referral that

the Closer's company signed up. Referral agent commissions were related to credit card

terminals, cash advance loans, and/or processing fees;

               c.      As part of the Business opportunity, the Referral Agent would be assigned

a "Business Development Manager." The Business Development Manager would, in a future

call, explain the entire business with an emphasis on the first 60 days of the business and

generating commissions; and

               d.      The Business Development Manager was an experienced individual and

trained by Visa/MasterCard/Discover/American Express and that listening to the Business

Development Manager was the "easiest way to make a ton of cash."

       42.     As part of the frontend call, and consistent with the Closer script, the

Telemarketing Enterprise required and caused an individual to pay a set-up fee in order to

become a Referral Agent and pursue the business opportunity.

       43.     Typically, the Closer would represent some variation on the following to solicit

the set-up fee and close the frontend deal:

       SO HERE'S HOW IT WORKS, THE SET UP FEE IS NORMALLY $1,499,
       B:LJT I AM GOING TO SHOW YOU HOW TO SAVE A BUNCH OF MONEY
                                                 26
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 27 of 124



       AND I'M GOING TO SHOW YOU HOW YOU CAN GET SET UP WITH
       ZERO OUT OF POCKET COST. VISA/MASTERCARD WILL BACK YOU
       TO GET THE BUSINESS STARTED. WE'LL SIMPLY LEVERAGE THE
       COST OF THE BUSINESS USING ONE OF YOUR CREDIT CARDS. VISA
       AND MASTERCARD HAVE A DEAL TODAY ONLY FOR $695.00 WHERE
       THEY PAY OVER $800 OF YOUR $1499.

The Transition from the Frontend Pitch to the Backend Reload

       44.     As part of the Telemarketing Enterprise, it was further part of the joint scheme
                                                                                          (

and artifice to defraud that closed frontend deals were transitioned and transferred to the backend

rooms for upselling and reloading. Upon completion of a frontend pitch and a closed sale,

backend room administrators would:

               a.    · prepare and deliver invoices;

               b.     engage in customer service calls;

               c.     initiate and process credit card informatl.on and charges;

               d.     facilitate the execution of certain documents via couriers, emails, faxes

and EchoSign. EchoSign is a web-based program that enables its customers to prepare contracts

and documents that can be signed electronically via email;

               e.     create and assign an individual Referral Agent number; create and

maintain an on-line dashboard specific to the individual Referral Agent; provide passcode and

login information to the Referral Agent for their dashboard;

               f.     ensure that frontend room Managers turn over the deals from their

individual rooms to the backend room for the purpose ofupselling and reloading;

               g.     conduct follow-up calls and schedule appointments for the purpose of

upselling and reloading; and

               h.     collect and process payroll information for the frontend rooms of the

Telemarketing Enterprise.
                                                27
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 28 of 124



Upselling and Reloading Based on the Sale of Leads

       45.     It was further part of the scheme and conspiracy that the Telemarketing Enterprise

would employ backend room personnel for the purpose of upselling and reloading. Typically,

upon receipt of a frontend deal, an administrator for the backend room would make an

appointment for the individual Referral Agent to speak with their Business Development

Manager (sometimes referred to as a "coach"). The Business Development Manager would be a

"Reloader" for the Telemarketing Enterprise.

       46.     The objective of a "Reloader" was to re-contact individuals who had previously

purchased goods and/or services as a result of the :frontend pitch. The Referral Agent, who had

already committed funds to this business opportunity, would be told by their Business

Development Manager (the Reloader) that they were unlikely to make additional income

pursuing the business on their own and would want, and need, to purchase "leads" to make

money at their new business.

       47.     Thus, the purpose of the backend call with the Reloader was to reload or upsell

the individual by persuading the individual to purchase "leads" through one or more entities of

the Telemarketing Enterprise.

       48.     Prior to the call, the Business Development Manager's assistant, an administrator

for the Telemarketing Enterprise, would.ask the individual background questions to determine

the individual's financial position with the objective of determining a target amount for the sale.

       49.     The Reloader would typically confirm and build on that financial background

information before beginning the reload pitch. The Reloader would seek to determine and

confirm information such as: whether the individual was retired or not; the financial portfolio of

the individual including the extent of funds held in saving accounts, funds held in investment


                                                 28
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 29 of 124



and/or retirement accounts, and available credit on credit card accounts; the individual's average

monthly income; and the individual's average monthly expenses.

       50.     As part of the scheme and artifice to defraud and conspiracy, the backend

Reloader would typically and falsely represent:

               a.      that he presently had a large number of referral agents currently working

under his direction and that those referral agents were presently making monthly commissions

under his directions and guidance. Typically, the Reloader would falsely represent that the range

of commission was between $2,000 and 30,000 a month;

               b.      that, as the Referral Agent's Business Manager, he had a way for the

individual's new business opportunity to succeed and it would not take any of the individual's

time, effort, energy, and/or knowledge, but it would require a financial investment. The
                                                              /
Reloader would then identify a specific investment amount and state that it would be used to

purchase "leads." The investment amount initially identified by the Reloader was not tied to any

real business cost or projection. Instead, the identified investment amount was based purely

upon the fonds the Reloader and the Telemarketing Enterprise determined the individual had

access to or could potentially have access to;

               c.      that the individual's return on their investment would be quick and enable

the individual to pay themselves back in a short time based upon the commissions they would

receive in the first 60 days; and

               d.      that the return on investment would include residual income for the next

60months.

       51.     Throughout the reload call, the Reloader would falsely state and emphasize that

the opportunity and investment was connected with Visa and MasterCard, including such

                                                  29
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 30 of 124



  statements as: "this is all MasterCard and Visa"; because it was with "Visa and MasterCard" it

  was not risky; and/or there is a scholarship/grant being offered by Visa and MasterCard by which

  MasterCard and/or Visa would pay half the cost of the leads or match the amount the individual

  paid to purchase leads; and/or MasterCard and/or Visa would "back" the individual in the

  business.

         52.     The Reloader would explain in detail that the investment involved purchasing

  "leads." Specifically, the Reloader would explain that the individual, as a Referral Agent, would

  purchase a list of "leads" of small business owners who were interested in lowering their

  percentage rate on their merchant processing system(s) and who were also interested in a loan

  and/or cash advance for their small business. The Reloader would then explain the ways the

  purchased leads would make the individual money. Typically, the Reloader:

                 a.     would falsely represent that "we" (the entities of the Telemarketing

  Enterprise and/or MasterCard or Visa) make loans to small businesses ranging from $50,000 to

  $2.5 million with most loans between $50,000 and $300,000;

                b.      would falsely represent that the Referral Agent who purchased the leads

  would receive 2% commission on each funded loan generated from their purchased lead, and that

-- the average loan amount was approximately $100,000;

                 c.     would falsely represent that Visa and/or MasterCard would be issuing the

  loans and that the Business Development Manager and his company (an entity of the

  Telemarketing Enterprise) represented Visa and MasterCard;

                 d.     would falsely represent that on loans issued, the agent would receive their

  commission check within 72 hours;




                                                 30
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 31 of 124



                  e.     would falsely represent that the one way that "we" ensure the small

business pays back the loan is that they have to sign a contract that they will do all their

processing through "us" for the next 60 months; and

                  f.     would falsely represent that the Referral Agent, in addition to

commissions associated with loans, would receive 2% on all credit card transactions on a

monthly basis. Thus, the agent would be receiving residual income for the next 60 months.

        53.     Regarding the origination and nature of the leads, the Reloader would falsely

represent some variation of the following:

                a.       when a major bank's loan department receives a business loan application

from a small business and turns down the small business seeking a loan, major banks are now

required to sell that information to a third party in order to broaden the opportunities for small

businesses to obtain funding;

                b.       that we have an exclusive relationship with certain major ballks who are

now forced to create a file when they deny a small business a loan;

                c.       that we have the opportunity to purchase that major bank's loan file in the

form of a lead; in tum, we can pursue that lead and have the ability to make a loan to that same

small business;

                d.       that when a Referral Agent purchases a lead file, that lead file goes out to

our call center floor;

                e.       that our call center is staffed by a hundred people trained by the loan

department at MasterCard and/or Visa;




                                                  31
         Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 32 of 124



                  f.     that a trained and experienced individual from our call center simply re-

 contacts the small business owner who recently applied for, but was denied, a small business

 bank loan;

                  g.     that the call center closes or converts lead files (in other words, closes

, loans) at a rate of 3% or more. Thus, a purchase of 1000 leads would typically generate 30 loans

 from which the Referral Agent would receive a commission;

                  h.     that the Referral Agent has no involvement or responsibilities beyond

 purchasing the leads and that the Business Development Manger's company and call center will

 pursue the leads and close the loans;

                  i.     that the Referral Agent will be able to track the progress of their lead files

 through their agent dashboard via their referral agent number; and

                  J.      that the Referral Agent would be receiving a commission for each closed

 loan.

 The Purchase of Leads

         54.      As part of the scheme and artifice to defraud and the conspiracy, individuals who

 purchased leads sold by Reloaders for the Telemarketing Enterprise would pay for their leads in

 multiple ways.

                  a.     Some individqals purchased leads with their credit cards. The credit card

 transactions for the purchase ofleads included transactions with and processed under the name of

 entities with merchant accounts, such as Quick Online Biz, LLC, Biz Management Pros, and

 Smart Business Pros, LLC.




                                                   32
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 33 of 124



               b.      Some individuals purchased leads by mailing a check or sending a wire

payable to such entities as WJ Security Consulting, LLC, RLR Enterprises, LLC, Secured Drop,

LLC, MCV Lead Holdings and Alpha Lead Holdings, LLC.

              · c.     Some individuals, in order to purchase leads, would first apply for

multiple credit cards and, upon receiving the new credit cards, purchase leads with cash advances

from those credit cards.

After the Reload

       55.     It was further part of the scheme and conspiracy, that backend room

administrators and managers for the Telemarketing Enterprise would:

               a.     provide wire and mailing information and track wires and mailings to

ensure payments were received;

               b.      mail one or more discs containing leads and/or upload the leads to the

Referral Agent's dashboard; the leads themselves were typically nothing more than a random list

of business names, addresses and phone numbers; and

               c.      assign the referral agent a "Campaign Manager" and represent that the

"Campaign Manager" would be responsible for updating the individual on the status of their

leads files and commissions. The individual was also told that their agent dashboard would be

updated to reflect the status of their leads and commissions.

       56.     The backend room would also present and sell additional products and services as

part of the Telemarketing Enterprise such as LLC creation, tax services, web design, and so

forth. While the upselling related to these ancillary products and services was typically done by

Phoenix based members of the Telemarketing Enterprise, upon selling an ancillary product such




                                                33
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 34 of 124



as LLC creation, tax services or web designs, the telemarketing operation would pass the

customer along to the fulfillment operations based in Utah and Nevada for any future dealings.

       57.     These ancillary services were of no value to the individual as it related to their

prospects for making money as a Referral Agel)! or by purchasing leads. Instead, they

constituted an additional upselling component and revenue stream of the Telemarketing

Enterprise.
                                                                  -                    .
       58.     As part of the conspiracy and scheme to defraud; the Telemarketing Enterprise

utilized third parties to obtain, and attempt to obtain, "corporate credit." For those individuals

with satisfactory personal credit scores but lacking the funds to purchase leads, defendant

McNeill and others initiated a "corporate credit" component to the reload sales pitch. When

needed to effect the sale, corporate credit became part of the pitch made by the reloaders,

including defendant Casey. Defendants Hansen and Powell, working with defendants Hibbert
                                             /


and Doll, directed the process of turning corporate credit into actual payments to the

telemarketing enterprise. Email addresses used by defendant Powell in communications

regarding corporate credit included "visacorporatecredit@gmail." Corporate credit was nothing

more than a process by which a third party would, for a fee, assist an individual in applying for

multiple credit cards at the same time and then guide them through the process ofliquidating that

credit once "funded." Liquidation was the process by which the individual would take cash

advances as soon as credit funds were available }n order to "invest" in the business opportunity.

       59.      From mid-2013 and until July 2015, members of the Telemarketing Enterprise
                                                                                         I

including defendants Doll, Swiantek and Murphy, repeatedly engaged defendant Hibbert, acting

by and through Mi Camp Solutions, as an agent in order to obtain merchant accounts. The




                                                 34
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 35 of 124



majority of the referrals made by the Telemarketing Enterprise for corporate credit went to

Sprout Financial, an affiliated company ofMiCamp Solutions.

       60.     Between January 2015 and July 2015, as part of the corporate credit reload

process, MiCamp Solution's affiliated company, Sprout Financial, received client referrals when

individuals with satisfactory credit scores were convinced to seek funding for the business

opportunity represented by the Telemarketing Enterprise. Between January 2015 and July 2015,

defendant Hibbert managed and directed both Sprout Financial and the high-risk merchant

account business for Mi Camp Solutions.

       61.     Beginning iri January 2015, Hibbert and Doll established a partnership and

agreement whereby the Telemarketing Enterprise worked directly with Sprout Financial for the

purpose of maximizing a referred individual's "borrowing power" and then assisting that

individual in applying for and obtaining multiple lines of unsecured credit through new

individual credit card accounts. DefendantHibbert, working with defendants Doll, Powell,

Hansen and others, .establishes a process by which individuals could and, in fact, did borrow

money in order to purchase leads from the Telemarketing Enterprise as represented by the

reloader.

       62.     As set up and directed by defendant Hibbert, and as part of the Telemarketing

Enterprise, Sprout Financial employees handled pre-qualification, customer calls, funding

conditions if needed, the funding process, the liquidation process, and billing. As agreed by

defendants Hibbert and Doll, Sprout Financial and Acme Business Services split the "consulting

fee" paid by the individual to Sprout Financial.

       63.     By virtue of his sustained role in obtaining merchant accounts for the

Telemarketing Enterprise, Defendant Hibbert knew the history, business model and practices of


                                                   35
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 36 of 124



the Telemarketing Enterprise. Defendant Hibbert was actively misrepresenting the ownership,

control and nature of the merchants of the Telemarketing Enterprise in order to obtain merchant

accoU]J.ts. Moreover, when he sought referrals for Sprout Financial from the Telemarketing

Enterprise, Hibbert had direct knowledge that multiple merchant accounts had already closed and

that the accounts had closed based upon claims of fraud and misleading sales practices. Yet,

Hibbert not only sought and accepted referrals from the Telemarketing Enterprise for Sprout

Financial, he concealed the information known to him. Though Sprout Financial charged referred

individuals a client and consulting fee for its services and consultation, Hibbert concealed, and

caused to be concealed, the kriown business history and practices of the Telemarketing

Enterprise. Hibbert misrepresented, and caused to be misrepresented, that the service and

consultation Sprout Financial provided to a referred individual was for the benefit of the

individual and their new business opportunity when, in fact, it was exclusively to the benefit of

the Telemarketing Enterprise. Ultimately, Hibbert knew that facilitating the opening and

"liquidation" of credit card accounts in order to transfer funds to the Telemarketing Enterprise

would result in a sizable, unsecured personal debt obligation for the individual. Defendant

Hibbert also knew that the companies of the Telemarketing Enterprise referring the clients to

Sprout Financial had a limited lifespan and, thus, there was no real business opportunity

associated with investing in, or becoming an agent for, these companies.

E.     CORE AND COMMON MISREPRESENTATIONS MADE AS PART OF THE
       TELEMARKETING ENTERPRISE

       64.     The core and common misrepresentations made by the Telemarketing Enterprise,

and the defendants herein, and as part of the conspiracy and the joint scheme and artifice to

defraud included, but were not limited to, the following:



                                                36
             Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 37 of 124



                  a.      that there was an actual business opportunity in merchant processing

 available to individuals as offered through the Telemarketing Enterprise when, in fact:

                          1.          there was no way to make money by becoming a Referral Agent

                  for the entities used in the scheme and

                          11.         that, over the course of the Telemarketing Enterprise, no one had

                  made money by becoming a Referral Agent;

                  b.      that the goods and services of the Telemarketing Enterprise constituted a

 business opportunity when, in fact, no service or product offered by the Telemarketing

 Enterprise could generate income or commissions as represented;
                                                             \




                  c.      that the business opportunity had the backing, the support, an affiliation,

 or an association with MasterCard, Visa or any banking institution as represented when, in fact,

 no such connection existed;

                  d.      that any entity of the Telemarketing Enterprise had any business

 ·relationship, contractual relationship, backing, support, affiliation, or association with
                                 \.


 MasterCard, Visa or any banking institution as represented when, in fact, no such connection

, existed;

                  e.      that any leads sold by, and through, any entity of the Telemarketing

 Enterprise were:

                          i.          of value to the business opportunity;

                          ii.         acquired from major banks; or

                          iii.        generated as a result of a small business seeking a loan or cash

                  advances, as represented when, in fact, the leads were, in all material respects,

                  fictitious;


                                                       37
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 38 of 124



                f.        that any entity of the Telemarketing Enterprise had at any time any

Referral Agents making any commissions from leads sold by and t~ough entities of the

Telemarketing Enterprise when, in fact, no commissions were paid by or through the

Telemarketing Enterprise to any Referral Agents;

                g.        that any entity of the Telemarketing Enterprise had any direct or indirect

means to cause a small business loan to be offered, solicited, processed, underwritten or closed,

as represented, when in fact, the Telemarketing Enterprise and its entities had no such means or

capabilities;

                h.        that any entity of the Telemarketing Enterprise caused, attempted to cause,

would attempt to cause, or had the capacity to cause any small business identified as a lead to:

                          1.     install a credit card processing terminal;

                          11.    enter into a merchant service processing contract of any duration;

                or

                          111.   receive a loan or cash advance, as represented when, in fact, the

                business operations of the entities were fictitious and the entities themselves were

                created solely to serve the scheme and artifice to defraud and the conspiracy;

                i.    ·   that the updates reflected on the agent dashboard and/or communicated

over the phone by the Campaign Manager were accurate and that loans were being reviewed, in

process, pre-qualified, in underwriting, or closed, as represented when, in fact, nothing happened

with the leads after the leads were purchased and loaded onto the dashboard and/or mailed to the

Referral Agent because there was no dedicated call center as represented;




                                                   38
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 39 of 124



               J.     that there was little or no financial risk involved in the business.

opportunity, with the purchase ofleads, or with individual's use of their personal savings,

retirement accounts and/or credit cards when, in fact, there was;

               k.     that the individual would quickly recoup their investment and/or be able to

pay off their credit cards within 60-90 days with their commissions, when, in fact, they would

not, at any time recoup their investment or receive a commission through the Telemarketing

Enterprise;

               1.     that the entities referenced and used in frontend and backend calls were

legitimate and ongoing businesses when, in fact, they were not. Specifically, the entities were:

                      i.      newly created shell companies used in succession by the

               Telemarketing Enterprise;

                      11.     represented by individuals of the Telemarketing Enterprise who

               were utilizing false names and false business addresses and providing phone

               numbers, including designated customer service numbers, that would only be

               viable for a short period of time; and
                                                                                      I


                      ui.     would inevitably become unreachable and disappear from public

               view, often within a matter of weeks after an individual had purchased leads and

               received his last update from the Campaign Manager;

               m.     that the entities in the Telemarketing Enterprise were in the business of

merchant processing and that individuals could generate income as a Referral Agent to one or

more of their companies when, in fact, the companies of the Telemarketing Enterprise had no

merchant service products or services; and




                                                39
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 40 of 124



              n.      it was further part of the scheme and conspiracy that the defendants would

communicate utilizing both their phones, including "burner phones" and other devices;

                      i.     over the course of the Telemarketing Enterprise defendant Murphy

              communicated with one or more: defendants, coconspirators, and other persons

              known and unknown to the Grand Jury, regarding the Telemarketing Enterprise.

              Those communications include th~ following:

 Date              To/From                 Message
 7/3/2013          From: "Josh"            Maybe Mulberg, it's jewy
                   To: Murphy
 7/3/2013          From Murphy             That is true. J ewy is good. [ ]
                   To: "Josh"
 10/16/2013        From: coconspirator    Yeah so far, just sitting with Ashley. I met Mike. Is
                   To: Murphy             Jakes $30k wire going to come through you think?
 10/16/2013        From: Murphy           I do, we also have some deals that need to be doced
                   To: coconspirator      out, are you able to come back here for a bit?
 10/25/2013        To: Murphy:            Watupmang?
                   From: coconspirator
 11/20/2013        To: Murphy             If someone needs a job and is willing to roll tape do I
                   From: coconspirator    just send them in? How does that work?
 11/20/2013        Fro111,: Murphy        Sure, just send gem over to the office. Who is it?
                   To: coconspirator
 11/20/2013        From: Murphy            You should talk to my friend Colby.
                   To: coconspirator
 5/22/2014         From: "Cybill"         Hey. []I'll be leaving around 2 or 3. Can I come by
                   To: Murphy             your office after that?
 512212014         From: "Cybill"         TIM
                   To: Murphy
 5/22/2014         From:                   Yes! Sorry, busy morning.
                   Murphy
                   To: "Cybill"
 5/22/2014         From: Murphy           Hey Matt, Tim Murphy here. What's the address at
                   To: Unknown            your office?
 5/22/2014         From: Cybill           You should print this out and post it in your rooms
                   To: Murphy
 5/22/2014         From: Murphy           I love that
                   To: "Cybill"
 3/2/2015          From:                  I need -You all to change the phone number on the
                   Arthur Whitton         front end docs. It should appear in two places on the
                   To:                    doc, please change the old number to 800-504-0381.

                                               40
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 41 of 124



Date             To/From               Messaj!e
                 Frontend Managers     This is the new front end customer service number
                                       you should all be using going forward.
3/3/2015         From:                 Mandatory manager meeting at the back end
                 Arthur Whitton        tomorrow morning at 10:00. Make sure you have
                 To:                   someone to cover your rooms.
                 Frontend Managers
3/6/2015         From:                 Every deal written today and tomorrow, roller gets
                 Arthur Whitton        $20 cash and closer will get 450 cash as long as the
                 To:                   deal is over $500. Fredo will bring the cash on
                 Frontend Managers     Monday. Get these motherfI ]rs excited.
3/17/2015        From: Murphy          We usually discourage anyone from coming to the
                 To: Unknown           o:(fice, to be honest. The no friends or family rule has
                                       been pretty strictly enforced by my employers :/
4/27/2015        From:                 No one is allowed to have C[ ] M[ ] working at their
                 Arthur Whitton        office. He is on time-out from [J's room until he
                 To:                   cleans up, and that is the only place he has a job if
                 Frontend Managers     and when he does.
4/30/2015        From: Cybill          What do you pay your front end?
                 To: Murphy
4/30/2015        From: Murphy          125 a week and 120 a deal for rollers, closers no
                 To: Cybill            base and 130-330 per deal depending on the amount
4/30/2015        From: Cybill          Do they do pretty well?
                 To: Murphy
4/30/2015        From: Murphy          Some of them do, and some of them suck
                 To: Cybill

                   11.    over the course of the Telemarketing Enterprise defendant Silver

            communicated with one or more: defendants, coconspirators, and other persons

            known and unknown to the Grand Jury, regarding the Telemarketing Enterprise.

            Those communications include the following:

Date             From/To               Messa2e
4/2/2015         From: Silver          We all already know it's me , let Arthur /Fredo
                 To: "Dre"             know, and I'm sure they will send me over there ..
5/4/2015         From: Silver          Okay so since I gave fredo those paper leads from
                 To: Coconspirator     Friday and saturday, I
                                       can't send them, but I do know fow to fax scan and
                                       copy, so I will always
                                       make sure I have toner from now on and won't let
                                       this issue happen again


                                           41
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 42 of 124



Date             From/To                   Messaee
5/4/2015         From: Silver              Hey I gave the physical deal sheets to fredo, he's
                 To: Coconspirator         gonna bring them to you
6/3/2015         From: Shockley            Sorry for being an [ ]
                 To: Silver
6/3/2015         From Silver:              It is what it is man, I know what position your in,
                 To: Shockley              and I know I'm just adding
                                           to the complaints that you really have no control
                                           over, but you asked us to
                                           hit you up when we have an issue, so that's what I
                                           did[ ] , I'm also a pretty
                                           receptive person, I don't need to be threatened for me
                                           to do a better job., but it's cool, and I appreciate you
                                           apologizing
6/3/2015         From: Shockley            Ikno
                 To: Silver
6/9/2015         To: Shockley              My phones are cutting In and out alot[ ].I rolled for
                 From: Silver              about 30 minutes just to make sure[ ]
6/9/2015         To: Shockley              Hey man if you come across any rollers that need
                 From: Silver              jobs can you pis send
                                           them my way I cleaned house today and I have like 8
                                           rollers
6/9/2015         From: Shockley            Ok
                 To: Silver
6/10/2015        From: Silver:             Hey goodmorning, don't mean to bother you like thus
                 To: Arthur                but I'm have static
                                           issues with my phones[], I've addressed the issue to
                                           dre and shockley, but we're going on two weeks now,
                                           we're losing some deals for sure
6/10/2015        From: "Arthur"            I'm not in town, so ask Fredo again. From what I
                 To: Silver                remember it sounds like
                                           you have a Cox issue with how much bandwidth
                                           your building is getting, and
                                           I'm a

                   iii.       over the course of the Telemarketing Enterprise defendant

            Balleweg communicated with one or more: defendants, coconspirators, and other

            persons known and unknown to the Grand Jury, regarding the Telemarketing

            Enterprise. Those communications include the following:

Date                      From/To(s)            Messaee
3/6/2015                  From: Arthur          Every deal written today and tomorrow, roller
                          Whitton               gets $20 cash and closer will
                                               42
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 43 of 124



Date                  From/To(s)           Messa~e
                      To: Balleweg         get $50 cash as long as the deal is over $500.
                                           Fredo will bring the cash on
                                           Monday. Get these motherfl ]s excited.
3/12/2015             From: Jeff Thomas    Is each of you training a new closer this week?
                      To: Balleweg         Also, how many new rollers
                                           have you hired this week? Sales numbers are
                                           still way too low.
3/12/2015                                  Your current 6 room total of 36 deals for the
                                           week is terrible and
                                           unacceptably low. Anyone care to offer
                                           excuses?
3/18/2015             From: Jeff Thomas    Current deal count for the week? Respond
                      To: Balleweg         ASAP
4/14/2015             From: JeffThomas     Quick like bunnies, how many deals green this
                      To: Balleweg         week for your room and how
                                           many new employees?
4/14/2015             From: Balleweg       I guess they got a 25 thousand off my paper. I'm
                      To: Jeff Thomas      just trying to find out if it is
                                           all eaten up which I'm sure it is. I don't know
                                           what else to do man. I'm
                                           producing paper, pitching the coach, my room
                                     ~
                                           is just about filled. And yet I'm
                                           not making any money because 0 paper is
                                           reloading. If I'm missing
                                           something please tell me man. So I can pay my
                                           bills.
4/14/2015             From: Jeff Thomas    Yep, I will look into it. Don't panic
                      To: Balleweg
4/16/2015             From: Balleweg       Hey man. I know there's some problems with
                      To: Jeff Thomas      the merchants on the back.
                                           But have you heard of anything that's
                                           happening with my paper that would
                                           help us get paid. Any info would be great
                                           thanks
4/16/2015             From: Jeff Thomas    Yeah, the [ ] is pulling reports for us on which
                      To: Balleweg         rollers and closers produce
                                           on the back and which don't
4/16/2015             From: Jeff Thomas    I think the biggest problem is still the way r[ ]
                      To: Balleweg         b[ ] is selling the front.
4/16/2015             From: Balleweg       I sat and listened to his whole pitch from open
                      To: Jeff Thomas      to close and had him add
                                           more of the coach. That was the only thing I
                                           could hear wrong: He has had
                                           the same pitch that we put together since Mesa.
                                           And I know his paper hasn't always been 100
                                          43
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 44 of 124



Date                     From/To(s)               Messa2e
                                                  percent but it was reloading a few times a week
                                                  at least. I know he puts back a lot of paper but
                                                  so does my other closers and none of them are
                                                  hitting and I have sat and listened to them all. I
                                                  now have them
                                             '    digging deeper about money and investments
                                                  and putting notes on the
                                                  deals. I also set the coach up when I veryify
                                                  every deal. And have them
                                                  pitch strictly the coach while we are setting up
                                                  the doc.
4/16/2015                From: Balleweg           Just talked to Josh for a while about everything
                         To: coconspirator        and he gave some really good points and he
                                                  said our room is right where his was when he
                                                  was flat broke and first started and it was at
                                                  Christmas. The. Come January and Febrnary it
                                                  took off and he started making 100 of thousands
                                                  of dollars. He also said that the room is just at
                                                  the point where now we are pumping out 20
                                                  deals a week we are in that sit back and just
                                                  wait area and it will happen. It just sucks being
                                                  in that area right now.
4/2112015                From: Balleweg           Hailee said she hasn't done them yet from last
                         To: Jeff Thomas          week. But from what it looks
                                                  like we should be close to being out of the red
4121/2015                From: Jeff Thomas        Sweet deal, I will get an accurate number from
                         To: Balleweg             her later in the week
4/22/2015                From: Balleweg           Cool. Well I talk to Hailee and told her josh
                         To: coconspirator        said it was cool if I took what ever profit was
                                                  left. And she said they wouldn't know exactly
                                                  till the end of the week. So try and keep an eye
                                                  out for what's going on.

                   1v.       over the course of the Telemarketing Enterprise defendant Miller

            communicated with one or more: defendants, coconspirators, and other persons

            known and Unknown to the Grand Jury, regarding the Telemarketing Enterprise.

            Those communications include the following:

Date             From/To(s)                  Messa2e
5/23/2015        From: Miller                Hey[ ]i just want you to know that I am very greatful
                 To: Jeff Thomas             for everything you have done for me. You've saved
                                             my ass more times than I can count and whatever
                                                 44
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 45 of 124



Date              From/To(s)            Messa2e
                                        reasoning you've had for doing so I thank you. You
                                        (and Arthur) are still the only people I trust in this
                                        business of two-faced, cut throat, back-stabbing ...
6/11/2015         From: Miller          So I wanted to give you an update: I hired 11 new ·
                  To: Jeff Thomas       rollers this week so I'm completely full for the first
                                        time. I'm duplicating how you ran the front ie; polite
                                        but firm, praise the best, ridicule the rest and starting
                                        next week the infamous public firing will begin. I
                                        WILL make this room produce I promise.
6/12/2015         From: JeffThomas      ... .I told Arthur to approve extra money
                  To: Miller

                    v.     over the course of the Telemarketing Enterprise defendant McNeill

             communicated (and preserved one or more communications) with one or more:

             defendants, coconspirators, and other persons known and unknown to the Grand

             Jury, regarding the Telemarketing Enterprise. Those communications include the

             following:

Date              From/To(s)            Messa2e
9/25/2012         From: McNeill         All green
                  Ashley Bazin

11/5/2012         From: Bank of         Bank of America Alert: Debit Card/ATM Deduction
                  America               from Account
                  To: McNeill           Exclusively for Canyon State Merchant Services
12/17/2012        From: McNeill         Can you just have that app emailed to
                  To: Gallagher         mike@mcneillmail.com
                                        ... headed to the west side and can take to [] ...
12/21/12          From: Gallagher       Cjjc ... xxx6439
                  To: McNeill
12/22/12          From: Gallagher       We're u able to make that deposit?
                  To: McNeill
1/7/2013          From: McNeill         Are we live?
                  To: coconspirator
1118/2013         From: McNeill         What time will we have a log in?
                  To: coconspirator
1/18/201_3        From: McNeill         Hey baby, talked to the boys late last night and they
                  To: coconspirator     all (including Jason) felt it was a reasonable request
                                        at a 40% processing and fulfillment. So JG will call
                                        you to set up this morning ...

                                            45
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 46 of 124



Date                 From/To(s)            Message
1/28/2013            To: McNeill           Dear Valued Merchant,
                     From: []              Your Payment Gateway account is within 10% of
                                           your maximum allowed mo_nthly transaction limit. ..

                                           Payment Gateway Account: Fremont Marketing
                                           Services
                                           Processor ID: Fremont3620
2111/2013            From: coconspirator   Bank Letter
                     To: McNeill           (company name) has opened a checking account with
                                           routing#[ ] . and account#[ ] This account can accept
                                           ACH credit and debit transactions.

                                           Mike, it needs to be on bank letterhead and signed by
                                           prepare.

                                           Thanks
2/22/2013            From: McNeill         Re: Fremont Marketing
                     To: coconspirator     Monday- Saturday ... volume must be at 50% in
                                           order to get drop.
                                           Cap deal at 1Ok, Ok to write some at 20k but must be
                                           split between ...
3/8/2013             To: McNeill           FW: Fremont Marketing
                     From: []
                                           Good Morning Mike,

                                           We need a few additional items from you per the
                                           request of the underwriter ...
                                '
                                           How is the product/service marketed to support the
            ,
                                           projected volume? (i.e. radio, print, outbound calls,
                                           etc)

                                           Sales Scripts

                       vi.    Defendant Powell communicated with one and more individuals as

                "Brittany" regarding backend sales including communications with L.J.

                       v11.   Defendant Silha communicated with one and more individuals as

                campaign manager "Keith Henderson" regarding backend sales including

                communications with L.M.


                                                                                                   \
                                               46
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 47 of 124



                       v111.   Defendant Silha communicated with one and more individuals as

               campaign manager "Dave Marsh" regarding backend sales including

               communications with L.J.

                       1x.     Defendant Casey communicated with one and more individuals as

               Reloader "Shawn Anderson" including communications with L.B.

                       x.      Defendant Casey communicated with one and more individuals as

               Reloader "Daniel Arenson" including communications with L.D.

F.     THE ROLE OF MERCHANT ACCOUNTS AND MEMBER (ACQUIRER)
       BANKS IN THE CONSPIRACY AND SCHEME

Overview

       65.     A merchant account is a bank account opened by a merchant through a bank or
                                                           I

other financial institution that is a member of a major credit card network.

       66.     Common participants in merchant processing are the merchant, member banks

(also known as acquiring b~nks), and third-party organizations.

       67.     A bank that contracts with merchants for the settlement of card transactions is a

member bank. A member bank contracts, directly or indirectly, with merchants to process card

transactions. For example, BMO Harris Bank's "DISCLOSURE PAGE" to the merchant

includes the following statements:

       MEMBER BANK (ACQUIRER) INFORMATION
           Acquirer name: BMO Harris Bank NA.
           Acquirer Address Schaumburg, Illinois
       IMPORTANT MEMBER BANK (ACQUIRER) RESPONSIBILITIES
            I.   A Visa I MasterCard Member is the only entity approved to extend
                  acceptance of Visa I MasterCard products directly to a Merchant.
            2.   A Visa I MasterCard Member must be a principal (signer) to the
                 Merchant Agreement.
            3.   A Visa I MasterCard Member is responsible for educating
                 Merchants on pertinent Visa I MasterCard Operating Regulations
                  with which Merchants must comply.
                                                47
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 48 of 124



               4.
                The Visa I MasterCard Member is responsible for and must
                provide settlement funds to the merchant.
            5.   The Visa I MasterCard Member is responsible for all funds held in
                reserve that are derived from settlement.
       IMPORTANT MERCHANT RESPONSIBILITIES
            I.  Ensure compliance with cardholder data security and storage
                requirements.
            2.  Maintain fraud and chargeback below thresholds.
            3.  Review and understand the terms of the Merchant Agreement.
            4.  Comply with Visa Operating Regulations.

       68.     A third-party organization is any outside company with which the member bank

contracts to provide merchant services, such as an Independent Selling Organization ("ISO")    011


Member Service Provider ("MSP"). IS Os and MSPs have registered agents and sub-agents who

submit merchant account applications to the ISOs and MSPs with the understanding that the

applications, supporting documentation, and other representations made in support of an

application are reviewed by underwriting departments for the ISO, MSPs, and the banks.

       69.     An ISO/MSP solicits merchants and performs services for member banks such as

processing merchant applications and chargebacks, detecting fraud, servicing merchant

customers, providing accounting services, selling or leasing electronic terminals to merchants,

processing transactions, authorizing purchases, and capturing data.

       70.     Member banks may be subject to exposure and losses through fraud, chargeback

losses, and bank card association fines. If the merchant or third-party organization does not have

the financial capacity to absorb the loss, the bank must absorb it.

       71.     A high-risk merchant account poses increased risk to banks through fraud, high

chargeback rates, or poor credit history. Merchant account categories that may be deemed high

risk include businesses where the products incur a high likelihood of consumer fraud.

       72.     A "chargeback" is generated when a cardholder disputes a transaction or when the

merchant does not follow proper procedures. The card issuer and member bank research the facts
                                                 48
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 49 of 124



to determine which party is responsible for the transaction. Chargebacks become a credit

exposure to the member bank if the merchant is unable or unwilling to pay legitimate

chargebacks. In that case, the member bank is obligated to honor the chargeback and pay the

card-issuing bank· which could result in a loss to the member bank.

       73.     A member bank is potentially liable for losses caused by merchant fraud,

including merchants engaged in deceptive or misleading practices. Thus, member banks

typically have a formal merchant underwriting and approval policy to control risk. The

underwriting policy typically designates the types of merchants with which the member bank is

willing to conduct business as well as the criteria for selecting merchants such as time in

business, location, and sales volumes. In addition, the member banks typically dictate what

information each merchant application should contain, such as type of business, location, and

Social Security number/tax identification number for the business entity and principal owners.

       74.     Merchant underwriting provides an opportunity to reject a merchant that the
                                                                -              '
member bank determines has an unacceptable history of chargeback volumes, has a weak

financial condition, is not operating a valid business, or is otherwise not acceptable for the

member bank's program.

       75.     It was a further part of the scheme to defraud and the conspiracy that the

defendants and Telemarketing Enterprise:

               a.      falsely represented the n~ture of their merchant accounts to individuals,

third parties and FDIC insured banks. Specifically, merchant account applications, as well as

supporting documents submitted for underwriting purposes as part of the application process,

contained false and misleading information and, thereby, caused banks to:




                                                 49
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 50 of 124



                       I.     fail to identify and assess the risks associated with the

               merchant accounts used by the Telemarketing Enterprise;

                       1i.    process and settle Telemarketing Enterprise transactions

               pursuant to a merchant account agreement for a business other than the

               specific business submitted for underwriting review;

                       ni.    transfer or "drop" funds, via electronic deposit, from a

       merchant account to a designated business bank account of the Telemarketing

       Enterprise;

                       1v.    transfer settlement funds which were (or would be) subject

               to legitimate chargeback claims; and

                       v.     collect, hold and disperse reserve funds derived from sales

               of the Telemarketing Enterprise.

               b.      submitted merchant account applications to member banks, via

ISOs/MSPs and/or agents for ISOs/MSPs, necessarily contained: false and misleading
         '                                                                            ,-
information regarding the ownership, location and control of the business; the nature of the

business the merchant was involved in; the nature of the charges that would be processed

through the account; and the connections, affiliations and common control of the merchant

accounts by the defendants and the Telemarketing Enterprise;

               c.      knowingly devised and intended to devise a scheme and artifice to defraud

FDIC insured financial institutions and to obtain funds under the custody and control of FDIC

insured financial institutions, by means of material false and fraudulent representations;




                                                  50
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 51 of 124



                    d.     provided false personal, business, and financial information and

statements that misrepresented and concealed the purpose and use of the merchant account and

the underlying risks in an effort to secure certain merchant accounts from financial institutions;

                    e.     provided false personal, business, and financial information and

statements that misrepresented and concealed the purpose and use of the merchant account, and

the underlying risks, and provided false and fraudulent representations in response to initiated

chargebacks in an effort to maintain and keep open certain merchant accounts from financial

institutions;

                    f.     used merchant accounts for purposes other than those authorized under the

terms of the merchant account agreement;

                    g.     made one or more of the following types of material false and :fraudulent

statements and representations to the banks including, but not limited to, the following:

                           L       substantially overstating the financial position of the

                    individual and/or the merchant applying for the merchant account;

                           11.     misrepresenting and concealing the merchant's profile
                /


                    including, but not limited to, the location of the business, the product and

                    services being marketed, and the methods used to market the products and

                    services;

                           111.    misrepresenting and concealing the ownership, control and

                    processing history; and

                            1v.    providing false and fraudulent information in support of the

                    application including, but not limited to, false and altered bank statements,




                                                     51
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 52 of 124



               false and manufactured financial statement, and false scripts substituted

               for the actual scripts used by the telemarketing rooms.

               h.       Concealed from ISOs, MSPs, and member banks that new entities for

which they sought merchant accounts were affiliated with, and under the control of, the

Telemarketing Enterprise and were intended to replace merchant accounts of the Telemarketing

Enterprise that had been previously closed for reasons related to risk, such as excessive

chargebacks including chargebacks arising from claims of fraud and misleading sales practices.

        76.    As part of the scheme to defraud and the conspiracy, defendants McNeill,

Schnock, Gallagher, and others, submitted and caused to be submitted fraudulent merchant

applications in the name of Network Market Solutions, Complete Market Share, Fremont

Marketing Services and others. As used herein, a "fraudulent merchant application" refers to the

executed merchant application form itself as well as the documents and communications

submitted in support.

        77.    As part of the scheme to defraud and the conspiracy, defendant Swiantek, and

others, submitted and caused to be submitted fraudulent merchant applications in the name of

Qu~ck   Online Biz, Biz System Now, Cyber System Now, Internet Market Master, and others. As

used herein, a "fraudulent merchant application" refers to the executed merchant application

form itself as well as the documents and communications submitted in support.

        78.    As part of the scheme to defraud and the conspiracy, defendant Hale, and others,

submitted and caused to be submitted fraudulent merchant applications in the name of Smart

Business Pros and APEX Business Development. As used herein, a "fraudulent merchant

application" refers to the executed merchant application form itself as well as the documents and

communications submitted in support.


                                                52
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 53 of 124



       79.     As part of the scheme to defraud and the conspiracy, defendants Doll, M,urphy,

and others, submitted and caused to be submitted fraudulent merchant applications in the name

of Quick Online Biz, Biz System Now, Cyber System Now, Internet Market Master, Smart

Business Pros, APEX Business Development, LLC, Capital Marketing Pros and others. As used

herein, a "fraudulent merchant application" refers to the executed merchant application form

itself as well as the documents and communications submitted in support.

       80.     As part of the scheme to defraud and the conspiracy, defendant Hibbert and others

submitted and caused to be submitted fraudulent merchant applications including, but not limited

to, merchant applications associated with: Quick Online Biz; Corporate Business Structure;

H&R Investment; Digital Blog World; 4businesspower; Dynamic Virtual Office, LLC; Luxe

Lashes, LLC; Biz Management Pros; Biz System Now, LLC; Platinum Biz System; Cyber

System Now; Carpe Diem Partners; Cash Box SEO; Internet Biz System; APEX Business

Development, LLC; Internet Market Masters; Smart Business Pros; Capital Marketing Pros;

Corporate Business Builders; and Global National Company. As used herein, a "frauqulent

merchant application" refers to the executed merchant application form itself as well as the

documents and communications submitted in support. Documents altered by Defendant Hibbert,

and/or caused to be altered by Defendant Hibbert, in support of a·fraudulent merchant
                                                                             )




application include the following:

               a.      On or about January 13, 2014, defendant Hibbert and others caused an

altered copy of a voided check to be submitted as part of a Biz Management Pros merchant

account application. Specifically, the address on the actual check was removed and replaced

with a different address. As to the alteration of the original voided check, defendant Hibbert




                                                53
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 54 of 124



directed another MiCamp Solutions employee as follows: "See if you can update the

name/address on this check.. needs to pass underwriting eyes, even if they zoom in ... ";

               b.      On or about January 23, 2014, defendant Hibbert caused an altered Chase

bank statement to be ·Submitted as part of a Quick Online Biz merchant account application.

Specifically, the names of individuals identified in the description for certain withdrawals and

deposits, including the name of defendant Swiantek and the name of defendant Doll, were

removed from the actual Quick Online Biz bank statement and replaced with initials. As to the

alteration of the original bank statement, defendant Hibbert directed a coconspirator to "please

update your wire transfer process to just show initials or use nicknames moving forward. Long

term we don't want underwriters seeing the exact names of other high risk people in the space,

showing you are sending money." ... "It looks like these are scans; can you actually download

PDF statements from online and send to me? If so I can edit these names on my side to

something else";

              -c.      On or about January 27, 2014, defendant Hibbert and others caused an

altered PowerPay payment processing statement to be submitted as part of a Quick Online Biz

merchant account application. Specifically, three chargebacks listed on the actual Quick Online

Biz November 2013 PowerPay payment processing statement were removed and the number and

total amount of chargebacks was changed. As to the alteration of the original PowerPay

payment processing statement, defendant Hibbert directed a Mi Camp Solutions employee to

convert the statement to a "word doc for me please." Previously, on January 16, 2014, defendant

Hibbert noted to a coconspirator that the "Quick Online Biz PowerPay MID was one of the worst

performing merchants accounts I have ever had in this space with 24% chargeback in only 90

days of processing."


                                                54
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 55 of 124



       81.     On or about May 2013, as part of the scheme to defraud and the conspiracy,

defendants McNeill and Schneck met with an agent for an ISO/MSP regarding merchant

accounts for the.Telemarketing Enterprise and detailed the frontend and backend pitch of the

Telemarketing Enterprise.

       82.    After May of 2013, fraudulent merchant applications submitted and provided,

directly or indirectly, to FDIC insured banks as part of the scheme, and that caused a merchant

account to be opened, include the following:

 Merchant          Application     ISO/                                   Bank                 MID#
                      Date         MSP
 Quick Online        . 7/9/2013    PowerPay                   Deutsche Bank                    xxx6315
 Biz
 Quick Online        10/29/2013     Base Commerce             Synovus Bank                     xxx2175
 Biz
 Biz System          11/10/2013     PowerPay                  Deutsche Bank                    xxx9048
 Now
 Biz System          11/10/2013     TS Acquisition            Merrick Bank                     xxx0744
 Now
 Quick Online        11/11/2013     Electronic Merchant       Merrick Bank                     xxx2748
 Biz                                Systems
 Biz System            12/5/2013    Base Commerce             Synovus Bank                     xxx2233
 Now
 Biz System          12/11/2013     Meritus                   Wells Fargo                      xxx0507
 Now
 Cyber System          1/10/2014    PowerPay                  Deutsche Bank                    xxx0127
 Now
 Quick Online          1/21/2014    Meritus                   Wells Fargo                      xxx0655
 Biz
 Cyber System          3/13/2014    Meritus                   Wells Fargo                      xxx9095
 Now
 Biz System            6/25/2014    First Pay Solutions       Wells Fargo                      xxx9340
 Now
 Internet               7/3/2014    First Pay Solutions       Wells Fargo                      xxx9712
 Market
 Master
 Smart                  7/8/2014    First Pay Solutions       Wells Fargo                      xxx0165
 Business Pros
 APEX                  9/12/2014    PowerPay                  Deutsche Bank                    xxx2404
 Business
 Development
 Smart               10/24/2014     Secure BC                 Synovus Bank                     xxx1853
 Business Pros

                                                55
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 56 of 124



 Merchant           Application     ISO/                                  Bank                MID#
                      Date          MSP
 Smart                12/2/2014     Electronic Merchant       BMO Harris                      xxx6882
 Business Pros                      Systems
 Capital               12/3/2014    National Merchant         BMO Harris                      xxx4881
 Marketing                          Association
 Pros
 Smart                12/11/2014    Merchant e-solutions      Synovus Bank                    xxx8107
 Business Pros
 Smart                12/16/2014    Complete Merchant         National Bank of California     xxx5455
 Business Pros                      Solutions
 Global                 1/5/2015    National Merchant         Wells Fargo                     xxx2055
 National                           Association
 Company
 Internet              3/10/2015    Vantiv                    Fifth Third Bank                xxxl155
 Market
 Master
 Global                4/23/2015    Cardflex                  BMO Harris                      xxx6757
 National
 Company

       83.     As part of the conspiracy and the scheme to defraud, the Telemarketing

Enterprise, often under the .direction of defendants Doll and Hibbert, contested chargeback

claims made against the merchant accounts of the Telemarketing Enterprise. Contested

chargebacks necessarily involved further misrepresentations to banks and others and often

involved submitting additional information designed to conceal and mislead.

G.     ADDITIONAL ACTS IN FURTHERANCE OF THE SCHEME AND
       CONSPIRACY RELATED TO ENF AND NETWORK MARKET SOLUTIONS
       INCLUDE THE FOLLOWING:

       84.     As part of the scheme to defraud and the conspiracy:

               a.     Defendant Schnock, McNeill and Gallagher, and others, owned and

operated one or more backend rooms as part of the Telemarketing Enterprise and engaged in

fraudulent telemarketing sales in the name of Network Market Solutions;

               b.     Defendant McNeill was a Reloader for fraudulent telemarketing sales

done in the name of Network Market Solutions;


                                               56
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 57 of 124



              c.      Defendant Gallagher was a backend room manager for fraudulent·

telemarketing sales done in the name of Network Market Solutions;

              d.      Defendant Schnock received compensation for fraudulent telemarketing

sales done in the name of Network Market Solutions through a series of payments from ENF to 4

Group Holdings;

              e.      :Defendant McNeill received compensation for fraudulent telemarketing

sales done in the name of Network Market Solutions through a series of payments from ENF to

Wilkinson Construction; and

              f.      Defendant Gallagher received compensation for fraudulent telemarketing

sales done in the name of Network Market Solutions through a series of payments from ENF to

CJJC Inc.

       85.    As part of the scheme to defraud and the conspiracy, credit card transactions

related to telemarketing sales done in the name of Network Market Solutions include the

following:

    Date           Type       Amount      Individual    Residence     Merchant or      Sale Type
                                                                          Bank
                                                                        Account
 4/27/2012    Credit card     $490       B.M.          O'Fallon,      Universal       Frontend
                                                       Missouri       Marketing &     sale
                                                                      Training,
                                                                      LLC
 5/4/2012     Credit card     $14,840    B.M.          O'Fallon,      Network         Backend
                                                       Missouri       Market          reload
                                                                      Solutions
 5/19/2012    Credit card     $490       L.M.          Britt, Iowa    Universal ·,    Frontend
                                                                      Marketing &     sale
                                                                      Training,
                                                                      LLC
 5/26/2012    Credit card     $30,000    L.M.          Britt, Iowa    Network         Backend
                                                                      Market          reload
                                                                      Solutions

                                                57
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 58 of 124



     Date          Type      Amount      Individual    Residence       Merchant or Sale Type
                                                                           Bank
                                                                         Account
 7/23/2012   Credit card    $490         T.L.          Ellettsville,   Universal    Frontend
                                                       Indiana         Marketing& sale.
                                                                       Training,
                                                                                  )
                                                                       LLC
 7/30/2012   Credit Card    $20,000      T.L.          Ellettsville,   Network      Backend
                                                       Indiana         Market       reload
                                                                       Solutions
 8/1/2012    Credit Card    $490         K.M.          Orrick,         Universal    Frontend
                                                       Missouri        Marketing& sale
                                                                       Training,
                                                                       LLC
 8/8/2012    Credit Card    $30,000      K.M.         Orrick,          Network      Backend
                                                      Missouri         Market       reload
                                                                       Solutions
 8/16/2012   Credit card    $490         S.L.          University      Universal    Frontend
                                                       City,           Marketing & sale
                                                       Missouri        Training,
                                                                       LLC
 8/21/2012   Credit Card    $40,000      S.L.         University       Network      Backend
                                                      City,            Market       reload
                                                      Missouri         Solutions

H.     ADDITIONAL ACTS IN FURTHERANCE OF THE SCHEME AND
       CONSPIRACY RELATED TO COMPLETE MARKET SHARE AND CANYON
       STATE MERCHANT SERVICES INCLUDE THE FOLLOWING:

       86.    As part of the scheme to defraud and the conspiracy:

              a.      Defendant Schnack, McNeill and Gallagher, and others, owned and

operated one or more backend rooms as part of the Telemarketing Enterprise and engaged in

telemarketing sales in the name of Complete Market Share;

              b.      Defendant McNeill was a Reloader for fraudulent telemarketing sales

done in the name of Complete Market Share;

              c.      Defendant Gallagher was a backend room map.ager for telemarketing sales

done in the name of Complete Market Share;


                                                58
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 59 of 124



              d.      Defendant Schnock received compensation for fraudulent telemarketing

sales done in the name of Complete Market Share through one or more payments from Canyon

State Merchant Services to 4 Group Holdings;
                            \.

              e.      Defendant McNeill received compensation for fraudulent telemarketing

sales done in the name of Complete Market Share through one or more payments from Canyon

State Merchant Services to Wilkinson Construction; and

              f.      Defendant Gallagher received compensation for fraudulent telemarketing

sales done in the name of Complete Market Share through one or more payments from Canyon

State Merchant Services to CJJC Inc.

       87.    As part of the scheme to defraud and the conspiracy, credit card transactions

related to telemarketing sales done in the name of Complete Market Share include the following:

     Date          Type           Amount   Individual     Residence      Merchant         Sale
                                                                          or Bank         Type
                                                                          A_ccount
 8/15/2012    Credit card        $495      S.R.         Florissant,      Universal     Frontend
                                                        Missouri         Marketing     sale
                                                                         & Training,
                                 ..                                      LLC
 9/21/2012    Credit card        $12,000   S.R.         Florissant,      Complete      Backend
 &                                                      Missouri         Market        reload
 10/6/2012                                                               Share
 8/28/2012    Credit card        $490      M.U.         St. Louis,       Universal     Frontend
                                                        Missouri         Marketing     sale
                                                                         & Trainipg,
                                                                         LLC
 9/14/2012    Credit card        $16,000   M.U.         St. Louis,       Complete      Backend
 &                                                      Missouri         Market        reload
 10/31/2012                                                              Share
 9/6/2012     Credit card        $490      S.G.         St. Louis,       Universal     Frontend
                                                        Missouri         Marketing     sale·
                                                                         & Training,
                                                                         LLC
 9/14/2012    Credit Card $20,000          S.G.         St. Louis,       Complete      Backend
                                                        Missouri         Market        reload     /



                                                                         Share
                                                  59
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 60 of 124



     Date         Type       Amount     Individual     Residence      Merchant         Sale
              I                                                        or Bank         Type
                                                                       Account
 9/12/2012    Credit Card $490          G.C.         Vine Grove,      Universal      Frontend
                                                     Kentucky         Marketing      sale
                                                                      & Training,
                                                                      LLC
 9/19/2012    Credit Card $75,000       G.C.         Vine Grove,      Complete       Backend
                                                     Kentucky         Market         reload
                                                                      Share
 10/27/2012   Credit Card $495          T.S.         Kansas City,     Universal      Frontend
                                                     Missouri         Marketing      sale
                                                                      & Training,
                                                                      LLC
 11/7/2012    Credit Card $40,000       T.S.         Kansas City,     Complete       Backend
                                                     Missouri         Market         reload
                                                                      Share
 10/25/2012   Credit card   $495        J.S.         Chambersberg,    Universal      Frontload
                                                     Pennsylvania     Marketing      sale
                                                                      & Training,
                                                                      LLC
 11/1/2012    Credit card . $55,000     J.S.         Chambersberg,    Complete       Backend
                                                     Pennsylvania     Market         reload
                                                                      Share
 10/31/2012   Credit card   $495        E.B.         Warrenton,       Universal      Frontend
                                                     Missouri         Marketing      sale
                                                                      & Training,
                                                                      LLC
 11/7/2012    Credit Card $25,000       E.B.         Warrenton,       Complete       Backend
                                                     Missouri         Market         reload
                                                                      Share

I.     ADDITIONAL ACTS IN FURTHERANCE OF THE SCHEME AND
       CONSPIRACY RELATED TO WJ STAFFING; B&G DIGITAL WORLD, LLC;
       MHS CONSULTING AND RELATED MERCHANT ACCOUNTS

       88.    B&G Digital World, LLC consist of individuals who had obtained merchant

accounts for the Telemarketing Enterprise under such names as Biz Management Pros.

       89.    MHS Consulting, LLC consists of individuals, including defendant Swiantek,

who obtained merchant accounts for the Telemarketing Enterprise under such names as Quick

Online Biz.

                                               60
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 61 of 124



       90.     In furtherance of the joint scheme and artifice to defraud and the conspiracy:

               a.      on or about December 2013, members ofB&G Digital World, LLC and

members ofMHS Consulting, LLC, including defendant Swiantek, formed a frontend call room

for the Telemarketing Enterprise with an initial investment of $108,000 payable to WJ Staffing,

an entity of the Telemarketing Enterprise operated and controlled by defendants Murphy, Flynn

and McNeill;

               b.       one or more members ofB&G Digital World, LLC met, on one or more

occasions, with Doll, Murphy, Flynn and/or McNeill regarding certain merchant accounts and/or

this particular frontend call room of the Telemarketing Enterprise; and

               c.      one or more members of MHS Consulting, LLC met, on one or more

occasions, with Doll, Murphy, Flynn and/or McNeill regarding certaiil merchant accounts and/or

this particular frontend call rooll1 of the Telemarketing Enterprise.

       91.     Communications, including emails and texts, in furtherance of the joint scheme

and artifice to defraud and the conspiracy that involved members of B&G Digital World, LLC

and members ofMHS Consulting, LLC include the following:

    Date       From/To                           Subject                          Messa2e
 12/2013       To: McNeill                                              Mike,
               From: coconspirator                                      I spoke to Bruce and he
                                                                        help[ed] me understand the
                                                                        importance to make sure the
                                                                        money is there on time ...
                                                                        I'll do an over the counter
                                                                        check so it's there right
                                                                        away. Let's just keep it
                                                                        movmg ...
 12/12/2012    From: Doll               Biz System Now                  Fwd:
               To: Swiantek
 12/12/2013    From: Swiantek           Biz System Now                  You will need to call this
               To: coconspirator                                        lady. ·Ill email you all your
                                                                        info. It's on your

                                                 61
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 62 of 124



  Date       From/To                          Subject                 Messa~e
                                                            applications. Biz address is
                                                            Marshalltown .
12/17/2013   From: Swiantek                                 . . . The Parties have formed
             To: coconspirators                             a call center business in the
                                                            state of Arizona with an
                                                            initial investment of
                                                            $108,000 to WJ Staffing ...
                                                            The credit card processing
                                                            will come from the parties
                                                            companies and from outside
                                                            sources ...
                                                            Estimated Breakdown of
                                                            Profits/Obligations are as
                                                            follows: ...

12/26/2013    From:                                         Please review the attached
             .wjstaffing@yahoo.c                            report for the
              om                                            BizSystemNow project.
              To: Swiantek                                  Please be advised that funds
                                                            will need to be available for
                                                            the purchase of the office
                                                            furniture and equipment as
                                                            soon as our office is
                                                            accepted, and for first and
                                                            last month's rent no later
                                                            than December 31.
12/26/2013   From: Swiantek                                 HeyWJ,
             To:
             wjstaffing@yahoo.c                             The funds are in the account
             om                                             right now ...



12/27/2013   From:                    Re: Progress Report   Tony,
             wj staffing(a),yahoo.c                         Just got word this morning
             om                                             that John is willing to sell
             To: Swiantek                                   all the furniture and
                                                            equipment for $8,800, and I
                                                            told him we would take it.
                                                            He is also going to throw in
                                                            the internet equipment
                                                            (routers, Tls, and the PBX
                                                            which runs the phones for
                                                            the building) as well as the

                                              62
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 63 of 124



  Date       From/To                          Subject                     Messa2e
                                                               phone headsets, so this is a
                                                               really great price ...
                                                               As far .as the rent, the check
    '
                                                               needs to be made payable to
                                                               [ ] . The first and last
                                                               month's rent totals
                                                               $6,322.20, and the monthly
                                                               rent going forward will be
                                                               $3,161.10. I will send you
                                                               the wire information so we
                                                               can lock it down.
                                                               Thanks,
                                                               Colby                     I


12/27/2013   From: Swiantek          Fwd: Re: Progress         ... Need you to wire asap.
             To: coconspirator                                 Instructions below.
12/27/12     To: Swiantek            Fwd: Re: Progress         Will wire out tomorrow.
                                                               8800$ out ofbizsystem acct
                                                               correct
1/10/2014    From:                   Status Report for First   Attached is the status report
             wjstaffing@yahoo.c      Week                      for the first week, along
             om                                                with an invoice for leads
             To: Swiantek                                      that were purchased and an
                                                               authorization form to
                                                               change the dialer account ...
1/10/2014    From: Swiantek          Fw: Status Report for     Need you to fill out this
             To: coconspirator       First Week                form and get it to Colby
                                                               ASAP. Call Colby if you
                                                               have any questions about
                                                               the form.
1/20/2014    To: Swiantek            Re: More Funding          Colby called me this
             From: coconspirator                               morning to let me know the
                                                               following needed to be paid
                                                               for ASAP ... We need to
                                                               make another deposit today.
                                                               Below is what we were
                                                               charged for.
                                                               $4,800 for leads to [ ],
                                                               $619 .18 for dialer time to [
                                                               ], $927.37 for internet to
                                                               Cox ....
                                                               Please deposit 3250 into
                                                               bizsystemnow ASAP, ...
1/29/2014    From: Doll          I
                                     last week                 Gentlemen,
             To: Swiantek                                      I see you have everything
                                                               worked out with WJ,
                                              63
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 64 of 124



  Date      From/To                       Subject                Messa2e
                                                       hopefully we can start
                                                       concentrating on getting this
                                                       roqm to over 1OOk
                                                       consistently. Pipeline and
                                    _,
                                                       momentum are extremely
                                                       important just as with any
                                                       business. Consistency and
                                                       high paychecks on the front
                                                       end will bear great results
                                                       on the back end ...
1/29/2014   From: Swiantek        Fwd: last week       I sent payment to Bruce
            To: coconspirator                          from Corp Biz Structure ...
On or       From: McNeill                              Sorry for being demanding,
about       To: Anthony                                but I need to see each of you
3/31/2014   Swiantek (and                              in Vegas this coming
            coconspirators)                            Wednesday at 2pm.

4/4/2014    To: Swiantek          Vegas Expenses       . .. Tony you owe $110.50 ...
            From: coconspirator                        Any word from McNeil if
                                                       he's gonna keep processing
                                                       with us? Can we look into
                                                       what our cash would look
                                                       like if we were to get out of
                                                       the biz? It's nice to have the
                                                       cash flow, but I don't think
                                                       any of us like this business.
                                                       I don't do sh[], and its
                                                       annoying dealing with these
                                                       scumbags ... Mcneil talked
                                                       about a sweet spot as far as
                                                       getting out at the right time,
                                                       how do we know when that
                                                       is?[ l
4/22/2014   To: Bruce Doll        Bizsystemnow issue   Just a heads up. [ ] from
            From: coconspirator                        Canada called me today
                                                       saying she bought 30k
                                                       worth of leads and nobody's
                                                       answering her calls or
                                                       helping her out. She is a
                                                       single mom of 4 and her
                                                       family is convincing her it's
                                                       a scam. The bank gave her
                                                       my number to call, can they
                                                       do that? This is the same
                                                       lady who sent the police
                                          64
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 65 of 124



     Date         From/To                          Sub.iect                      Message
                                                                      officer to my parents
             ·'                                                       house ...
 4/27/2014        From: Swiantek          Gross last week             Hey Boys,
                  To: coconspirators                                  Big numbers for Biz System
                                                                      Last Week.·
                                                                      They shut down Vantage
                                                                      but we still ran 60k on it ...

 6/18/2014        From: Doll              FW: Processing               Send bsn here
                  To: Swia:ritek
 6/18/2014        From: Swiantek          FW: Processing              Click this link and do this
                  To: coconspirator                                   app asap. I am working (;m
                                                                      F[ J's app. Bruce has all the
                                                                      other stuff.
                                                                 ,,
 6/24/2014        From: Doll              Correction                  This is the app we need,
                  To: Swiantek                                        CBS, BSN, and []
                                                                      For CBS and BSN put
                                                                      350k/month or 4.2 mil. ..
                                                                      average ticket $3500 max
                                                                      ticket $9k.
                                                                      For J[ ]put $250k/mo or
                                                                      3mil average ticket $3500
                                                                      max ticket $9k
                                                                      I think J[ ] IBS is done
                                                                      should have gateway
                                                                      tomorrow
 7/16/2014        From:                   Drops                       Wire to ...
                  randallhailee<@gmail
                  .com
                  To: Swiantek


J.     ADDITIONAL ACTS IN FURTHERANCE OF THE SCHEME AND
       CONSPIRACY RELATED TO SMART BUSINESS PROS, LLC AND ALPHA
       LEAD HOLDINGS, LLC

       92.        In furtherance of the joint scheme and artifice to defraud and the conspiracy, the

Telemarketing Enterprise and the defendants herein:

                  a.     on or before June 4, 2014, defendants Doll, Murphy and others recruited

and caused an individual residing in the Eastern District of Missouri to form a Delaware limited


                                                   65
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 66 of 124



liability company in the name of Smart Business Pros, LLC, with a stated business address in

Warson Woods, Missouri, for use in the Telemarketing Enterprise;

                 b.     between on or about June 4, 2014 and July 21, 2014, directed said

individual to established bank accounts in the Eastern District of Missouri at a branch of US

Bank; and

                 c.     beginning on or before July 3, 2014, caused and attempted to cause one

and more merchant accounts to be opened in the name of Smart Business Pros, LLC for use by

the Telemarketing Enterprise for both frontend and backefl:d credit card transactions. US Bank

account, account no. xxx5401, established in the Eastern District of Missouri, in the name of

Smart Business Pros, LLC was the bank account designated to receive settlement deposits from

Smart Business Pros, LLC's merchant accounts.

       93.       Beginning on or about June 4, 2014, members of the Telemarketing Enterprise,

located both in Phoenix, Arizona and Las Vegas, Nevada, exchanged email communications

with said individual in the Eastern District of Missouri regarding Smai:t Business Pros, LLC.

Specifically, those email communications concerned:

                 a.     establishing the entity Smart Business Pros, LLC, opening bank accounts

in the name of Smart Business Pros, LLC, and applying for merchant accounts with FDIC

insured banks;

                 b.     providing the Telemarketihg Enterprise access and control over the Smart

Business Pros, LLC bank accounts, including account login and password information, ordering

checks for the Smart Business Pros, LLC bank accounts, and having said checks delivered to the

Telemarketing Enterprise in Arizona;




                                                66
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 67 of 124



               c.       providing the Telemarketing Enterprise with a signature stamp for use

with said checks; and

               d.       directions regarding chargebacks notification.

       94.     In addition, beginning in September 2014, members of the Telemarketing

Enterprise, including defendants Hale, Doll, Murphy, and Hibbert exchanged emails and text

messages in reference to APEX Business Development, LLC, another entity created in the

Eastern District of Missouri by the Telemarketing Enterprise for the purpose of obtaining one or

more merchant accounts.

       95.     The emails exchanged, including emails sent to the Eastern District of Missouri

and received in the Eastern District of Missouri, include one or more of the following:

    Date        Email address       Email address or          Subject             Message
                   of From                To(s)
 5/30/2014     Phil H              colbymuhlberg(a),g     2 attachments     attached
               fuhilh 1999@hot     mail.com               PNCl.pdf,         Philip Hale
               mail.com)                                  PNC2.pdf
 6/4/2014      colbymuhlberg       bruce.:.               Smart Business    Attached are the
               @wail.com           doll@hotmail.com       Pro               formation docs for
                                                                            Phil's company,
                                                                            both the Articles and
                                                                            the Operating
                                                                            Agreement will be
                                                                            needed to open bank
                                                                            accounts. The
                                                                            website is live at
                                                                            www .smartbusiness
                                                                            pros.com and I am
                                                                            still working on his
                                                                            bank statements.
 6/4/2014      bruce doll          Phil Hale           2 attachments        Bruce Doll
               (bruce-             fuhilh 1999@-hotmai Smart Business
               doll@hotmail.c      I.com)              Pros, LLC ...
               om)
 6/9/2014      bruce doll          Phil Hale          2 attachments         Here are the articles
               (bruce-             (philh 1999@hotmai Smart Business        and operating
               doll(a),hotmail.c   I.com)             Pros, LLC ...         agreement for Phil
               om)
                                                 67
         Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 68 of 124



      Date      Email address       Email address or         Subject           Message
                  of From                To(s)
                                                                         Hale. Website is
                                                                         listed below ...
                                                                         Phil,
                                                                         this· is all you should
                                                                         need to open bank
                                                                         accounts. You will
                                                                         need to provide new
                                                                         business bank act
                                                                         info, copy of id, etc .
                                                                         . . . whatever you
                                                                         don't have let me
                                                                         know and ill help
                                                                         you with it.
                                                                         Thank you
                                                                         Bruce Doll
    6/9/2014    [ ]@gmail.com      nhilhl 999@hotmail    Introductions   Phil,
                                   .com'                                 My name is []I
                                                                         work with Bruce
                                                                         Doll ... Please see
                                                                         attached
                                                                         Applications for
                                                                         High Risk Accounts.
                                                                         Please fill these out
                                                                         to the best of your
                                                                         abilities. I've also
                                                                         created a list of the
                                                                         supporting
                                                                         documents required
                           '                                             by underwriters at
                                                                         the bank in order to
                                                                         obtain an approval.
                                                                         On occasion more
                                                                         items are needed,
                                                                         but we address those
                                                                         as the bank asks ...
    6/24/2014   bruce doll (       Phil Hale                             Hey bud, do you
                bruce-             (nhilhl 999@,hotmai                   have everything
                doll @hotmail. c   I.com)                                done? Waiting on
                om)                                                      you
    6/24/2014   PhilH              bruce-                                Hopefully this
J               (nhilh 1999@hot    doll@hotmail.com                      weekend.
                mail.com)          (bruce-                               Philip Hale
                                   dolllalhotmail.com)

                                                68
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 69 of 124



   Date     Email address   Email address or             Subject           Message
              of From             To(s)
7/1/2014   PhilH           bruce-                    4 attachments   Bruce,
           (Qhilhl 999@hot doll@hotmail.com          []              I've filled out what I
           mail.com)                                                 knowhow to.
                                                                     There's a lot of info
                                                                     I dont know what to
                                                                     put. . They are
                                                                     attached. Let me
                                                                     know how to fill the
                                                                     rest out.

7/1/2014   bruce doll         Phil Hale                              Ok, we will finish ...
           (Qruce-            (:ghilh 1999@,hotmai
           doll@hotmail.c     I.com)
           om)
7/2/2014   PhilH              colbymuhlberg(a),g     1 attachment    Philip Hale
           (Qhilh 1999@hot    mail.com               CP575Notice 1   314-623-3199
           mail.com)                                 404326282154.
7/3/2014   PhilH              bruce-                 5 attachments   Bruce,
           (Qhilhl 999@hot    doll@hotmail.com)                      Attached:
           mail.com)                                                 1. Copy of ID
                                                                     2. Copy of Check
                                                                     3. LLC Docs
                                                                     4. EINDoc
                                                                     I never received
                                                                     bank statements.
                                                                     Colby must have
                                                                     them.
                                                                     Philip Hale
7/3/2014   Phil H             colbymuhlberg@g        6 attachments   Philip Hale
           (Qhilh 1999@hot    mail.com               App ...
           mail.com)
7/6/2014   Phil H             bruce-                 2 attachments   Attached
           (Qhilh 1999@,hot   doll@hotinail.com      []              Philip Hale
           mail.com)
7/7/2014   Colby              Phil H             2 attachments       Hi Phil,
           Muhlberg           (Qhilhl 999@hotmai 9 pages filled      I have attached both
           (colbymuhlberg     I.com)             out.pdf, smart      the document I
           @gmail.com                            business pros-      received and on that
                                                 blank.pdf           I fiiled out. You
                                                                     need to sign
                                                                     everywhere there is
                                                                     an x and return to
                                                                     Bruce ... Call me if
                                                                     you have any
                                           69
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 70 of 124



    Date    Email address     Email address or        Subject            Message
              of From              To(s)
                                                                  questions while you
                                                                  are filling it out.
                                                                  Thanks
                                                                  Colby
7/8/2014    Phil HG          bruce-             1 attachment      Bruce,
            (Qhilh 1999@hot doll@hotmail.com    SBP FPS.PDF       Attached
            mail.com)                                             Philip Hale
7/9/2014    PhilH            colbYtnuhlberg@g   1 attachment      Colby,
            (Qhilhl 999@hot mail.com            Hale- PNC- Jun    Per  Bruce my June
            mail.com)                           e.pdf             Bank Statement
                                                                  attached
                                                                  Philip Hale
7/15/2014   Colby            Phil H             Merchant          Phil,
            Muhlberg         (Qhilhl 999@hotmai Account in        I just got the login
            (colbYtnuhleber I.com)              reference to      for  your merchant
            g@gmail.com)                        -Smart Business account, so we are
                                                Pros, LLC         ready to start
                                                                  processing. Can you
                                                                  tell me where we are
                                                                  with the bank
                                                                  accounts, checks,
                                                                  signature stamps,
                                                                  etc.? I don't think I
                                                                  ever got the bank
                                                                  account logins from
                                                                  you. Let me know
                                                                  at your earliest
                                                                  convenience please.
                                                                  Thanks,
                                                                  Colby
7/15/2014   Phil H           Colby Muhlberg     login, password US Bank
            (Qhilhl 999@,hot (colbYtnuhlberg@g and security       Login: []
            mail.com)        mail.com)          question          Password: [ ]
                                                information for · Questions:
                                                the Smart         Dream Job: []
                                                Business Pros,    Vacation Home: [ ]
                                                LLCbank           Model First Car: [ ]
                                                accounts at US    Philip Hale
                                                bank
7117/2014   PhilH            colbYtnuhlberg@g                     FYI, I called the
            (Qhilhl 999@,hot mail.com                             person at the bank
            mail.com)                                             who set my original
-                                                                 checking accts and
                                                                  she asked me to
                                          70
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 71 of 124


                                                                                              )

  Date          Email address        Email address or         Subject             Message
                  of From                 To(s)
                                                                            come in Monday at
                                                                            11: 00 because she is
                                                                            not in tomorrow.
                                                                            Philip Hale
7/22/2014       Colby                PhilH                                  Hey Phil,
                Muhlberg             (Qhilh 1999@hotmai                     The merchant drops
                (colbvmuhlberg       I.com)                                 look like they are
                @gmail.com)                               '                 commgmon
                                                                            schedule, and the
                                                                            bank accounts are
                                                                            set up just
                                                                            right ... please order
                                                                            500 checks for the
                                                                            payroll account, the
                                                                            one ending in
                                                                            4859 ... Rather than
                                                                            ordering them to
                                                                        '   your location and
                                                                            then mailing them to
                                                                            us, you could have
                                                                            them sent to our
                                                                            p~yroll department:

                                                                            CC Payroll Services
                                                                            3116 S Mill Ave
                                                                            Tempe, AZ 85282

                                                                            Also, we will need
                                                                            the debit card from
                                                                            the same payroll
                                                                            account and a
                                                                            signature stamp that
                                                                            we can use with the
                                                                            checks mailed to
                                                                            same address at your
                                                                            earliest convenience. ·
            r
                                                                            You can get a
                                                                            signature stamp
                                                                            made at any Office
                                                                            Max, Staples, etc.
                                                                            Let me know if you
                                                                            have any questions,
                                 c
                                                                            and feel free to give
                                                                            me a cal if you do.
                                                 71
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 72 of 124



   Date      Email address     Email address or            Subject              Message
               of From              To(s)
                                                                          Thanks,
                                                                          Colby
7/24/2014   Colby             Phil H             instructions for         Hey Phil, thanks for
            Muhlberg          (Qhilh 1999@hotmai sending a wire           taking care of this.
            (colbymuhlberg    I.com)                                      Please send a wire in
            (a),gmail.com)                                                the amount of
                                                                          $16500.00 from the
                                                                          payroll account
                                                                          (ending in 4859) to
                                                                          the following
                                                                          account:
                                                                          CC Payroll Services,
                                                                          LLC ... Feel free to
                                                                          call me is you have
                                                                          any questions,
                                                                          thanks again.
                                                                          Colby
7/24/2014   Phil H             Colby Muhlberg                             Going into bank
            (Qhilhl 999(a),hot (colbymuhlberg@g                           9:30 tmr morning to
            mail.com)          mail.com)                                  send the wire
                                                                          Philip Hale
7/24/2014    Colby            Phil H                                      Thank you, sir.
             Muhlberg         (Qhilh l 999(a),hotmai
             (colbymuhlberg   I.com)
             (a),gmail.com)
7/31/2014   ,suggort@usaba    bruce-                   CB Alerts          Attached is your
             ncard.com        doll@hotmail.com         Applications for   gateway application.
                                                       Smart Business     It is 12 pages. I
                                                       Pros               have broken down
                                                                          what needs to be
                                                                          done on each page
                                                                          as well as
                                                                          highlighted each
                                                                          item for you. In
                                                                          case you have any
                                                                          questions, please do
                                                                          not hesitate to
                                                                          contact us.
7/31/2014   bruce doll       colbymuhlberg@g           FW: CB Alerts      get this filled out
            <bruce-          mail.com    '--
                                                       Application for    and back from PHIL
            doll@hotmail.c .                           Smart Business     help him with it if he
            om>                                        Pros               has problems, thank
                                                                          you

                                            72
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 73 of 124



   Date        Email address         Email address or          Subject            Message
                  of From                    To(s)
7/31/2014     Colby                 PhilH                 1 attachment
              Muhlberg              (llhilhl 999(@,hotmai blank cb alerts
              (colbymuhlberg        I.com)                Smart Business
              @gmail.com)                                 Pros.pdf (350.0
                                                          KB)
7/31/2014     Colby                 Phil H                                  And fill in the art on
              Muhlberg              (llhilh 1999(@,hotmai                   the first page where
              (colbymuhlberg        I.com)                                  it asks for the
              @gmail.com)                                                   contacts in case of
                                                                            chargebacks.
                                                                            Colby Muhlberg
                                                                            602-432-9541
                                                                            colbymuhlberg@gm
                                                                            ail.com
                                                                            Mountain Time
8/1/2014      Colby                 PhilH               instructions for    Please send a wire in
              Muhlberg              (llhilhl 999@hotmai sending a wire      the amount of
              (colbymuhlberg        I.com)                                  $35,000.00 from the
              @gmail.com)                                        /
                                                                            payroll account
                                                                            (ending in 4859) to
                                                                            the following
                                                                            account:
                                                                            CC Payroll Services,
                                                                            LLC ... Feel free to
                                                                            call me is you have
                                                                            any questions,
                                                                            thanks again.
                                                                            Colby
8/1/2014       Phil H               Colby Muhlberg                          Ok. Abt 12:30.
               (llhilhl 999(@,hot   (colbymuhlberg@g
               mail.com)            mail.com)
8/1/2014       Colby                PhilH                                   Thank you Phil.
               Muhlberg             (llhilhl 999(@,hotmai
               (colbymuhlberg       I.com)
               @gmail.com)
10/8/2014      Phil H               Colby Muhlberg          Your Deluxe
               (12hilhl 999@hot     (colbymuhlberg@g        For Business
             · mail.com)            mail.com)               Order Has
                                                            Shipped
10/10/2014   :ghilhl 999(@,hot      bruce-                                  Attached is the letter
             mail.com               doll@hotmail.com                        I received in the
                                    (bruce-                                 mail about the
                                    doll@hotmail.com)                       chargeback for
                                    '
                                                  73
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 74 of 124



  Date       Email address          Email address or      Subject             Message
               of From                      To(s)
                                   randallhailee@gami                  Smart Business
                                   I.com                               Pros.
                                   (randallhailee@ga                   Phillip Hale
                                   mil.com;
                                   cb.fulfillments12ecia
                                   lists@gamil.com
                                   (cb.fulfillments12eci
                                   alists@gmail.com)
10/14/2014   bruce-                rhibbert@,micam12.c new accounts      Russel,
             doll@,hotmail.c       om                                    Can you give me a
             om                                                          call when you have a
                                                                         second? I have the
                                                                         following accounts
                                                                         that I need a home
                                                                         for
                                                                         Cyber systems
                                                                         250k/mo less then
                                                                         1%cb
                                                                         Smart business pro's
                                                                         250k/mo less then
                                                                         1/2% cb
                                                                         Internet Market
                                                                         Masters 250k/mo
                                                                         less then 1.5% cb
                                                                         Corporate Business
                                                                         Structure 250k/mo
                                                                         less then 3.5% cb
                                                                         Need about 200-
                                                                         3OOk for these
                               ;
                                                                         This one is iffy
                                                                         Biz Systems Now
                                                                         250k/mo 7.5% cb
                                                                         Brand new
                                                                         Apex (pending with
                                                                         you now)
                                                                         CM Marketing
                                                                         (coming to you
                                                                         soon)
                                                                      \. VMC Business
                                                                         (coming to you
                                                                         soon)
                                                                         Capital Marketing
                                                                         Pro's (coming to
                                                                         you soon)
                                               74
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 75 of 124



  Date       Email address       Email address or        Subject         Message
               of From                To(s)
                                                                   Need 200-300k/mo
                                                                   for these ...
                                                                   PS. Powerpay has
                                  \                                released 30k reserve
                                                                   for Quick Online
                                                                   and is considering
                                                                   Bus Management
                                                                   Pro's in 30 days ...
                                                                   Hopefully this gives
                                                                   you more comfort in
                                                                   our abilities to
                                                                   deliver as we
                                                                   originally discussed.
                                                                   Thanks,
                                                                   Bruce Doll
10/1412014   Russell Hibbert    Mister Black           Re:FW:New   Thank You,
             (rhibbert@mica     (misterb lackconsult   apps        documents have
             mp.com)            ing@gmail.com)                     been provided to my
                                                                   underwriter and in
                                                                   review. That dept.
                                                                   will let us know if
                                                                   we need anything
                                                                   else likely
                                                                   tomorrow.
                                                                   Hopefully this
                                                                   should be the last of
                                                                   it.
                                                                   Thank You,
10/17/2014   chargebacks        ,ghilhl 999@hotmail                I wanted to send out
             (cb.fulfillments   .com                               an email addressing
             12ecialists@gma    cc: bruce doll                     the chargeback
             il.com)            (bruce-                            notification letters.
                                doll@hotmail.com)                  It is important for
                                                                   these letters to be
                                                                   responded on before
                                                                   or on the due date
                                                                   that is specified on
                                                                   each notification
                                                                   letter that comes in.
                                                                   If they are not
                                                                   responded to by the
                                                                   due date, a denial
                                                                   will be issued.

                                             75
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 76 of 124



  Date       Email address      Email address, or         Subject             Message
               of From               To(s)
                                                                        To avoid this, I will
                                                                        need for the
                                                                        chargeback
                                                                        notification letters,
                                                                        pre-arb letter and
                                                                        retrieval letter to
                                                                        either be directly
                                                                        faxed or mailed to
                                                                        me .. Below will the
                                                                        fax number and
                                                                        address ...
                                                                        Henderson NV
                                                                        89016
                                                                        You will have to
                                                                        contact the
                                                                        chargeback
                                                                        department to make
                                                                      , this change and let
                                                                        them know that you
                                                                        have a third party
                                                                        that will be dealing
                                                                        with the chargebacks
                                                                        ...
10/2112014   Mister Black      rhibbert@micamn.c      Apps for Smart Per Bruce here are
             (misterblackcon   om                     Business Pros     the apps and
             sulting@gmail.                           LLC               supporting
             com)                                                       documents for Smart
                                                                        Business Pros LLC.
                                                                        This company has
                                                                        been processing for
                                                                        a few months and
                                                                        the statements are
                                                                        attached also.
10/29/2014   Bruce (bruce-     Russell Hibbert        Re: meeting       Thank you, really
             doll@hotmail.c    (rhibbert@micamn.      recap             need smart business
             om)               com)                                     pros and Internet
                                                                        market masters or
                                                                        apex open asap ...
11/17/2014   "bruce doll"      "Phil Hale"            FW:
             <bruce-           nhilhl 999la2hotmail   Underwriting
             doll@hotmail.c    .com,                  last requests .
             om>               misterblackconsulti
                               ng@gmail.com

                                            76
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 77 of 124



  Date        Email address   Email address or           Subject            Message
                of From             To(s)
11/18/2014   PhilH           Colby Muhlberg          1 attachment
             (Qhilhl 999@hot (colbymuhlberg@g        Smart Business
             mail.com)       mail.com)               Pros Packet -
                                                     Updated
11/19/2014   bruce doll        rhibbert@micam.Q.C    contact          Russ,
             (bruce-           _,
                               om·                                    I'm cc Colby Black
             doll@hotmail.c    misterblackconsluti                    so that he and [ ] can
             om)               ng02gmail.com                          link up and work on
                                                                      the pending app 's
                                                                      and new app 's that
                                                                      are about to be sent
                                                                      over.
                                                                      Colby work with [ ]
                                                                      direct moving
                                                                      forward. Send them
                                                                      the update I asked
                                                                      you to prepare for
                                                                      the call.
                                                                      Thank you,
                                                                      Bruce Doll
11/19/2014   Russell Hibbert   []                    Re: contact      [ ],
             (rhibbert@mica                                           Please meet Colby
             m.Q.com)                                                 (cc' d) who works
                                                                      with Bruce Doll. He
                                                                      will be the contact
                                                                      for new APPS,
                                                                      needed stips etc ....
11/20/2014   Colby             PhilH                1 attachment      Please sign and scan
             Muhlberg          (Qhilh 1999@hotmai Smart Business      back to me ASAP
             (colbymuhlberg    l.com)               Pros Packet -
             @gmail.com)                            Updated
11/20/2014   Phil H             Colby Muhlberg      1 attachment      Philip Hale
             (Qhilh 1999@hot   (colbymuhlberg@g SBP Merchant
             mail.com)         mail.com)             AP.PDF
11/24/2014   colbymuhlberg     .12hilh 1999@hotmail Re: Apps for      Got a new app deck
             @gmail.com        .com                 signature         for you to sign,
                 '
                                                                      make sure you get
                                                                      all the highlighted
                                                                      spots. Thanks
11/24/2014   Phil H          Colby Muhlberg          1 attachment
             (Qhilh 1999@hot (colbymuhlberg@g        SBP-
             mail.com)       mail.com)               BMOOAP.PDF
                                                     (12.5 MB)

                                           77
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 78 of 124



   Date       Email address       Email address or          Subject              Message.
                 of From                 To(s)
11/24/2014   Colby               PhilH                                     The underwriter has
             Muhlberg            Qhilhl 999@hotmail                        conceded to take
             (colbymuhlberg      .com)                                     your 2011 tax return
             @gmail.com)                                                   and a letter from
                                                                           your accountant (on
                                                                           company letterhead)
                                                                           that states he is
                                                                           working on your
                                                                           2013 tax return ...
11125/2014   Colby               Phil H                                    Can I tell them when
             Muhlberg            (Qhilh 1999@hotmai                        they can expect to
             (colbymuhlberg      I.com)                                    have those? The
             @gmail.com)                                                   underwriter is telling
                                                                           me that once we get
                                                                           those two things
                                                                           turned in they will
                                                                           open the account.
11/25/2014   Colby               PhilH                                     Perfect, thank you.
             Muhlberg            (Qhilh 1999@hotmai                        Hope everything is
             (colbymuhlberg      I.com)                                    alright for you over
             la2ITTnail.com)                                               there in St. Louis.
11/24/2014   PhilH               colbymuhlberg(a),g     2 attachments      Philip Hale
             (Qhilh 1999@hot     mail.com
             mail.com)
12/1/2014    PhilH           -   colbymuhlberg@g        1 attachment       Colby,
             (Qhilh 1999@hot     mail.com               Hale- Tax- Lette   Letter attached
             mail.com)                                  r.PDF              Philip Hale
                                                                           314-623-3199
12/2/2014     PhilH              Colby Muhlberg         1 attachment
              (Qhilh l 999@hot   (colbvmuhlberg(a),g    SBP_ Page20.P
             ·mail.com)          mail.com)              DF (20.1 KB)
12/2/2014     colbymuhlberg      Qhilh 1999@hotmail     Re: Acct Letter    Can you sign the
              @gmail.com         .com                                      two spaces on the
                                                                           right and return to
                                                                           me please?
12/11/2014   []                  Russell Hibbert        Call- Changing     Russ,
             @micamp.com         (rhibbert@micamn.      the Price Points   Please contact Bruce
                                                                           1
                                 com); bruce-                              @1l:OOMST.
                                 doll(a),hotmail.com;
                                 Mister Black
                                 (misterblackconsult
                                 ing(a),gmail.com)


                                              78
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 79 of 124



     Date       Email address    Email address or              Subject              Message
                   of From             To(s)
 12/17/2014    Phil H           colbymuhlberg@g        1 attachment   Received this in the
               (12hilhl 999@hot mail.com               SBP_ Corporati mail today. I guess I
               mail.com)                               on Invoice.PDF overlooked the first
                                                                      one.
                                                                      Philip Hale
 12/17/2014    Colby               PhilH                              I'll get it taken care
               Muhlberg            (12hilh 1999@hotmai                of.
               (Colbymuhlber       I.com)
               o-lnl om ail. com)
 1/5/2015      PhilH              colbymuhlberg@g         ·1 attachment       Received in the mail
               (12hilhl 999@hot mail.com                   Merchant-          today. Letter is
               mail.com)                                   Esolutions-        attached.
                                                           Letter.PDF         Philip Hale

 1/15/2015     PhilH            colbymuhlberg@g           1 attachment        Received this in the
               (12hilhl 999@hot mail.com                  EMS-                mail today.
               mail.com)                                  Letter.PDF          Philip Hale


K.     ADDITIONAL ACTS IN FURTHERANCE OF THE SCHEME AND
       CONSPIRACY RELATED TO IP ADDRESS 70.166.113.25; 70.184.119.10;
       184.176.131.4 INCLUDE THE FOLLOWING:

       96.     In furtherance of the scheme and conspiracy, the Telemarketing Enterprise sold

L.S.' the business opportunity set forth in this Indictment. As to these fraudulent sales:

               a.      L.S. paid with his credit card for his frontend purchase;

               b.      L.S. paid with his credit card for his backend purchase; and

               c.      the IP addresses associated with L.S. 's credit card transactions include the

following:

   Date          T e         IP Address           Amount       Individual Residence           Merchant
 3/3/2015     Credit Card   70.184.119.10        $ 895.00      L.S.       Hannibal,          Smart
              Authorization                                               MO                 Business
                                                                                             Pros
 3/6/2015     Credit Card      184.176.131.4     $    895.00   L.S.          Hannibal,       Smart
              Capture                                                        MO              Business
                                                                                             Pros


                                                 79
           Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 80 of 124



     Date            Type        IP Address              Amount       Individual Residence      Merchant
   3/9/2015       Credit Card   70.166.113.25           $ 5,000.00    L.S.       Hannibal,     Smart
                  Authorization                                                  MO            Business
                                                                                               Pros
   3/10/2015      Credit Card   70.166.113.25           $ 5,000.00    L.S.       Hannibal,     Smart
                  Authorization                                                  MO            Business
                                                                                               Pros
   3/17/2015      Credit Card       70.166.113.25       $ 5,000.00    L.S.       Hannibal,     Smart
                  Capture                                                        MO            Business
                                                                                               Pros
   3/17/2015      Credit· Card      70.166.113.25       $ 5,000.00    L.S.       Hannibal,     Smart
                  Capture                                                        MO            Business
                                                                                               Pros
   4/17/2015      Credit Card   70.166.113.25           $ 5,000.00    L.S.      Hannibal,      Cash Box
                  Authorization                                                 MO             SEO
   4/20/2015      Credit Card   70.166.113.25           $ 5,000.00    L.S.      Hannibal,      Cash Box
                  Capture                                                       MO             SEO

            97.    In furtherance of the scheme and conspiracy, credit card transactions with the

  same IP address associated with L.S.'s credit card transactions include the following:

  Date             Type           IP Address        Amount,      Individual    Residence       Merchant

5/12/2015      Credit Card       70.166.113.2_5     $   895.00 B.S.           Palm           Capital
               Capture                                                        Desert, CA     Marketing Pros
3/16/2015      Credit Card       70.166.113.25      $   895.00 F.S.           Springfield,   Smart Business
               Capture                                                        IL             Pros
3/13/2015      Credit Card       70.166.113.25      $ 1,000.00 F.S.           Springfield,   Smart Business
               Authorization                                                  IL             Pros
3/18/2015      Credit Card       70.166.113.25      $ 1,000.00 F.S.           Springfield,   Smart Business
               Capture                                                        IL             Pros
3/13/2015      Credit Card       70.166.113.25      $ 4,000.00 F.S.           Springfield,   Cash Box SEO
               Authorization                                                  IL
3/23/2015      Credit Card       70.166.113.25      $ 4,000:00 F.S.           Springfield,   Cash Box SEO
               Capture                                                        IL
3/13/2015     ·Credit Card       70.166.113.25      $ 5,000.00 F.S.           Springfield,   Smart Business
               Authorization                                                  IL             Pros
3/18/2015      Credit Card       70.166.113.25      $ 5,000.00 F.S.           Springfield,   Smart Business
               Capture                                                        IL             Pros
3/5/2015       Credit Card       70.184.119.10      $   895.00 F.S.           Springfield,   Smart Business
               Authorization                                                  IL             Pros
2/27/2015      Credit Card       184.176.131.4      $   895.00 H.G.           Pensacola,     Smart Business
               Capture                                                        FL             Pros


                                                        80
             Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 81 of 124



   Date                Type          IP Address       Amount      Individual    Residence       Merchant

3/16/2015          Credit Card      70.166.113.25    $   495.00 J.C.           Rochester,    Smart Business
                   Capture                                                     NY            Pros
3/18/2015          Credit Card      70.166.113 .25   $   895.00 L.C.           North         Smart Business
                   Capture                                                     Glenn, CO     Pros
2/4/2015           Credit Card      184.176.131.4    $   895.00 L.D.           Golden,       Smart Business
                   Capture                                                     co            Pros
4/7/2015           Credit Card      70.166.113.25    $ 7,000.00 R.B.           Nashville,    Cash Box SEO
                   Authorization                                               TN
4/7/2015           Credit Card      70.166.113.25    $   500.00 R.B.           Nashville,    Cash Box SEO
                   Authorization                                               TN
4/7/2015           Credit Card      70.166.113.25    $ 4,000.00 R.B.           Nashville,    Internet Market
                   Authorization                                               TN            Master
4/7/2015           Credit Card      70.166.113.25    $1,000.00 R.B.            Nashville,    Internet Market
                   Authorization                                               TN            Master
4/7/2015           Credit Card      70.166.113.25    $ 2,500.00 R.B.           Nashville,    Internet Market
                   Authorization                                               TN            Master
'4/13/2015         Credit Card      70.166.113.25    $ 7,000.00 R.B.           Nashville,    Cash Box SEO
                   Capture                                                     TN
4/13/2015          Credit Card      70.166.113.25    $   500.00 R.B.           Nashville,    Cash Box SEO
                   Capture                                                     TN
4/13/2015          Credit Card      70.166.113.25    $ 4,000.00 R.B.           Nashville,    Internet Market
                   Capture                                                     TN            Master
4/13/2015          Credit Card      70.166.113.25    $ 1,000.00 R.B.           Nashville,    Internet Market
                   Capture                                                     TN            Master
4/13/2015          Credit Card      70.166.113.25    $ 2,500.00 R.B.           Nashville,    Internet Market
                   Capture                                                     TN            Master
3/23/2015          Credit Card      70.166.113.25    $   695.00 R.B.           Nashville,    Smart Business
                   Capture                                                     TN            Pros
4/24/2015          Credit Card      70.166.113.25    $   695.00   S.C.         Seminole,     Capital
                   Capture                                                     FL            Marketing Pros
2/3/2015           Credit Card      184.176.131.4    $   695.00   S.H.         Montagne,     Smart Business
                   Capture                                                     MI            Pros

             98.       In furtherance of the scheme and conspiracy, as to the individuals noted above,

  additional backend reload payments were made by check or wire, include the following:

     Date             Type          Amount        Individual   Residence           Bank Account
  5/19/2015          Check         $ 75,000.00    B.S.       Palm Desert,       Alpha Lead Holdings
                                                             CA
  3/24/2015          Check         $ 70,000.00    F.S.       Springfield, IL    Alpha Lead Holdings
  3/30/2015          Check         $ 36,000.00    H.G.       Pensacola, FL      Alpha Lead Holdings
  4/3/2015           Check         $101,000.00    J.C.       Rochester, NY      Alpha Lead Holdings

                                                         81
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 82 of 124



   Date           T e        Amount        Individual   Residence            Bank Account
3/23/2015        Check      $101,000.00    L.C.       North Glenn,        Alpha Lead Holdings
                                                         co
3/3/2015         Wire       $ 50,000.00    L.D.          Golden, CO       Al   ha Lead Holdings
4/15/2015        Check      $110,000.00    R.B.          Nashville, TN    Al   ha Lead Holdings
5/29/2015        Check      $ 33,295.00    s.c.          Seminole, FL     Al   ha Lead Holdings
2/11/2015        Check      $ 50,000.00    S.H.          Montagne, MI     Al   ha Lead Holdings

L.        ADDITIONAL ACTS IN FURTHERANCE OF THE SCHEME AND
          CONSPIRACY RELATED TO SMART BUSINESS PROS, LLC AND ALPHA
          LEAD HOLDINGS, LLC INCLUDE THE FOLLOWING:

          99.     Between on or about January and February 2015, an individual member of the

Telemarketing Enterprise established bank accounts at Bank of America and Wells Fargo in the

name of Alpha Lead Holdings, LLC.

          100.    In furtherance of the scheme and conspiracy, additionaltransactions involving

individuals who made payments to Smart Business Pros and/or Alpha Lead Holdings include the

following:

     Date           Type         Amount      Individual    Residenc~     Merchant or     Sale Type
                                                                             Bank
                                                                            Account
 7/3/14          Credit card    $895         P.S.          Aurora,       Internet Biz    Frontend
                                                           Colorado      System          sale
 7/18/14         Credit card    $7,500       P.S.          Aurora,       Smart           Backend
                                                           Colorado      Business        reload
                                                                         Pros, LLC
 1/29/15         Credit card    $695         S.H.          Montagne,     Smart           Frontend
                                                           fyiichigan    Business        sale
                                                                         Pros, LLC
 2/10/15         Check          $50,000      S.H.          Montagne,     Alpha Lead      Backend
                                                           Michigan      Holdings,       reload
                                                                         LLC
 1/26/15         Credit card    $895         L.H.          Vienna,       Smart           Frontend ·
                                                           Virginia      Business        sale
                                                                         Pros, LLC
 2/2/15          Wire           $40,000      L.H.          Vienna,       Alpha Lead      Backend
                                                           Virginia      Holdings,       reload
                                                                         LLC


                                                    82
         Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 83 of 124



  Date           Type        Amount    Individual   Residence    Merchant or   Sale Type
                                                                     Bank
                                                                   Account
1/27/15       Credit card   $895       L.D.         Golden,      Smart         Frontend
                                                    Colorado     Business      sale
                                                                 Pros, LLC
3/3/15        Wire          $50,000    L.D.         Golden,      Alpha Lead    Backend
                                                    Colorado     Holdings,     reload
                                                                 LLC
1/10/15       Credit card   $895       S.T.         Center       Smart         Frontend
                                                    Point, Iowa Business       sale
                                                                 Pros, LLC
3/19/15       Check         $35,000    S.T.         Center       Alpha Lead    Backend
                                                    Pont, Iowa Holdings,       reload
                                                                 LLC
3/5/15        Credit card   $895       F.S.         Springfield, Smart         Frontend
                                                    Illinois     Business      sale
                                                                 Pros, LLC
3/24/15       Check         $70,000    F.S.         Springfield, Alpha         Backend
                                                    Illinois     Leading       reload
                                                                 Holdings,
                                                                 LLC
3/11/15       Credit card   $895       L.C.         Northglenn, Smart          Frontend
                                                    Colorado     Business      sale
                                                                 Pros, LLC
3/20/15       Check         $101,000   L.C.         Northglenn, Alpha Lead     Backend
                                                    Colorado     Holdings,     reload
                                                                 LLC
2/17/15       Credit card   $895       M.F.         Monona,      Smart         Frontend
                                                    Wisconsin    Business      sale
                                                                 Pros, LLC
3/12/15       Check         $65,000    M.F.         Monona,      Alpha Lead    Backend
                                                    Wisconsin    Holdings,     reload
                                                                 LLC
1/16/15       Credit card   $895       S.L.         Milwaukee, Smart           Frontend
                                                    Wisconsin    Business      sale
                                                                 Pros, LLC
1122/15      Wire           $20,000    S.L.         Milwaukee, Alpha Lead      Backend
                                                    Wisconsin    Holdings,     reload
                                                                 LLC
3/10/15       Credit card   $495       J.C.         Rochester,   Smart         Frontend
                                                    New York     Business      sale
                                                                 Pros, LLC



                                              83
         Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 84 of 124



  Date           Type        Amount    Individual       Residence    Merchant or Sale Type
                                                                         Bank.
                                                                       Account
4/1/15        Check         $101,000   J.C.             Rochester,   Alpha Lead  Backend
                                                        New York     Holdings,   reload
                                                                     LLC
2/23/15       Credit card   $895       H.G.             Pensacola,   Smart       Frontend
                                                        Florida      Business    sale
                                                                     Pros, LLC
Between       Checks        $41,000    H.G.             Pensacola,   Alpha Lead  Backend
3/1/15 and                                              Florida      Holdings,   reload
4/14/15                                                              LLC
1/26/15       Credit card   $895       K.M.             Sylvan       Smart       Frontend
                                                        Lake,        Business    sale
                                                        Alberta,     Pros, LLC
                                                        Canada
2/2015        Wires         $39,980    K.M.             Sylvan      Alpha Lead    Backend
                                                        Lake,       Holdings      reload
                                                        Alberta,    LLC
                                                        Canada
2/13/15       Credit card   $895       P.M.             Providence, Smart         Frontend
                                                        Rhode       Business      sale
                                                        Island      Pros, LLC
2/23/15       Wire          $10,000    P.M.             Providence, Alpha Lead    Backend
                                                        Rhode       Holdings,     reload
                                                        Island      LLC
10/23/14      Credit card   $895       K.F.             Luling,     Internet      Frontend
                                                        Louisiana   Market        sale ,.-
                                                                    Master, LLC
11/6/14      Wire           $10,000    K.F.             Luling,     Smart         Backend
                                                        Louisiana   Business      reload
                                                                    Pros, LLC
3/19/15       Credit card   $695       R.S.             Nashville,  Smart         Frontend
                                                        Tennessee   Business      sale
                                                                    Pros, LLC
4/14/15       Check         $110,000   R.S.             Nashville,  Alpha Lead    Backend
                                                        Tennessee   Holdings,     reload
                                                                    LLC
10/25114      Credit card   $895       J.G.             South       Internet      Frontend
                                                    v   Bend,       Market        sale
                                                        Indiana     Master, LLC
11/12/14      Check         $20,000    J.G.             South       Smart         Backend
                                                        Bend,       Business      reload
                                                        Indiana     Pros, LLC


                                              84
         Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 85 of 124



M.     ADDITIONAL ACTS IN FURTHERANCE OF THE SCHEME AND
       CONSPIRACY SPECIFIC TO SPROUT FINANCIAL AND ALPHA LEAD
       HOLDINGS, LLC

         101.    As part of the conspiracy and scheme and artifice to defraud, and in order to
                                                                 I




execute the scheme and artifice to defraud, and to attempt to execute the scheme and artifice to

defraud, individuals obtained funds by and through the services of Sprout Financial for the

purchase ofleads from Alpha Lead Holdings.

         102.    Emails initially exchanged regarding referrals to Sprout Financial include the

following:

  Date           Email address of Email address or       Subject                        Message
                      From               To(s)
1/19/2015       Russell Hibbert   bruce-           Re: friday meeting           Hi Bruce,
                rhibbert@micamQ. doll@hotmail.com                               For funding applications
                com                                                             for Sproutfin (Sprout
                                                                                Financial). Please
                                                                                submit all potential
                                                                                clients to
                                                                                a1212licati01is@s12routfin.
                                                                                com, that are 680 credit
                                                                                score or above.
                                                                                Processing team will
                                                                                then do pre-qual I
                                                                                conditions letter. I then
                                                                                will assign an RM []to
                                                                                call the customers, sell
                                                                                the deal, work through
                                                                                conditions if needed and
                                                                                manage the funding
                                                                                process, liquidation &
                                                                                Billing with client. If
                                                                                you just want to send
                                                                                client information [ ]
                                                                                can pull credit report
                                                                                internally when he calls
                                                                                customer. []will call
       )
                                                                                from Sprout Financial
                                                                                on behalf of the name of
                                                                                the company the

                                                  85
            Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 86 of 124



     Date          Email address of    Email address or            Subject                 Message
                        From                To(s)
                                                                                   customer is working
                                                                                   with on your side.
2/2/2015           Russell Hibbert     bruce-             Sprout deals             Bruce,
                   rhibbert@micam12.   doll@hotmail.com ·                          where are all my deals
                   com                                                             for Sprout, we are ready
                                                                                   to handle some funding
                                                                                   to these clients and get
                                                                                   you guys paid!
2/2/2015           Bruce Doll       rhibbert@micam12          Sprout deals         We've been sending
                   bruce-           .com                                           them, there are at least
                   doll@hotmail.com                                                10 submitted so far.



            103.    Individual clients of Sprout Financial who purchased leads as part of a reload

involving "corporate credit" include the following:

      Sprout               Date Sprout                         Leads Purchased From
      Client              Consulting Fee
                            Collected
       L.B.                  3/16/15                            Alpha Lead Holdings
       D.T.                  3/18/15                            Alpha Lead Holdings
       G.H.                  3/20/15                            Alpha Lead Holdings
                                                          ~




       H.G.                  3/24/15                            Alpha Lead Holdings
       J.C.                  4/28/15                            Alpha Lead Holdings
       R.L.                   5/4/15                            Alpha Lead Holdings
       L.M.                  5/18/15                            Alpha Lead Holdings

N.      ADDITIONAL ACTS IN FURTHERANCE OF THE SCHEME AND
        CONSPIRACY SPECIFIC TO QUICK ONLINE BIZ, LLC, BIZ MANAGEMENT
        PROS AND RLR ENTERPRISES, LLC

            104.    As part of the conspiracy and scheme and artifice to defraud, and in order to

execute the scheme and artifice to defraud, and to attempt to execute the scheme and artifice to

defraud, the Telemarketing Enterprise and the defendants herein:

                    a.     on or about November 5, 2013, established bank accounts at Wells Fargo

in the name of H&R Investments, LLC which received deposits on behalf of merchant Biz

Management Pros;
                                                     86
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 87 of 124



               b.      on or about December 16, 2013, established bank accounts at Wells Fargo

in the name of Quick Online Biz, LLC;

               c.      between on or about September 1, 2013 and October 17, 2013, established

bank accounts at Bank of America and Wells Fargo in the name ofRLR Enterprises, LLC;

               d.      on or about June 2013, applied for and opened merchant accounts in the

name of, and/or used by, Biz Management Pros; and

               e.      on or about November 2013, applied for and opened merchant accounts in

the name of Quick Online Biz, LLC.

        105.   On or about December 23, 2013, a frontend call room of the Phoenix, Arizona

based Telemarketing Enterprise contacted M.K., an individual residing in Pompano Beach,

Florida, at home by one or more interstate telephone calls regarding the business opportunity as

set forth above. Based upon representations made to M.K. consistent with the frontend script of

the Telemarketing Enterprise, M.K. agreed to purchase and invest in the business opportunity

and pay, by credit card, the start-up fee of $695.00 and did, in fact, receive an invoice to execute

from a merchant of the Telemarketing Enterprise, Biz Management Pros, as part of the

Telemarketing Enterprise.

       106.    On or about December 20, 2013, a frontend call room of the Phoenix, Arizona

based Telemarketing Enterprise contacted L.B. and E.B., a husband and wife, residing in

Chesterfield, Missouri, in the Eastern District of Missouri, at home by one or more interstate

telephone calls regarding the business opportunity set forth above. Based upon representations

made to L.B. and E.B. consistent with the frontend scripts of the Telemarketing Enterprise, L.B.

and E.B. agreed to purchase and invest in the business opportunity and pay, by credit card, the




                                                 87
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 88 of 124



start-up   fe~    of$695.00 and E.B.'s credit card was, in fact, charged by a merchant of the

Telemarketing Enterprise, Biz Management Pros, as part of the Telemarketing Enterprise.

           107.     Beginning on or about January 2, 2014, a Reloader for the Telemarketing

Enterprise contacted M.K. by interstate telephone call and, thereafter, convinced M.K. to

purchase leads as part of the business opportunity offered by the Telemarketing Enterprise.

Based upon the representations by the Reloader, consistent with those set forth above, M.K. did,

in fact, purchase leads from RLR Enterprises, LLC, an entity of the Telemarketing Enterprise,

and per the instructions provided by the Telemarketing Enterprise, paid $20,000 by personal

check, check no. 303, made payable to RLR Enterprises, LLC and said personal check was, in

fact, deposited on or about January 29, 2014 into a bank account at Bank of America held in the

name of RLR Enterprises, LLC.

           108.      On or about January 2, 2014, the same Reloader who contacted M.K. contacted

and convinced L.B. and E.B. to purchase leads as part of the business opportunity offered by the

Telemarketing Enterprise. Based upon representations by the Reloader, consistent with those set

forth above, L.B. and E.B. did, in fact, purchase leads from Quick Online Biz, LLC and Biz

Management Pros, both entities and merchants of the Telemarketing Enterprise. L.B. used a

credit card and was charged $7,500.00 for the purchase ofleads from Biz Management Pros;

E.B. used two credit cards and was charged $9,000.00 for the purchase ofleads from Biz

Management Pros and $3,500.00 for the purchase ofleads from Quick Online Biz, LLC.

0.     THEWIRE

           109.     On or about January 2, 2014, in the Eastern District of Missouri and elsewhere,

              MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                 JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
       TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
       ASHLEY POWELL a/k/a Ashley Bazin a/k/a Ashley Payne a/k/a Brittany Wilson,
                                                     88
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 89 of 124



                   THOMAS SILHA a/k/a Keith Henderson a/k/a Dave Marsh,
                  SHAWN CASEY a/k/a Shawn Anderson a/k/a Daniel Arenson,
                        JENNIFER HANSEN a/k/a Hailee Randall,
                                  ANDRE DEVOE,
                        JOHN BALLEWEG a/k/a Trent Lombardi,
                          DEAN MILLER a/k/a Jeffrey Wilkes
                        MICHAEL SILVER a/k/a Michael Wright,
                                   BRUCE DOLL, c
                             ANTHONY SWIANTEK, and
                                RUSSELL HIBBERT,

the defendants herein, having devised and intending to devise a scheme and artifice to defraud,

and to obtain money and property by means of materially false and fraudulent pretenses,

representations, and promises, and for the purpose of executing this scheme to defraud and in

attempting to do so, and in connection with telemarketing that victimized ten or more persons

over the age of 55 and targeted persons over the age of 55, caused to be transmitted by means of

wire communication in interstate commerce, certain signs, signals and sounds, that is, one and

more interstate telephone calls between a backend room Reloader of the Telemarketing

Enterprise in Phoenix, Arizona and L.B. and E.B. at their residence in Chesterfield, Missouri as

part of a backend reload sales pitch which, in fact, resulted in L.B. and E.B. agreeing to purchase

leads as represented from the Reloader and the Telemarketing Enterprise and engagillg in credit

card transactions processed through merchants accounts in the name of Quick Online Biz, LLC

and Biz Management Pros totaling $20,000.

        In violation of Title 18, United States Code, Sections 1343, 2326 and 2.

                                           COUNT3
                        Wire Fraud, Telemarketing, Aiding and Abetting
                                 18 U.S.C. §§ 1343, 2326 and 2

The Grand Jury further charges:

        1.      The allegations of Paragraphs 1 through 108 of Count 2 are incorporated by

reference as if fully set forth herein.
                                                89
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 90 of 124



        2.      On or about June 9, 2014, in the Eastern District of Missouri and elsewhere,

              MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                 JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
       TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
       ASHLEY POWELL a/k/a Ashley Bazin a/k/a Ashley Payne a/k/a Brittany Wilson,
              THOMAS SILHA a/k/a Keith Henderson a/k/a Dave Marsh,
             SHAWN CASEY a/k/a Shawn Anderson a/k/a Daniel Arenson,
                        SCOTT SHOCKLEE a/k/a Fredo,
                    JENNIFER HANSEN a/k/a Hailee Randall,
                                ANDRE DEVOE,
                    JOHN BALLEWEG a/k/a Trent Lombardi,
                      DEAN MILLER a/k/a Jeffrey Wilkes
                    MICHAEL SILVER a/k/a Michael Wright,
                                 BRUCE DOLL,
                            ANTHONY SWIANTEK,
                               PHILIP HALE, and
                             CYBILL OSTERMAN,

the defendants herein, and other persons known and unknown to the Grand Jury, for the purpose

of executing this scheme and artifice to defraud, and to obtain money and property by means of

materially false and fraudulent pretenses, representations and promises, and in attempting to do

so, and in connection with telemarketing that victimized ten or more persons over the age of 55

and targeted persons over the age of 55, caused to be transmitted by means of wire

communication in interstate commerce, certain signs, signals and sounds, that is, an email

communication between Nevada and Missouri regarding applications for high risk merchant

accounts for Smart Business Pros, LLC.

        In violation of Title 18, United States Code, Sections 1343, 2326 and 2.

                                           COUNT4
                        Mail Fraud, Telemarketing, Aiding and Abetting
                                 18 U.S.C. §§ 1341, 2326 and 2

The Grand Jury further charges:

        1.      The allegations of Paragraphs 1 through 108 of Count 2 are incorporated by

reference as if fully set forth herein.
                                                90
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 91 of 124



       2.      On or about November 12, 2014, in the Eastern District of Missouri and

elsewhere,

             MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
      TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
      ASHLEY POWELL a/k/a Ashley Bazin a/k/a Ashley Payne a/k/a Brittany Wilson,
              THOMAS SILHA a/k/a Keith Henderson a/k/a Dave Marsh,
            SHAWN CASEY a/k/a Shawn Anderson a/k/a Daniel Arenson,
                       SCOTT SHOCKLEE a/k/a Fredo,
                   JENNIFER HANSEN a/k/a Hailee Randall,
                               ANDRE DEVOE,
                   JOHN BALLEWEG a/k/a Trent Lombardi,
                     DEAN MILLER a/k/a Jeffrey Wilkes
                   MICHAEL SILVER a/k/a Michael Wright,
                                BRUCE DOLL,
                           ANTHONY SWIANTEK,
                                PHII)P HALE,
                           CYBILL OSTERMAN and
                              BRIAN PHILLIPS,

the defendants herein, having devised and intending to devise a scheme and artifice to defraud,

and to obtain money and property by means of materially false and fraudulent pretenses,

representations, and promises, and for the purpose of executing this scheme to defraud and in

attempting to do so, and in connection with telemarketing that victimized ten or more persons

over the age of 55 and targeted pers~ns over the age of 55, did knowingly cause to be sent and

delivered by mail: check no~ 7822, drawn on an account in the name of J.G., account no.

xxxl 114, with Teachers Credit Union, payable to Smart Business Pros, LLC, in the amount of

$20,000, from Indiana to Missouri, with such funds representing the purchase of leads from the

Telemarketing Enterprise as represented by a Reloader of the Telemarketing Enterprise.

       In violation of Title 18, United States Code, Sections 1341, 2326 and 2.




                                               91
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 92 of 124



                                           COUNTS
                        Wire Fraud, Telemarketing, Aiding and Abetting
                                 18 U.S.C. §§ 1343, 2326 and 2

The Grand Jury further charges:

        1.      The allegations of Paragraphs 1through108 9f Count 2 are incorporated by

reference as if fully set forth herein.

        2.      On or about August 21, 2012, in the Eastern District of Missouri and elsewhere,

                             DONALD SCHNOCK,
             MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                             JASON GALLAGHER,
     ASHLEY POWELL a/k/a Ashley Bazin a/k/a Ashley Payne a/k/a Brittany Wilson, and
                                ANDRE DEVOE,

the defendants herein, and other persons known and unknown to the Grand Jury, for the purpose

of executing this scheme and artifice to defraud, and to obtain money and property by means of

materially false and fraudulent pretenses, representations and promises, and in attempting to do

so, and in connection with telemarketing that victimized ten or more persons, caused to be

transmitted by means of wire communication in interstate commerce, certain signs, signals and

sounds, that is, one and more interstate telephone calls between a backend room Reloader of the

Telemarketing Enterprise in Phoenix, Arizona and S.L. in University City, Missouri as part of a

backend reload sales pitch which, in fact, resulted in S.L. agreeing to purchase leads as

represented from the Reloader and the Telemarketing Enterprise and engaging in credit card

transactions processed through merchants accounts in the name of Network Market Solutions

totaling $40,000.

        In violation of Title 18, United States Code, Sections 1343, 2326 and 2.




                                                92
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 93 of 124



                                           COUNT6
                        Wire Fraud, Telemarketing, Aiding and Abetting
                                 18 U.S.C. §§ 1343, 2326 and 2

The Grand Jury further charges:

        1.      The allegations of Paragraphs 1through108 of Count 2 are incorporated by

reference as if fully set forth herein.

        2.      Between or about September 14, 2012, in the Eastern District of Missouri and

elsewhere,

                             DONALD SCHNOCK,
             MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                             JASON GALLAGHER,
     ASHLEY POWELL a/k/a Ashley Bazin a/k/a Ashley Payne a/k/a Brittany Wilson, and
                                ANDRE DEVOE,

the defendants herein, and other persons known and unknown to the Grand Jury, for the purpose

of executing this scheme and artifice to defraud, and to obtain money and property by means of

materially false and fraudulent pretenses, representations and promises, and in attempting to do

so, and in connection with telemarketing that victimized ten or more persons, caused to be

transmitted by means of wire corrimunication in interstate commerce, certain signs, signals and

sounds, that is, one and more interstate telephone calls between a backend room Reloader,

Michael McNeill, of the Telemarketing Enterprise in Phoenix, Arizona and S.G. in St. Louis,

Missouri as part of a backend reload sales pitch which, in fact, resulted in S.G. agreeing to

purchase leads as represented from the Reloader and the Telemarketing Enterprise and engaging

in credit card transactions processed through merchants accounts in the name of Complete

Market Share totaling $20,000.

        In violation of Title 18, United States Code, Sections 1343, 2326 and 2.




                                                93
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 94 of 124



                                           COUNT7
                        Wire Fraud, Telemarketing, Aiding and Abetting
                                 18 U.S.C. §§ 1343, 2326 and 2

The Grand Jury further charges:

        1.      The allegations of Paragraphs 1through108.of Count 2 are incorporated by

reference as if fully set forth herein.

        2:      Between or about March 3, 2015 and April 17, 2015, in the Eastern District of

Missouri and elsewhere,

              MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                 . JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
       TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
       ASHLEY POWELL a/k/a Ashley Bazin a/k/a Ashley Payne a/k/a Brittany Wilson,
               THOMAS SILHA a/k/a Keith Henderson a/k/a Dave Marsh,
             SHAWN CASEY a/k/a Shawn Anderson a/k/a Daniel Arenson;
                         SCOTT SHOCKLEE a/k/a Fredo,
                      JENNIFER HANSEN a/k/a Hailee Randall,
                                ANDRE DEVOE,
                      JOHN BALLEWEG a/k/a Trent Lombardi,
                        DEAN MILLER a/k/a Jeffrey Wilkes
                      MICHAEL SILVER a/k/a Michael Wright,
                                 BRUCE DOLL,
                            ANTHONY SWIANTEK,
                                 PHILIP HALE,
                             CYBILL OSTERMAN,
                             BRIAN PHILLIPS, and
                             RUSSELL HIBBERT,

the defendants herein, and other persons known and unknown to the Grand Jury, for the purpose

of executing this scheme and artifice to defraud, and to obtain money and property by means of

materially false and fraudulent pretenses, representations and promises, and in attempting to do

so, and in connection with telemarketing that victimized ten or more persons, caused to be

transmitted by means of wiie communication in interstate commerce, certain signs, signals and

sounds, that is, one and more interstate telephone calls between frontend Rollers, Closers and a

backend Reloader of the Telemarketing Enterprise in Phoenix, Arizona and L.S. in Hannibal,
                                                94
        Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 95 of 124



Missouri as part of a frontend sale and backend reload sale that, in fact, resulted in L.S. agreeing

to purchase leads as represented from the Reloader and the Telemarketing Enterprise and

engaging in frontend and backend credit card transactions processed through merchants accounts

in the name of Smart Business Pros, totaling $20,895.

        In violation of Title 18, United States Code, Sections 1343, 2326 and 2.

                                           COUNT 8
                                 Bank Fraud, Aiding and Abetting
                                     18 U.S.C. §§ 1344 and 2

The Grand Jury further charges:

        1.      The allegations of Paragraphs 1 through 108 of Count 2 are incorporated by

reference as if fully set forth herein.

        2.      At all times material, BMO Harris Bank NA was a federally-insured financial
                                                                                   /'


institution and Electronic Merchant Systems was a registered ISO/MSP of BMO Harris Bank

NA.

        3.      On or about December 2014, in the Eastern District Missouri and elsewhere, the

defendants,

              MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood, ,
                 JOSHUA FLYNN a/k/a Mr. Pink a/k/a J6ff Thomas,
       TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
                                BRUCE DOLL,
                              PHILIP HALE, and
                             RUSSELL HIBBERT,

aided and abetted by each other, and others known and unkno\\P to the Grand Jury, did

knowingly and intentionally devise and engage in and attempt to engage in a scheme and artifice

to defraud and to obtain, moneys, funds, assets and credits owned by and under the custody and

control ofBMO Harris Bank NA, the deposits of which were insured by the Federal Deposit

Insurance Corporation, by means of material false and fraudulent pretenses, representations and
                                                 95
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 96 of 124



promises, in that the defendants prepared, made, executed and submitted an application for a

merchant account with BMO Harris Bank, through the bank's registered ISO/MSP, and did, in

fact, obtain and maintain a BMO Harris Bank merchant account, MID number xxx6882, from

BMO Harris Bank, in the name of Smart Business Pros, LLC, for the purpose of processing and

settling credit card transactions, and in so doing, prepared and provided materially false and

fraudulent information and statements to BMO Harris Bank.

        In violation of Title 18, United States Code, Sections 1344 and 2.

                                            COUNT9
                                 Bank Fraud, Aiding and Abetting
                                     18 U.S.C. §§ 1344 and 2

The Grand Jury further charges:

        1.      The allegations of Paragraphs 1 through 108 of Count 2 are incorporated by

reference as if fully set forth herein.

        2.      At all times material, Synovus Bank was a federally-insured financial institution

and Merchant E-Solutions was a registered ISO/MSP of Synovus Bank;

        3.      On or about December 2014, in the Eastern District Missouri and elsewhere, the

defendants,

              MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                 JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
       TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
                                BRUCE DOLL,
                              PHILIP HALE, and
                             RUSSELL HIBBERT,

aided and abetted by each other, and others known and unknown to the grand jury, did

knowingly and intentionally devise and engage in and attempt to engage in a scheme and artifice

to defraud and to obtain, moneys, funds, assets and credits owned by and under the custody and

control of Synovus Bank, the deposits of which were insured by the Federal Deposit Insurance
                                                96
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 97 of 124



Corporation, by means of material false and fraudulent pretenses, representations and promises,

in that the defendants prepared, made, executed and submitted an application for a merchant

account with Synovus Bank, through the bank's registered ISO/MSP, and did, in fact, obtain and

maintain a Synovus Bank merchant account, MID number xxx8107, from Synovus Bank, in the

name of Smart Business Pros, LLC, for the purpose of processing and settling credit card

transactions, and in so doing, prepared and provided materially false and fraudulent information

and statements to Synovus Bank.

        In violation of Title 18, United States Code, Sections 1344 and 2.

                                           COUNTlO
                                 Bank Fraud, Aiding and Abetting
                                     18 U.S.C. §§ 1344 and 2

The Grand Jury further charges:

        1.      The allegations of Paragraphs 1 through 108 of Count 2 are incorporated by

reference as if fully set forth herein.

        2.      At all times material, National Bank of California was a federally-insured

financial institution and Complete Merchant Solutions was a registered ISO/MSP of National

Bank of California.

        3.      On or about December 2014, in the Eastern District Missouri and elsewhere, the

defendants,

              MICHAEL McNEILL a/k/a Mr. White a/k/a Todd Lockwood,
                 JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
       TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
                              BRUCE DOLL, and
                                 PHILIP HALE,

aided and abetted by each other, and others known and unknown to the grand jury, did

knowingly and intentionally devise and engage in and attempt to engage in a scheme and artifice


                                                97
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 98 of 124



to defraud and to obtain, moneys, funds, assets and credits owned by and under the custody and

control ofNational Bank of California, the deposits ofwhich were insured by the Federal

Deposit Insurance Corporation, by means of material false and fraudulent pretenses,

representations and promises, in that the defendants prepared, made, executed and submitted an

application for a merchant account with National Bank of California, through the bank's

registered ISO/MSP, and did, in fact, obtain and maintain a National Bank of California

merchant account, MID number xxx5455, from National Bank of California, in the name-of

Smart Business Pros, LLC, for the purpose of processing and settling credit card transactions,

and in ,so doing, prepared and provided materially false and fraudulent information and

statements to National Bank of California.

        In violation of Title 18, United States Code, Sections 1344 and 2.

                                           COUNT 11
                          Conspiracy to Launder Monetary Instruments
                                       18 u.s.c. §1956(h)

        The Grand Jury further charges:

        1.      The allegations of Paragraphs 1through108 of Count 2 are incorporated by

reference as if fully set forth herein.

                                          THE CONSPIRACY

        2.      From on or about April 2012 through 2015, in the Eastern DiStrict of Missouri

and elsewhere, the defendants,

              MICHAEL McNEILL a/k/a Mr. Whlte a/k/a Todd Lockwood,
                             DONALD SCHNOCK,
                 JOSHUA FLYNN a/k/a Mr. Pink a/k/a Jeff Thomas,
       TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton,
                        SCOTT SHOCKLEE a/k/a Fredo
                                BRUCE DOLL,
                                 PHILIP HALE,
                           ANTHONY SWIANTEK,
                                                98
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 99 of 124



                                    ANDRE DEVOE,
                           JOHN BALLEWEG a/k/a Trent Lombardi,
                           JENNIFER HANSEN a/k/a Hailee Randall,
                                 CYBILL OSTERMAN, and
                                    BRIAN PHILLIPS,

did knowingly combine, conspire, and agree with each other and with other persons known and

unknown to the Grand Jury to commit offenses against the United States in violation of Title 18,

United States Code, Section 1956 and Title 18, United States Code, Section 1957, to wit:

       (a) to knowingly conduct and attempt to conduct a financial transaction affecting

interstate and foreign commerce, which involved the proceeds of a specified unlawful activity,

that is wire fraud, mail fraud, and bank fraud, with the intent to promote the carrying on of

specified unlawful activity, that is wire fraud, mail fraud, and bank fraud, that while conducting

and attempting to conduct such financial transaction knew that the property involved in the

financial transaction represented the proceeds· of some form of unlawful activity in violation of

Title 18, United States Code, Section 1956(a)(l)(A)(i); and

       (b) to knowingly conduct and attempt to conduct financial transactions affecting

interstate commerce·and foreign commerce, which transactions involved the proceeds of

specified unlawful activity, that is, wire fraud, mail fraud, and bank fraud, knowing that the

transactions were designed in whole or in part to conceal and disguise the nature, location,

source, ownership, and control of the proceeds of specified unlawful activity, and that while

conducting and attempting to conduct such financial transactions, knew that the property

involvecf in the financial transactions represented the proceeds of some form of unlawful activity,

in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i); and

       (c) to knowing! y conduct and attempt to conduct financial transactions affecting interstate

commerce and foreign commerce, which transactions involved the proceeds of specified


                                                99
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 100 of 124



unlawful activity, that is, wire fraud, mail fraud, and bank fraud, knowing that the transaction

was designed in whole or in part to avoid a transaction reporting requirement under Federal or

State law, and that while conducting and attempting to conduct such financial transaction knew

that the property involved in the financial transaction, represented the proceeds of some form of

unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(ii); and

       (d) to knowingly engage and attempt to engage, in monetary transactions by, through or

to a financial institution, affecting interstate and foreign commerce, in criminally derived

property of a value greater than $10,000, that is the transfer, transportation, and delivery of

money, as well as additional financial transactions in the form of the deposit of money into, and

subsequent withdraw:al from, accounts at financial institutions, electronic transfers between bank

accounts, and domestic wires transfers initiated from bank accounts, such property having been

derived from a specified unlawful activity, that is, wire fraud, mail fraud and bank fraud, in

violation of Title 18, United States Code, Section 1957.

       I.      OBJECTS OF THE CONSPIRACY

       3.      The objects of the conspiracy were to: use the proceeds of the specified unlawful

actl.vity to promote further operations and growth of the Telemarketing Enterprise; conceal and

disguise the source, location, ownership, nature and control of the proceeds of the specified

unlawful activity; to withdraw the proceeds in a manner as to avpid the transaction reporting

requirements under state and federal law; and to engage in monetary transactions with more than

$10,000 in proceeds.

      II.      MANNER AND MEANS

       4.      The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following:


                                                100
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 101 of 124



                a.      It was part of the conspiracy that, at the direction of defendant Murphy,

 McNeill, Flynn and other defendants and coconspirators, the defendants created, and caused to

 be created, limited liability companies;

                b.      It was further part of the conspiracy that, at the direction of defendants

 Murphy, McNeill, Flynn and other defendants and coconspirators, the defendants caused

 merchant accounts to be applied for and opened;

                c.      It was further part of the conspiracy that, at the direction of defendants

 Murphy, McNeill, Flynn and other defendants and coconspirators, the defendants opened and

; maintained bank accounts and caused additional bank accounts to be opened and maintained;

                d.      It was further part of the conspiracy that, at the direction of defendant

 Murphy and other defendants and coconspirators,, an individual coconspirator typically opened

 three bank accounts specific to a corresponding merchant account: first, a "drop" account

 dedicated to receive deposits from the merchant account; second, an "operation" or "payroll"

 account dedicated to receive transfers, including transfers from the drop account; and, third, an

 additional account to be used by the individual coconspirator who opened the merchant account;

                e.      It was further part of the conspiracy that, at the direction of defendant

 Murphy, and other defendants and coconspirators, individual defendants and coconspirators

 opened additional bank accounts to receive transfers, including transfers from drop accounts,

 wires from individuals and .checks from individuals;

                f.      It was further part of the conspiracy that defendant Murphy and other

 defendants and coconspirators would issue and cause to be issued checks to other coconspirators

 and defendants, including, but not limited to, defendants Devoe, Balleweg, Osterman, and

 Phillips and others;


                                                 101
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 102 of 124



              g.      It was further part of the conspiracy that defendants Devoe, Balleweg

Osterman, Phillips and others would, at the direction of defendants Murphy, Shocklee and other

defendants and coconspirators, take the checks to banks and cash the checks;

              h.      It was further part of the conspiracy that defendants Murphy, McNeill,

Flynn and other defendants and coconspirators avoided any reporting to the Internal Revenue

Service by the banks by utilizing multiple individuals to withdraw cash in amounts under

$10,000 from multiple bank accounts utilized by the Telemarketing Enterprise;

              i.      It was further part of the conspiracy that defendants, including defendants

McNeill and Flynn, would split much of the cash withdrawn from the bank accounts of the

Telemarketing Enterprise;

              J.      It was further part of the conspiracy that, from November 2013 through

July 2015, in-person customer withdrawals by an account signatory (as opposed to individually

cashed checks) from Telemarketing Enterprise accounts totaled in excess· of $2,000,000;

              k.      It was further part of the conspiracy that, in addition to those in-person

customer withdrawals, additional withdrawals from Telemarketing Enterprise accounts came

from checks in amounts under $10,000;

              I.      It was further part of the conspiracy that from November 2013 through

July 2015, withdrawals in excess of $3,000,000 came from checks cashed in amounts under

$10,000;

              m.      It was further part of the scheme that, of those withdrawals from

Telemarketing Enterprise accounts from November 20131 through July 2015, in excess of
                                                          1




$750,000 came from checks in amounts under $10,0000 cashed by defendants Balleweg, Devoe,

Osterman and Phillips;


                                               102
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 103 of 124



               n.      It was further part of the conspiracy that the defendants paid individuals

who cashed checks in amounts under $10,0000 a set amount, typically between $100 and $300,

for cashing checks in their name for the defendants;

               o.      It was further part of conspiracy that defendant Shocklee and others would

often accompany individuals to the banks to ensure the transaction occurred as directed and the

cash was, in fact, delivered to the defendants so it could be turned over and split among

defendants Murphy, McNeill, Flynn, and others;

               p.      It was further part of the conspiracy that the defendants used nominees and

third parties for accounts and transactions;

               q.      It was further part of the conspiracy that defendants McNeill, Murphy and

Flynn directed and caused transactions to occur involving the purchase of gold and silver;

               r. -    It was further part of the conspiracy that, between February 24, 2014 and

June 3, 2015, approximately thirteen or more transactions occurred involving the purchase of

gold and silver from a Phoenix, Arizona based gold and silver dealer, as set forth below:

           Gold/Silver Amount of                   Account Used           Transaction
            Purchase     Purchase                                            Type
           02/24114    $169,037.00             RLR Enterprises            Transfer
                                               BOA# ... 9920
           03/27/14        $16,000.00          RLR Enterprises            Ck#2711
                                               WF# ... 8624
           03/27/14        $44,000.00          RLR Enterprises            Transfer
                                               BOA# ... 9920
           04/16/14        $162,600.00         Financial Lead Brokers     Transfer
                                               BOA# ... 0942
           04/28/14        $246,610.00         Financial Lead Brokers     Ck#1733
                                               WF# .... 1520
           05/19/14        $120,600.00         Secured Drop               Ck#2516
                                               WF# .. .4958
           01/13/15        $131,840.00         MCV Lead Holdings          Ck#2012
                                               WF# ... 7011

                                                 103
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 104 of 124



          Gold/Silver Amount of                  Account Used            Transaction
           Purchase     Purchase                                            Type
          03/02/15    $2D3,632.00           Alpha Lead Holdings          Ck#1169
                                            WF# ... 6673
          03/26/15          $97,656.00      Alpha Lead Holdings          Ck#l235
                                            WF# ... 6673
          04/06/15          $85,436.09      Alpha Lead Holdings          Ck#1265
                                            WF# ... 6673
          04/14/15          $98,240.00      Alpha Lead Holdings          Ck#1331
                                            WF# ... 6673
          04/24/15          $41,684.00      Alpha Lead Holdings          Ck#1386
                                            WF# ... 6673
          04/28/15          $75,720.00      Alpha Lead Holdings          Ck#1400
                                            WF# ... 6673
          06/03/15          $246,400.00     Alpha Lead Holdings          Ck#1500
                                            WF# ... 6673


              s.      It was further part of the conspiracy that deposits into bank accounts of

RLR Enterprises, Financial Lead Brokers, Secure Drop, MCV Lead Holdings, and Alpha Lead

Holdings included wires and checks from individuals who purchased leads from the

Telemarketing Enterprise;

              t.      It was further part of the conspiracy that defendants used funds deposited

into the banks accounts of RLR Enterprises, Financial Lead Brokers, Secure Drop, MCV Lead

Holdings, and Alpha Lead Holdings for gold and silver;

              u.      It was further part of the conspiracy that, between February 24, 2014 and

June 3, 2015, the defendants purchased in excess of $1,700,000 in gold and silver;

              v.      It was further part of the conspiracy that on one and more occasions

defendant Shocklee supervised the pick-up and delivery of the gold and/or silver;

              w.      It was further part of the conspiracy that on one and more occasions the

defendants negotiated gold and/or silver transactions under the name "Todd Lockwood";


                                               104
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 105 of 124



               x.     It was further part of the conspiracy that defendant Murphy directed

defendant Osterman to establish CC Payroll Services, LLC and open bank accounts in its name;

               y.     It was further part of the conspiracy that defendant Murphy directed

defendant Phillips to establish ACME Business Services and open bank accounts in its name;

               z.     It was further part of the conspiracy that defendant Murphy directed

transactions in and out of CC Payroll Services, LLC and gave specific directions to defendant

Osterman regarding banking transactions involving CC Payroll Services, LLC;

               aa.    It was further part of the conspiracy that defendant Murphy directed

transactions in and out of ACME Business Services, LLC and gave specific directions to

defendant Phillips regarding banking transactions involving ACME Business Services, LLC;

               bb.    It was further part of the conspira_cy that defendant Murphy gave

directions regarding financial transactions to defendant Osterman and defendant Phillips via his

personal phone. Communications between defendants Murphy and Osterman and defendants

Murphy and Phillips include the following messages:

             Date        From/To                      Message
 7/24/2014               From: Murphy                 The LLC papers haven't come in yet, but I
                         To Cybill                    can pay both of you today. Brian and I can
                                                      take care of the accounts
                                                      and stuff next week.
 7/24/2014               From: Murphy                 Come on down anytime
                         To Cybill
 7/25/2014               From: Murphy                 The bank may be calling you to confirm
                         To Cybill                    that a check for R[ ] J[ ] is okay to cash.
                                                      Tell them it is legit please, if they need
                                                      more info about it have them call Colby at
                                                      6024329641
 7/27/2014               From: Brian Phillips         Hey Tim it's Brian. Still meeting at your
                         To: Murphy                   office at 9 tomorrow?
 7/27/2014               From: Brian Phillips         Do I need to bring anything specific?
                         To: Murphy
 7/27/2014               From: Murphy                 Just a couple forms of ID
                         To: Brian Phillips
                                                105
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 106 of 124



            Date   From/To                      Messa2e
7/29/2014          From: Brian Phillips         Did the paperwork come in for tomorrow?
                   To Murphy
7/29/2014          From: Murphy                 Yep
7/29/2014          From: Murphy                 Yes it did, c~n you still make it in the
                   To: Brian Phillips           morning?
7/30/2014          From: Brian Phillips         Everything is good to go.
                   To Murphy
7/30/2014          From: Murphy                 Awesome, thank you sir
                   To: Brian Phillips
7/30/2014          From: Brian Phillips         No worries. They had me set up the online
                   To Murphy                    banking. I used the usemame/password you
                                                wrote down. I'll send the paperwork with
                                                Cybill tomorrow and if you have any
                                                questions on changing anything let me
                                                know.
7/30/2014          From: Murphy                 Cool, that's great
                   To: Brian Phillips
9/2/2014           From: Cybill                 Do you need me to do the thing today
                   To: Murphy
9/2/2014           From: Cybill .               The bank
                   To: Murphy
9/4/2014           From: Murphy                 Are you still up for doing that thing today?
                   To: Cybill
9/4/2014           From: Cybill                 Yes is there any way I can be there at like
                   To: Murphy                   1:30
9/4/2014           From: Cybill                 How often can I do what I did earlier?
                   To: Murphy
9/4/2014           From: Cybill                 Maybe every week, it depends_on the week
                   To: Murphy
9/4/2014           From: Cybill                 That would be legit
                   To: Murphy
9/4/2014           From: Murphy                 Kinda...
                   To: Cybill
9/4/2014           From: Murphy                 It's what we like to call "legitimish"
                   To: Cybill
9/18/2014          From: Murphy                 Okay, I might need to leave your envelope
                   To: Cybill                   with Ashley at
                                                the front. I'll tell her to expect you.
9/23/2014          From: Cybill To:             Do u have a check
                   Murphy
9/23/2014          From: Murphy                 I don't today, we're running behind this
                   To: Cybill                   week. But what
                                                are you doing Thursday?


                                          106
         Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 107 of 124



                 Date   From/To                      Messa2e
     9/23/2014          From: Cybill To:             Can Brian do it?
                        Murphy
     9/23/2014          From: Murphy                 If he wants to[]
     9/23/2014          From: Cybill                 Should I have him text you about it
                        To: Murphy
     9/23/2014          From: Brian Phillips         Hey Tim. Cybill told me to shoot you a text
                                                     about
                                                     Thursday.
     9/24/2014          From: Brian Phillips         Any idea what time you wanted me to come
                                                     by tomorrow? Or do you just want to shoot
                                                     me a text in the
                                                     mornmg
     9/24/2014          From: Brian Phillips         Yeah that's perfect
     9/24/2014          From: Murphy                 10 will work, if that's good for you
                        To: Brian Phillips
     9/24/2014          From: Murphy                 Cool, I'll see you in the morning
                        To: Brian Phillips
     9/25/2014          From: Brian Phillips         Do they normally make you sit with a
                        To: Murphy                   banker because the amount? The teller said
                                                     she couldn't cash it because
                                                     they need to verify the check
     9/25/2014          From: Murphy                 You shouldn't have to do that at all, tell
                        To: Brian Phillips           them you're in a hurry and go to another
                                                     branch.
     9/25/2014          From: Brian Phillips         They said because the amount they can't
                        To: Murphy                   just cash it when I don't have an account
                                                     and the only way is sitting
                                                     with a banker. Want me to go to another
                                                     Wells Fargo?
     9/25/2014          From: Brian Phillips         What other Wells Fargo should I go to?
                        To: Murphy

     9/25/2014          From: Murphy                 32nd street and camelback will have the
                        To: Brian Phillips           cash
     9/25/2014          From: Murphy                 And remember, you do have a business
L·                      To: Brian Phillips           account at wells, Acme Business Services
                                                     LLC.
     10/9/2014          From: Murphy                 When are you planning on coming down?
                        To: Cybil
     10/9/2014          From: Murphy                 If Brian can come with you I can have him
                        To: Cybil                    cash one too.
     10/9/2014          From: Cybill                 Okay perfect he's coming with me
                        To: Murphy
     10/9/2014          From: Cybill                 What's the pin on my debit card

                                               107
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 108 of 124



            Date   From/To                Messa2e
                   To: Murphy
10/9/2014          From: Cybill           And why are they even asking me that
                   To: Murphy
10/9/2014          From: Cybill           They haven't asked me that before
                   To: Murphy
10/9/2014          From: Murphy           2014
                   To: Cybill
10/9/2014          From: Murphy           They usually a~k if you don't have your
                   To: Cybill             card with you.
10/9/2014          From: Murphy           I have to send the account owner down to
                   To: Cybill             the bank to straighten that shxx out for
                                          Brian's check, it looks like they have
                                          another check in there 3 times. Just head
                                          back here, I'll pay him for doing it anyway.
10/9/2014          From: Cybill           Okay cool we are on our way
                   To: Murphy
10/30/2014         From: Murphy           I'm leaving now, but I'll leave an envelope
                   To: Cybill             with Ashley at the front.
10/30/2014         From: Cybill           What time is Ashley leaving?
                   To: Murohy
10/30/2014         From: Cybill           Ok I will just go pick it up when I get off
                   To: Murphy             work
11/10/2014         From: Cybill           So what exactly am I getting today. 2 weeks
                   To: Murphy             pay and money for PO boxes? Am I doing a
                                          check too?
11/10/2014         From: Murphy           I'm having him cash a check for your guy's
                   To: Cybill             money, that way it ean be another $150.
11/10/2014         From: Cybill           Okay. Wait so it will be $650?
                   To: Murphy
11/13/2014         From: Murphy           Okay, that's fine. The box number'is 225,
                   To: Cybill             and renew it
                                          for 3 months. I think the total due is $60 or
                                          so. I probably
                                          gave you too much money.
11/13/2014         From: Murphy           When you're down there check to see if
                   To: Cybill             there are any packages, I'm waiting on a
                                          new pack of checks for your account.
11/13/2014         From: Cybill           I got a package and a letter
                   To: Murphy
11/13/2014         From: Murphy           Great, is the package about the size of 250
                   To: Cybill             checks?
11/13/2014         From: Cybill           Yes I guess? Lol it's slightly heavy    '
                   To: Murphy
11/13/2014         From: Cybill           .... Brian will drop them off

                                    108
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 109 of 124



            Date   From/To                 Messa~e
                   To: Murphy
11/13/2014         From: Murphy            That's it. And when can I get them from
                                           you? What's your schedule like tomorrow?
11/14/2014         From: Murphy            That would be great, we need to write
                                           payroll on them
11/14/2014         From: Murphy            Hey buddy, are you going to be able to
                   To: Brian Phillips      bring those checks down here this morning?
11/14/2014         From: Murphy            He isn't responding to my text either. We
                   To: Cybill              really have to have those checks, I can go
                                           meet him if that's easier[ l
11/28/2014         From: Cybill            What's my pin again just in case they need
                   To: Murphy              it 2014?
11/28/2014         From: Murphy            Yes it is.
                   To: Cybill                   '

11/28/2014         From: Cybill            The girl was an idiot and gave me 37 I just
                   To: Murphy              realized it ·
11/28/2014         From: Cybill            Oh no she didn't Im the idiot and can't
                   To: Murphy              count
11/28/2014         From: Cybill            No I went to 2 banks
                   To: Murphy
11/28/2014         From: Murphy            Did you get it all at once?
                   To: Cybill
11128/2014         From: Cybill            I had to get some 50s but no 20s
                   To: Murphy
11/28/2014         From: Murphy            Must have cleaned out that bank!
                   To: Cybill
11/28/2014         From: Murphy            Okay, cool. Youjustmade $500/hr
                   To: Murphy
11/28/2014         From: Cybill            Right!?!? You're awesome thank you
                   To: Murphy
12/4/2014          From: Cybill            They said they might have to put a hold on
                   To: Murphy              it. Why
12/4/2014          From: Murphy            Yeah. There's $70k in the account. You
                   To: Cybill              should have no problem cashing a check.
12/4/2014          From: Cybill            I asked she said it just means it's a blank
                   To: Murphy              alert
12/5/2014          From: Murphy            If Wells Fargo calls you would you answer
                   To: Cybill              and tell them whatever check they're trying
                                           to verify is fine.
12/5/2014          From: Cybill            Yes sir
                   To: Murphy
12/5/2014          From: Murphy            If they have specific questions tell them to
                   To: Cybill              call your accountant Colby at [ ]9664


                                        109 .
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 110 of 124



          Date          From/To                      Messa2e
12/17/2014              From: Murphy                 I ordered checks for your account, but I
                        To: Brian Phillips           need you to make a signature stamp so we
                                                     can endorse them. Or you can sign a bunch
                                                     of them if that's easier, but I'll pay you for
                                                     the stamp.
12117/2014              From: Brian Phillips         It sounds like the stamp would be easier for
                        To: Murphy                   the both of us. When/where do I do that?
12117/2014              From: Murphy                 You can get them made at
                        To: Brian Phillips           OfficeMax/Copymax or any staples. I think
                                                     they are cheap, like under $20, and it
                                                     usually just takes a day.
12/17/2014              From: Murphy                 But if you can get one over to me tomorrow
                        To: Brian Phillips           or Friday, we can pay you the errand
                                                     comm1ss10n
12/17/2014              From: Brian Phillips         I'll stop by one on my way home and see if
                        To: Murphy                   it will be done in time to bring tomorrow. If
                    "                                not I'll bring it friday
12/17/2014'             From: Murphy                 Like the size of your signature on a check,
                        To: Brian Phillips           the stamp itself is usually about l"x 2 1/2".
                                                     The Brother 1850 is a
                                                     common one.
12/17/2014              From: Brian Phillips         They said they will have it done before
                        To: Murphy                   noon tomorrow so I'll pick it up and head
                                                     your way. I'll let you know if anything
                                                     changes.
12117/2014              From: Murphy                 That's perfect, thank you sir.
                        To: Brian Phillips
1/7/2015                From: Murphy                 Wells might be trying to call you to verify a
                        To: Cybill                   check, tell theni it's okay.
117/2015                From: Murphy                 It's check #1996, in the amount of
                        To: Cybill                   $7135.00, payable to J[] H[]
1/8/2015                From: Murphy                 Tell them that you were expecting a transfer
                        To: Cybill                   to arrive today that won't actually. go
                                                     through until tomorrow, so
              ---
                                                     you are taking cash to deposit into a
                                                     vendor's account so that the funds will be
                                                     available today. And then say "no, I
                                                     do not want to send a wire. And no, a
                                                     cashiers check is not good enough." There
                                                     should be an ACH deposit into
                                                     the account for $15k arriving tomorrow.
1/8/2015                From: Murphy                 And there is more than $ l 2k in the account.
                        To: Cybill


                                               110
       Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 111 of 124



             Date     From/To                      Messa2e
1/14/2015             From: Murphy                 I have errands for you and Brian, but they
                      To: Cybill                   have to get done first thing in the morning.
                                                   Can you guys come to the office at 9·
1/14/2015             From: Murphy                 Can Brian come down?
                      To: Cybill
1/-14/2015            From: Murphy                 It's just checks, so I can still have him do
                      To: Cybill                   one.
1/14/2015             From: Murphy                 And get both of your money
                      To: Cybill
1/14/2015             From: Cybill                 F[ ]# I want to. do a check
                      To: Murphy
1114/2015             From: Murphy                 It won't be the last time
                      To: Cybill                                                          '

1/14/2015             From: Murphy                 I'll give him an extra $150 for you and do
                      To: Cybill                   one for free later then.
1114/2015             From: Cybill                 Can he just do both checks?
                      To: Murphy
1/14/2015             From: Murphy                 No, they're from the same account
                      To: Cybill
1/1412015             From: Murphy                 Can you come down in the morning to do
                      To: Brian Phillips           an errand and pick up your guys' pay? I
   I                                               have to get a check cashed
                                                   early
1/1412015             From: Brian Phillips         Yeah I can come by whenever. What time
                      To: Murphy                   should I be there?
1/14/2015             From: Murphy                 Around 9-9:30 would be great. But the
                      To: Brian Phillips           office has moved, so call me for the address
                                                   when you get a chance.
1/15/2015             From: Cybill                 Are we going to get taxed for those checks
                      To: Murphy                   we do? And how do we do our taxes with
                                                   the businesses
1/15/2015             From: Murphy                 Hmmm ... I seem to have misplaced your
                      To: Cybill                   W9s, so I guess that's a no on the taxes.
                                                   And we will be shutting down your
                                                   businesses before a year has passed, so the
                                                   IRS can pound sand.
1/23/2015             From: Murphy                 A withdrawal from your business checking
                      To: Cybill                   account, $12k. I can pay you double the
                                      '            usual.
1/29/2015             From: Murphy                 The bank may be calling to verify an Acme
                      To: Brian Phillips           check, Andre Devoe for $8468.00 check
                                                   number) 156



                                             111
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 112 of 124



            Date   From/To                      Message
1/29/2015          From: Murphy                 If they ever call you and you need the info
                   To: Brian Phillips           for the checks, just tell them to call your
                                                accountant and give them my number.
1/29/2015          From: Brian Phillips         Is my "accountant" named Tim?
                   To: Murphy
1/29/2015          From: Murphy                 Sure, doesn't matter.
                   To: Brian Phillips
1/30/2015          From: Murphy                 You might get 2 calls from Wells today to
                   To: Brian Phillips           verify checks on the accounts, #1157 to
                                                John Balleweg for $6988, and #1158 to J[]
                                                H[ ]for $6110. Or have them call me
2/2/2015           From: Murphy                 Are you and Brian available tomorrow to
                   To: Cybill                   do a couple
                                                checks?
2/2/2015           From: Cybill                 Actually I can as long as it's at like 10:30
                   To: Murphy
2/2/2015           From: Murphy .               That's fine, they're from the same company
                   To: Cybill                   so I can't do more than one for each of you.
                                                But if you want to com<V
                                                down at 10:30 that's great.
2/2/2015           From: Cybill                 Thank you!!!! See you tomorrow
                   To: Murphy
2/3/2015           From: Murphy                 Okay, I can get two for you and two for
                   To: Cybill                   Brian. Should
                                                make it a pretty good day for you guys.
2/3/2015           From: Cybill                 So we have to go to 4 banks?
                   To: Murphy
2/3/2015           From: Murphy                 No, 2 banks. I'll explain when you get here.
                   To: Cybill
2/5/2015           From: Murphy                 It's okay, I just need some money pulled out
                   To: Brian Phillips           of your business account.
2/5/2015           From: Murphy                 Sure, it's fine today. I need you to withdraw
                   To: Brian Phillips           12,300 from your business account
2/13/2015          From: Murphy                 Let me know before you head down, I'd like
                   To: Brian Phillips           to have you go to a bank in your area if
                                                possible
2/13/2015          From: Brian Phillips         Ok I can do that. How much am I taking
                   To: Murphy                   out?
2/13/2015          From: Murphy                 7,750
                   To: Brian Phillips
2/13/2015          From: Brian Phillips         Going to my 3rd bank. Apparently nobody
                   To: Murphy                   has cash but I had them call this one to
                                                make sure they had enough.
                                                Sorry for the delay

                                          112
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 113 of 124



            Date    From/To                      Message
2/13/2015           From: Murphy                 No problem, sorry for the run around
                    To: Brian Phillips
2/13/2015           From: Brian Phillips          I forgot to ask, but Is anything from my
                    To: Murphy                    account going to come up when I do my
                                                  taxes?
2/13/2015           From: Murphy                  It shouldn't. And we are going to shut it
                    To: Brian Phillips            down before the end of next year anyway.
2/26/2015           From: Murphy                  Actually, yes today we do. If-you could
                    To: Brian Phillips            stop by a bank and withdraw $7650.00
                                                  from your account, then go by the mailbox
                                                  and pick up whatever is there. Also, if you
                                                  could use some of the money that you
                                                  withdraw to pay the bill on the box too.
2/26/2015           From: Brian Phillips          Will they let me pick up mail without
                    To: Murphy                    having the key or do
                                                  I need to get the key from you first?
2/26/2015          From: Murphy                   You won't need the key, your name is on
                   To: Brian Phillips             the box. It's #330
2/26/2015          From: Brian Phillips           Ok perfect. Do you want me to take the
                   To: Murphy                     weeks pay out of the money from the bank
                            \
                                                  or do you already have that set
                                                  aside? If so just let me know how much
2/26/2015          From: Mu,rphy                  If you could bring me 7k plus whatever is
                   To: Briart Phillips            in the mailbox, the remainder of the money
                                                  is yours. It should be your
                                                  guys' pay and pay for pulling money and
                                                  then some.
3/20/2015          From: Murphy                   Yeah, I would like you to pull 8150 from
                   To: Brian Phillips             your account at 2 different banks, so 16300
                                                  total. And then bring 16000
                                                  down to the office
3/20/2015          From: Murphy                   But if you could use 2 branches out in
                   To: Brian Phillips             Tempe, not Phoenix, that would be very
                                                  helpful.
3/20/2015          From: Brian Phillips          _Is going to two banks necessary? Or should
                   To: Murphy                     I ask the first bank if they have the total
                                                  amount?
3/20/2015          -From: Murphy                  I think it would be better to go to two
                    To: Brian Phillips            banks, that way neither one is over 1Ok.
                                                  Tell them you're buying a car or
                                                  something.




                                           113
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 114 of 124



              cc.     It was further part of the conspiracy that defendants Murphy, McNeill,

Flynn and other coconspirators would issue and cause to be issued checks, wires and other

methods of payments for:

                      i.      the purchase of additional telemarketing leads for frontend rooms

              of the Telemarketing Enterprise; transactions with one particular Phoenix-based

              company selling leads include the following:

 Date of Purchase,             Amount       Account
 6/28/2012                  $ 5,835.91      ENF BOA#... 6955
 7/9/2012                   $ 6,366.60      ENF BOA#... 6955
 7/11/2012                  $ 3,841.60      ENF BOA#... 6955
 7/17/2012                  $ 6,332.15      ENF BOA#... 6955
 7/20/2012                  $ 2,370.15      ENF BOA#... 6955
 7/30/2012                  $ 3,535.00      ENF BOA#... 6955
 8/6/2012                   $ 5,577.00      ENF BOA#... 6955
 8/6/2012                   $ 1,170.00      ENF BOA#... 6955
 8/14/2012                  $ 5,625.85      ENF BOA#... 6955
 8/20/2012                  $ 6,062.25      ENF BOA#... 6955
 8/22/2012                  $ 3,318AO       ENF BOA#... 6955
 8/27/2012                  $ 4,582.10      ENF BOA#... 6955
 9/4/2012                   $ 3,983.90      ENF BOA#... 6955
 9/10/2012                  $ 4,925.75      ENF BOA#... 6955
 4/25/2013                 $1,989.20        WJ Security Consultants, LLC WF # ... 9598
 10/15/2013                $3,779.85        RLR Enterprises, LLC BOA#... 9920
 10/29/2013                $6,102.75        RLR Enterprises, LLC BOA#... 9920
 11/1/2013                 $988.50          RLR Enterprises, LLC BOA#... 9920
 11/22/2013                $3,981.30        RLR Enterprises, LLC BOA#... 9920
 11/26/2013                $2,162.10        RLR Enterprises, LLC BOA#... 9920
 12/6/2013                 $1,361.10        RLR Enterprises, LLC BOA#... 9920
 12/9/2013                 $106.20          RLR Enterprises, LLC BOA#... 9920
 12/9/2013                 $1,361.10        RLR Enterprises, LLC BOA#... 9920
 12/13/2013                $1,718.70        RLR Enterprises, LLC BOA#... 9920
 12/13/2013                $2,338.80        RLR Enterprises, LLC BOA#... 9920
 12/26/2013                $1,748.70        RLR Enterprises, LLC BOA# ... 9920
 12/26/2013                $2,223.00        RLR Enterprises, LLC BOA#... 9920
 12/30/2013                $2,728.20        RLR Enterprises, LLC WF# ... 8624
 1/13/2014                 $4,800.00        BizSystems Now WF#... 8343

                                              114
    Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 115 of 124



Date of Purchase       Amount      Account
1/22/2014          $4,800.00       BizSystems Now WF#... 8343
1/3112014          $4,575.00       BizSystems Now WF# ... 8343
2/14/2014          $1,356.60       BizSystems Now WF# ... 8343
2/2412014 .        $4,675.20       RLR Enterprises, LLC BOA#... 9920
2/28/2014          $4,107.60       RLR Enterprises, LLC WF# ... 8624
3/10/2014          $4,022.40       RLR Enterprises, LLC BOA# ... 9920
3/13/2014          $2,834.10.      RLR Enterprises, LLC WF# ... 8624
3/21/2014          $2,655.60       RLR Enterprises, LLC WF#... 8624
3/31/2014          $4,380.30       RLR Enterprises, LLC BOA#... 9920
4/18/2014           $ 3,343.20     Financial Lead Brokers BOA#0942
4/2112014           $ 3,944.70     Financial Lead Brokers BOA#0942
4/22/2014           $ 1,250.00     Financial Lead Brokers BOA#0942
4/28/2014           $ 550.20       Financial Lead Brokers BOA#0942
5/5/2014    ~
                   $3,065.00       Financial Lead Brokers WF# ... 1520
5/9/2014           $5,362.70       Financial Lead Brokers WF# ... 1520
5/16/2014           $ 3,327.30     Financial Lead Brokers BOA#0942
5/27/2014           $ 1,743.30     Financial Lead Brokers BOA#0942
8/18/2014           $ 3,341.10     Smart Business Pros USB# .. .4859
8/29/2014           $ 4,458.30     Smart Business Pros USB# .. .4859
9/15/2014           $ 8,755.74     Smart Business Pros USB# .. .4859
10/14/2014          $ 5,273.65     Smart Business Pros USB#.. .4859
10/16/2014          $ 9,033.10     Smart Business Pros USB# .. .4859
10/27/2014          $ 9,388.40     Smart Business Pros USB# .. .4859
1113/2014          $ 4,427.53      Smart Business Pros USB# .. .4859
11/3/2014          $ 4,427.53      Smart Business Pros USB# .. .4859
11/7/2014           $ 5,516.58     Smart Business Pros USB# .. .4859
11/10/2014         $ 5,516.58      Smart Business Pros USB# .. .4859
11/17/2014          $ 5,215.53     Smart Business Pros USB# .. .4859
11117/2014          $ 5,215.53     Smart Business Pros USB#.. .4859
1112112014         $ 9,079.15      Smart Business Pros USB# .. .4859
11/2812014          $ 9,483.20     Smart Business Pros USB# .. .4859
12/5/2014          $ 3,613.50      Smart Business Pros USB# .. .4859
12/12/2014         $ 5,742.15      Smart Business Pros USB#.. .4859
12/19/2014         $ 4,042.25      Smart Business Pros USB# .. .4859
1/12/2015          $ 2,271.00    · MCV Lead Holdings WF# ... 7011
1122/2015          $ 5,597.90      Smart Business Pros USB# .. .4859
1/30/2015          $ 3,867.50      Smart Business Pros USB# .. .4859
2/3/2015           $ 4,299.90      Alpha Lead Holdings, LLC WF# .. 6673
2117/2015          $ 5,424.01      Smart Business Pros USB#.,..4859
2/23/2015          $ 5,352.80      Smart Business Pros USB#.:.4859
                                    115
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 116 of 124



 Date of Purchase                Amount       Account
 2/26/2015                    $ 2,802.60      Smart Business Pros USB# .. .4859
 3/3/2015                     $ 3,262.45      Smart Business Pros USB# .. .4859
 3/13/2015                    $ 3,991.65      Smart Business Pros USB# .. .4859
 3/18/2015                    $ 4,372.95      Smart Business Pros USB# .. .4859
 3/26/2015                    $ 4,153.80      Smart Business Pros USB# .. .4859
 4/3/2015                     $ 1,726.13      ACME Business Services, LLC WF# ... 6644
 4/6/2015                     $ 1,726.13      ACME Business Services, LLC WF# ... 6644
 4/10/2015                    $ 2,028.30      Alpha Lead Holdings, LLC WF# .. 6673
 4/13/2015                    $ 2,028.30      Alpha Lead Holdings, LLC WF# .. 6673
 4/16/2015                    $ 2,054.33      Alpha Lead Holdings, LLC WF# .. 6673
 4/17/2015                    $ 2,054.33      Alpha Lead Holdings, LLC WF# .. 6673
 4/24/2015                    $ 2,084.05      Alpha Lead Holdings, LLC WF# .. 6673
 4/27/2015                    $ 2,084.05      Alpha Lead Holdings, LLC WF# .. 6673
 4/27/2015                    $ 2,084.05      Alpha Lead Holdings, LLC WF# .. 6673
 5/11/2015                    $ 2,671.30      Alpha Lead Holdings, LLC WF# .. 6673
 5/12/2015                    $ 2,671.30      Alpha Lead Holdings, LLC WF# .. 6673

                       ii.      payments to frontend rollers and closers for additional sales calls;

                       111.     telephone and dialer services utilized for additional frontend and

               backend room calls; and

                       iv.      expenses associated with: the opening of new frontend rooms;

               moving existing frontend rooms to different locations; and establishing additional

               LLC and new web sites for those LLCs.

               dd.     It was further part of the conspiracy that the defendants caused and

directed monetary transactions in amounts greater than $10,000 including wire transfers,

electronic transfers, and bank teller transactions; and

               ee.     It was further part of the conspiracy that defendant McNeill purchased

Cashier's Checks include the following:

            Date of        Bank                   Amount         Payable To The
            Purchase                                             Order of
            11/8/2012 BMO Harris               $15,000           Wynn Las Vegas
            11/21/2012 Chase                   $20,000           Wynn Las Vegas
                                                116
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 117 of 124



             Date of            Bank             Amount         Payable To The
             Purchase                                           Order of
                        Phoenix, AZ
             11/30/2012 Chase                 $30,000           Wynn Las Vegas
                        Phoenix, AZ
             5/4/2013   Chase                 $60,000           Wynn Las Vegas
                        Phoenix, AZ


       All in violation of Title 18, United States Code, Section 1956(h).

                                          COUNT12
                                       Money Laundering
                                        18 u.s.c. § 1957

The Grand Jury further charges:

        1.     On or about July 25, 2014, in the Eastern District of Missouri,

    TIMOTHY MURPHY a/k/a Mr. Black a/k/a Colby Muhlberg a/k/a Arthur Whitton, and
                                PHILIP HALE,

the defendants herein, did knowingly engage and att~mpt to engage in a monetary transaction,

affecting interstate commerce, in criminally derived property of a value greater than $10,000,

that is, the wire transfer of funds from a bank account of Smart Business Pros, LLC, at US Bank,

St. Louis, Missouri, a financial institution, in the amount of $16,500, into a bank a~count of CC

Payroll Services, LLC, at Wells Fargo Bank, Tempe, Arizona, a financial institution, such

property having been derived from a specified unlawful activity, that is, mail fraud, in violation

of Title 18, United States Code, Section 1341; wire fraud, in violation of Title 18, United States

Code, Section 1343; and bank fraud, in violation of Title 18, United States Code, Section 1344.

       In violation of Title 18, United States Code, Sections 1957 and 2.

                                          COUNT13
                                       Money Laundering
                                        18 u.s.c. § 1957

The Grand Jury further charges:

                                                117
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 118 of 124



        1.     On or about November 8, 2012, in the Eastern District of Missouri and elsewhere,

                  MICHAEL MCNEILL a/k/a Mr. White a/k/a Todd Lockwood,

the defendant herein, did knowingly engage and attempt to engage in a monetary transaction,

affecting interstate commerce, in criminally derived property of a value greater than $10,000,

that is, the negotiation of check number 1320 from a bank account of Canyon State Merchant

Services, LLC at Bank of America, a financial institution, in the amount of$149,178.43; made

payable to 4 Group Holdings, LLC, at Bank of America, such property having been derived from

a specified unlawful activity, that is, mail fraud, in violation of Title 18, United States Code,
                                                        I


Section 1341; and wire fraud, in violation of Title l8, United States Code, Section 1343.

       In violation of Title 18, United States Code, Sections 1957 and 2.

                                            COUNT14
                                         Money Laundering
                                          18 u.s.c. § 1957

The Grand Jury further charges:

        1.     On or about November 8, 2012, in the Eastern District of Missouri and elsewhere,

                                        DONALD SCHNOCK,

the defendant herein, did knowingly engage and attempt to engage in a monetary transaction,

affecting interstate commerce, in criminally derived property of a value greater than $10,000,

that is, the wire transfer of funds from a bank account of 4 Group Holdings, LLC at Bank of

America, a financial institution,   !n the amount of $149,178.43, into a bank account of Wynn Las
Vegas, LLC, at Bank of America, such property having been derived from a specified unlawful

activity, that is, mail fraud, in violation of Title 18, United States Code, Section 1341; and wire

fraud, in violation of Title 18, United States Code, Section 1343.

       In violation of Title 18, United States Code, Sections 1957 and 2.


                                                  118
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 119 of 124



                                  FORFEITURE ALLEGATION

        The Grand Jury further finds probable cause that:

        1.      Pursuant to Title 18, United States Code, Section 982(a)(8), upon conviction of an

offense in violation of Title 18, United States Code, Section 1341, 1343 or 1344 or conspiracy to

commit such an offense as set forth in Counts 1through10, the defendant(s) shall forfeit to the
                                      I



United States of America any real or personal property used or intended to be used to commit, to

facilitate, or to promote the commission of said offense, and any real or personal property

constituting, derived from, or traceable to gross proceeds that the defendant(s) obtained directly

or indirectly as a result of said offense.

        2.      Also subject to forfeiture is a sum of money equal to the total value of any real or

personal property constituting, derived from, or traceable to gross proceeds that the defendant(s)

obtained directly or indirectly as a result of said offense(s).

        3.      Pursuant to Tile 18, United States Code, Section 982(a)(l), upon conviction of an

offense in violation of Title 18, United States Code, Section 1956 or 1957 as set forth in Counts

11 through 14, the defendant( s) shall forfeit to the United States of America any property, real

and personal, involved in such an offense, and any property traceable to such property.

        4.      Also subject to forfeiture is a sum of money equal to the total value of any real or

personal property involved in any such offense(s), and any property traceable to such property.

        5.      Specific property subject to forfeiture includes, but is not limited to, the

following:

        a. certain quantities of gold and silver, as follows:

       (1) approximately $229,037.00 in gold and silver purchased from CMI Gold and Silver
           from accounts ofRLR Enterprises between about February 24, 2014 and March 27,
           2014 and any property traceable thereto;


                                                  119
Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 120 of 124



 (2) approximately $409,210.00 in gold and silver purchased from CMI Gold and Silver
     from accounts of Financial Lead Brokers between about April 16, 2014 and April 28,
     2014 and any property traceable thereto;

 (3) ·approximately $120,600.00 in gold and silver purchased from CMI Gold and Silver
      from an account of Secured Drop on or about May 19, 2014 and any property
      traceable thereto;

 (4) approximately $131,840.00 in gold and silver purchased from CMI Gold and Silver
     from an account ofMCV Lead Holdings on or about January 13, 2015 and any
     property traceable thereto; and

 (5) approximately $848,768.09 in gold and silver purchased from CMI Gold and Silver
     from an account of Alpha Lead Holdings between about March 26, 2015 and June 3,
     2015 and any property traceable thereto;

  b. certain quantities of U.S. currency, as follows:

 (6) approximately $15,000.00 in U.S. currency seized during the execution of a search
     warrant at 3807 N. 87th St., Scottsdale, AZ 85251, on July 9, 2015;

 (7) approximately $1,475.00 in U.S. currency seized during the execution of a search
     warrant at 3807 N. 87th St., Scottsdale, AZ 85251, on July 9, 2015;

 (8) approximately $7 ,000.00 in U.S. currency seized during the execution of a search
     warrant at 835 W. Picadilly Dr., Phoenix, AZ 85013, on July 9, 2015;

 (9) approximately $190,298.00 in U.S. currency seized during the execution of a search
     warrant at 3310 N. 50th PL, Phoenix, AZ 85018, on July 9, 2015;

(10) approximately $33 .00 in U.S. currency seized during the execution of a search
     warrant at 3310 N. 50th PL, Phoenix, AZ 85018, on July 9, 2015;

(11) approximately $100.00 in U.S. currency seized during the execution of a search
     warrant at 3310 N. 50th PL, Phoenix, AZ 85018, on July 9, 2015;

(12) approximately $1,486.00 in U.S. currency seized during the execution of a search
     warrant at 3310 N. 50th PL, Phoenix, AZ 85018, on July 9, 2015;

(13) approximately $1,091.00 in U.S. currency seized during the execution of a search
     warrant at 3824 E. Daley Ln., Phoenix, AZ 85050, on July 9, 2015;

(14) approximately $700.00 in U.S. currency seized during the execution of a search
     warrant at 3824 E. Daley Ln., Phoenix, AZ 85050, on July 9, 2015; and

(15) approximately $52,000.00 in U.S. currency seized during the execution of a search
     warrant at 3824 E. Daley Ln., Phoenix, AZ 85050, on July 9, 2015;

                                          120
             /
Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 121 of 124



  c. certain other valuables, as follows:

(16) 1 oz. Canadian gold coin seized during the execution of a search warrant at 3807 N.
     87th St. Scottsdale, AZ 85251, on July 9, 2015;

(17) 1 oz. Canadian gold coin seized during the execution of a search warrant at 3807 N.
     87th St. Scottsdale, AZ 85251, on July 9, 2015;

(18) 1 oz. Canadian gold coin seized during the execution of a search warrant at 3807 N.
     87th St. Scottsdale, AZ 85251, on July 9, 2015;

(19) 1 oz. Canadian gold coin seized during the execution of a search warrant at 3807 N.
     87th St. Scottsdale, AZ 85251, on July 9, 2015;

(20) 1 oz. Canadian gold coin seized during the execution of a search warrant at 3807 N.
     87th St. Scottsdiile, AZ 85251, on July 9, 2015;

(21) 1 oz. Republik Osterreich gold coin seized during the execution of a search warrant at
     3807 N. 87th St. Scottsdale, AZ 85251, on July 9, 2015;

(22) one silver coin seized during the execution of a search warrant at 3807 N. 87th St.
     Scottsdale, AZ 85251, on July 9, 2015;

(23) one $25 American gold coin seized during the execution of a search warrant at 3807
     N. 87th St., Scottsdale, AZ 85251, on July 9, 2015;

(24) Rolex (Men's) seized during the execution of a search warrant at 3807 N. 8th St.,
     Scottsdale, AZ 85251, on July 9, 2015;

(25) Rolex (Ladies') seized during the execution of a search warrant at 3807 N. 8th St.,
     Scottsdale, AZ 85251, on July 9, 2015;

(26) Breitli,ng watch (Men's) seized during the execution of a search warrant at 3824 E.
     Daley Ln., Phoenix, AZ 85050, on July 9, 2015;

(27) Blue/Black Breitling watch (Men's) seized during the execution of a search warrant at
     3824 E. Daley Ln., Phoenix, AZ 85050, on July 9, 2015; and

(28) Rolex Yachtmaster II seized during the execution of a search warrant at 3824 E.
     Daley Ln., Phoenix, AZ 85050, on July 9, 2015;

  d.   certain firearms and ammunition, along with any related accessories, ammunition, or
       magazines, as follows:

(29) Glock .45 30S SIN: XDN247;

(30) Springfield .45 SIN: S3127243;


                                            121
Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 122 of 124



(31) 308 Rifle SIN: F72521;

(32) Mossberg 12g Shotgun SIN: U709819;

(33) FNH .45 Auto SIN: FX3U042935;

(34) Smith & Wesson .9mm Auto SIN: DSV3763;

(35) Ruger .357 Revolver SIN: 3819991;

(36) Browning .22 Auto SIN: 515ZX17866;

(37) Wooden Stock Rifle SIN: A107748;

(38) FNH Rifle SIN: 3185NC37126;

(39) Shotgun SIN: XCC94;

(40) Smith & Wesson .9mm SIN: HEJ8382;

(41) 9mm Ammo seized during the execution of a search warrant at 3310 N. 50th PL,
     Phoenix, AZ 85018, on July 9, 2015;

(42) Bushmaster AR-15, SIN L462655;

(43) Ammo & Magazine for AR-15 seized during the execution of a search warrant at
     3310 N. 50th PL, Phoenix, AZ 85018, on July 9, 2015;

(44) Bond Arms 410 Double Barrel Derringer, SIN 8016;

(45) Performance Center Rifle 500 SW Magnum, SIN CWF3421;

(46) Five .50 caliber bullets seized during the execution of a search warrant at 3310 N.
     50th PL, Phoenix, AZ 85018, on July 9, 2015;

(47) X-P-SpringfieldArmour .45 caliber, SIN S3131794;

(48) Magazine and ammunition seized during the execution of a search warrant at 3310 N.
     50th PL, Phoenix, AZ 85018, on July 9, 2015;

(49)   Cen~ury   Arms: C-39 Pistol 7.62, SIN 3WM002800;

(50) Shotgun 12g, SIN Hl 1427580;

(51) Additional magazine and ammunition seized during the execution of a search warrant
     at 3310 N. 50th PL, Phoenix, AZ 85018, on July 9, 2015;

(52) Cal-M91/38 Russian Bayonet, SIN CE2326;

                                          122
     Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 123 of 124



     (53) Ruger LCP .280MM, SIN 431-166863;

     (54) Mossberg Blackhead Edition Shotgun 12g, SIN U936057;

     (55) Fabrique National Herstal Belgium rifle, SIN FN051331;

     (56) .380 Glock 42, SIN AATM275;

     (57) Kel-Tec Shotgun Pump, SIN XBZ16;

     (58) Glock 26 9mm, SIN XCY379;

     (59) North American Arms .22 Magnum, SIN E256644;

     (60) Smith & Wesson .45 Cal SW1911, SIN UFTl 1054;

     (61) SpringfieldArmoryXDS .45 Cal, SIN S315582; and

     (62) Kel-Tec PF-9 9mm, SIN SG823;

      e.    a vehicle, as follows:

     (63) one 2014 Jaguar F-Type Coupe, VIN# SAJWA6DAOFMK15376; and

      f.    certain real property, as follows:

     (64) real property located at 3310 North 50th Place, Phoenix, Arizona 85018 (Maricopa
          County), Parcel No: 128-18-017, bearing a legal description as follows: Lot 17,
          OSBORN ESTATES, according to Book 63 of Maps, Page 23, records of Maricopa
          County, Arizona.

       6.      If any of the property described above, as a result of any act or omission

of the defendant(s):

               a.       cannot be located upon the exercise of due diligence;

            , b.       has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided

                       without difficulty,


                                                 123
      Case 2:19-cr-50160-SPL Document 1-1 Filed 09/03/19 Page 124 of 124



the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

                                                      A TRUE BILL.




                                                      FOREPERSON

CARRIE COSTANTIN
Acting United States Attorney



CHARLES S. BIRMINGHAM, #47134MO
Assistant United States Attorney




                                                124
